

                     
                                                      Exhibit 10.1

 
 
EXECUTION  VERSION



 
CREDIT AGREEMENT
 
dated as of
May 28, 2013
 
Among
 
PGT, INC.,
as Parent Borrower,
 
THE LENDING INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,
 
and
 
SUNTRUST BANK,
as Administrative Agent, Swing Line Lender and an LC Issuer
 


and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
KEYBANK NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents
 
and
 
CADENCE BANK, N.A.,
as Documentation Agent


and


SUNTRUST ROBINSON HUMPHREY, INC.,
GE CAPITAL MARKETS, INC.,
KEYBANK NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION,
as Lead Arrangers and Joint Bookrunners




 









075030-0002-08530-Active.13958716.14
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 
 





 
 
ARTICLE I. DEFINITIONS AND
TERMS                                                                                                

 
Section 1.01
Certain Defined Terms
 

 
Section 1.02
Computation of Time Periods
 

 
Section 1.03
Accounting Terms
 

 
Section 1.04
Terms Generally
 

 
Section 1.05
Certain Determinations
 

 
Section 1.06
Currency Equivalent Generally
 

 
Section 1.07
Pro Forma Calculations. 
 

 
Section 1.08
Additional Borrowers
 

 
 
ARTICLE II. THE TERMS OF THE CREDIT FACILITY

 
Section 2.01
Establishment of the Credit Facility
 

 
Section 2.02
Revolving Facility
 

 
Section 2.03
Term Loan
 

 
Section 2.04
Swing Line Facility
 

 
Section 2.05
Letters of Credit
 

 
Section 2.06
[Reserved]
 

 
Section 2.07
[Reserved]
 

 
Section 2.08
Notice of Borrowing
 

 
Section 2.09
Funding Obligations; Disbursement of Funds
 

 
Section 2.10
Evidence of Obligations
 

 
Section 2.11
Interest; Default Rate
 

 
Section 2.12
Conversion and Continuation of Loans
 

 
Section 2.13
Fees
 

 
Section 2.14
Termination and Reduction of Revolving Commitments
 

 
Section 2.15
Voluntary, Scheduled and Mandatory Prepayments of Loans
 

 
Section 2.16
Method and Place of Payment
 

 
Section 2.17
Defaulting Lenders
 

 
Section 2.18
Incremental Facilities
 

 
Section 2.19
Amend and Extend Transactions
 

 
Section 2.20
Refinancing Amendments
 

 
 
ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES

 
Section 3.01
Increased Costs
 

 
Section 3.02
Taxes
 

 
Section 3.03
Mitigation Obligations; Replacement of Lenders
 

 
Section 3.04
Breakage Compensation
 

 
 
ARTICLE IV. CONDITIONS PRECEDENT

 
Section 4.01
Conditions Precedent at Closing Date
 

 
Section 4.02
Conditions Precedent to All Credit Events
 

 
Section 4.03
Credit Events to Additional Borrowers. 
 

 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES

 
Section 5.01
Organization Status and Qualification
 

 
Section 5.02
Authorization and Enforceability
 

 
Section 5.03
Applicable Law, Contractual Obligations and Organizational Documents
 

 
Section 5.04
Governmental Approvals
 

 
Section 5.05
Litigation
 

 
Section 5.06
Use of Proceeds; Margin Regulations
 

 
Section 5.07
Historical Financial Statements
 

 
Section 5.08
Undisclosed Liabilities
 

 
Section 5.09
Solvency
 

 
Section 5.10
No Material Adverse Effect
 

 
Section 5.11
Payment of Taxes
 

 
Section 5.12
Ownership of Property
 

 
Section 5.13
Environmental Matters
 

 
Section 5.14
Compliance with ERISA
 

 
Section 5.15
Intellectual Property
 

 
Section 5.16
Investment Company Act
 

 
Section 5.17
Security Interests
 

 
Section 5.18
Disclosure
 

 
Section 5.19
Subsidiaries
 

 
Section 5.20
OFAC and PATRIOT Act
 

 
Section 5.21
Foreign Corrupt Practices Act
 

 
 
ARTICLE VI. AFFIRMATIVE COVENANTS

 
Section 6.01
Reporting Requirements
 

 
Section 6.02
Books, Records and Inspections
 

 
Section 6.03
Insurance
 

 
Section 6.04
Payment of Taxes and Government Obligations
 

 
Section 6.05
Preservation of Existence
 

 
Section 6.06
Maintenance of Property
 

 
Section 6.07
Compliance with Laws, etc.
 

 
Section 6.08
Compliance with Environmental Laws
 

 
Section 6.09
Certain Subsidiaries to Join in Guaranty
 

 
Section 6.10
Additional Security; Real Estate Matters; Further Assurances

 
Section 6.11
Use of Proceeds
 

 
Section 6.12
Change in Business
 

 
Section 6.13
Designation of Subsidiaries
 

 
Section 6.14
Post-Closing Obligations
 

 
 
ARTICLE VII. NEGATIVE COVENANTS

 
Section 7.01
Consolidation, Merger, Acquisitions, Asset Sales, etc. 
 

 
Section 7.02
Liens
 

 
Section 7.03
Indebtedness
 

 
Section 7.04
Investments and Guaranty Obligations
 

 
Section 7.05
Restricted Payments
 

 
Section 7.06
Financial Covenants
 

 
Section 7.07
Restrictions on Negative Pledges
 

 
Section 7.08
Transactions with Affiliates
 

 
Section 7.09
Amendment of Junior Debt Document.
 

 
Section 7.10
Fiscal Year
 

 
Section 7.11
Limitation on Capital Expenditures
 

 
 
ARTICLE VIII. EVENTS OF DEFAULT

 
Section 8.01
Events of Default
 

 
Section 8.02
Remedies
 

 
Section 8.03
Application of Certain Payments and Proceeds
 

 
 
ARTICLE IX. THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 
Section 9.01
Appointment
 

 
Section 9.02
Delegation of Duties
 

 
Section 9.03
Exculpatory Provisions
 

 
Section 9.04
Reliance by Administrative Agent and Collateral Agent
 

 
Section 9.05
Notice of Default
 

 
Section 9.06
Non-Reliance
 

 
Section 9.07
No Reliance on Administrative Agent’s Customer Identification Program
 

 
Section 9.08
Patriot Act
 

 
Section 9.09
Indemnification
 

 
Section 9.10
The Administrative Agent and Collateral Agent in Each Individual Capacity
 

 
Section 9.11
Successor Administrative Agent
 

 
Section 9.12
Other Agents
 

 
Section 9.13
Agency for Perfection
 

 
Section 9.14
Proof of Claim
 

 
Section 9.15
Posting of Approved Electronic Communications
 

 
Section 9.16
Withholding Taxes
 

 
Section 9.17
Resignation/Replacement of LC Issuer and Swing Line Lender. 
 

 
Section 9.18
Right to Realize on Collateral and Enforce Guaranty. 
 

 
Section 9.19
Cash Management Banks and Designated Hedge Creditors. 
 

 
 
ARTICLE X. [Reserved]

 
 
ARTICLE XI. MISCELLANEOUS

 
Section 11.01
Payment of Expenses etc.
 

 
Section 11.02
Indemnification
 

 
Section 11.03
Right of Setoff
 

 
Section 11.04
Equalization
 

 
Section 11.05
Notices
 

 
Section 11.06
Successors and Assigns
 

 
Section 11.07
No Waiver; Remedies Cumulative
 

 
Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
 

 
Section 11.09
Counterparts
 

 
Section 11.10
Integration
 

 
Section 11.11
Headings Descriptive
 

 
Section 11.12
Amendment or Waiver; Acceleration by Required Lenders
 

 
Section 11.13
Survival of Indemnities
 

 
Section 11.14
Domicile of Loans
 

 
Section 11.15
Confidentiality
 

 
Section 11.16
Limitations on Liability of the LC Issuers
 

 
Section 11.17
General Limitation of Liability
 

 
Section 11.18
No Duty
 

 
Section 11.19
Lenders and Agent Not Fiduciary to Parent Borrower, etc. 
 

 
Section 11.20
Survival of Representations and Warranties
 

 
Section 11.21
Severability
 

 
Section 11.22
Interest Rate Limitation
 

 
Section 11.23
Patriot Act
 

 
Section 11.24
Customary Intercreditor Agreement
 

 
Section 11.25
Release of Guarantees and Liens
 








--




075030-0002-08530-Active.13958716.14
 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule A                               Excluded Asset Sales
Schedule 1                                Commitments
Schedule 2                                Restricted and Unrestricted
Subsidiaries
Schedule 3                                Subsidiary Guarantors
Schedule 4                                Mortgaged Real Property
Schedule 5                                EBITDA Adjustments
Schedule 5.12                           Real Property
Schedule 5.19                           Subsidiaries
Schedule 6                                Hedge Agreements
Schedule 6.10(c)                      Real Estate Deliverables
Schedule 6.16                           Post-Closing Obligations
 
Schedule 7.02
Liens

 
Schedule 7.03
Indebtedness

                Schedule 7.04
Investments

                Schedule 7.07
Contractual Obligations

                Schedule 7.08
Transactions with Affiliates

                Schedule 11.05
Administrative Agent’s Office, Certain Addresses for Notices



 
EXHIBITS
 
Exhibit A-1                            Form of Revolving Facility Note
Exhibit A-2                            Form of Swing Line Note
Exhibit A-3                            Form of Term Note
Exhibit B-1                             Form of Notice of Borrowing
Exhibit B-2                             Form of Notice of Continuation or
Conversion
Exhibit B-3                             Form of LC Request
Exhibit C                                Form of Guaranty
Exhibit D                                Form of Solvency Certificate
Exhibit E                                Form of Compliance Certificate
Exhibit F                                Form of Closing Certificate
Exhibit G                                Form of Assignment Agreement
 
Exhibit H-1
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

 
Exhibit H-2
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

 
Exhibit H-3
Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 
Exhibit H-4
Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

        Exhibit I-1
Form of Second Lien Intercreditor Agreement

                Exhibit I-2
Form of Equal Priority Intercreditor Agreement

Exhibit J                                Form of Intercompany Note
Exhibit K-1                            Form of Affiliated Lender Assignment
Agreement
Exhibit K-2                            Form of Acceptance and Prepayment Notice
Exhibit K-3                            Form of Discount Range Prepayment Notice
Exhibit K-4                            Form of Discount Range Prepayment Offer
Exhibit K-5                            Form of Solicited Discounted Prepayment
Notice
Exhibit K-6                            Form of Solicited Discounted Prepayment
Offer
Exhibit K-7                            Form of Specified Discount Prepayment
Notice
Exhibit K-8                            Form of Specified Discount Prepayment
Response
Exhibit L                                Form of Additional Borrower Agreement
Exhibit M                              Form of Secured Hedge Agreement
Designation




 



075030-0002-08530-Active.13958716.14
 
 

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT is entered into as of May 28, 2013 among the following:
(i) PGT, Inc., a Delaware corporation (the “Parent Borrower” and collectively
with any Additional Borrowers from time to time party hereto, the “Borrowers”);
(ii) the lenders from time to time party hereto (each a “Lender” and
collectively, the “Lenders”); (iii) SunTrust Bank (“SunTrust”), as the
administrative agent (in such capacity, the “Administrative Agent”), as the
Collateral Agent (as hereinafter defined), as the Swing Line Lender (as
hereinafter defined), and as an as LC Issuer (as hereinafter defined); (iv)
General Electric Capital Corporation (“GE Capital”), Keybank National
Association (“KeyBank”) and U.S. Bank National Association (“U.S. Bank”) as
co-syndication agents (in such capacities, the “Co-Syndication Agents”), (v)
Cadence Bank, N.A. (“Cadence”) as documentation agent (in such capacity, the
“Documentation Agent”) and (vi) SunTrust Robinson Humphrey, Inc. (“STRH”), GE
Capital Markets, Inc. (“GECM”), Keybank and U.S. Bank, as lead arrangers and
joint bookrunners (the “Arrangers”).
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrowers have requested that the Lenders, the Swing Line
Lender and each LC Issuer extend credit to the Borrowers to (a) finance a
Capital Distribution by the Parent Borrower on, or during the ten Business Day
period following, the Closing Date in an aggregate amount not to exceed
$50  million (the “Permitted Share Repurchase”), (b) repay all amounts owing
under the Parent Borrower’s Existing Credit Agreement and terminate all
commitments thereunder, (c) pay fees and expenses incurred in connection with
the transactions described herein and (d) provide working capital and funds for
other general corporate purposes and to finance any transactions not otherwise
prohibited hereunder.
 
(2)           Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrowers the credit facilities provided for herein
for the foregoing purposes.
 
AGREEMENT:
 
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
 
ARTICLE I.                      
 


 
DEFINITIONS AND TERMS
 
Section 1.01 Certain Defined Terms
 
. As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires:
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Acceptable Discount” has the meaning set forth in Section 2.15(a)(v)(D)(2).
 
“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(D)(3).
 
“Acceptance and Prepayment Notice” means a notice of the Parent Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit K-2.
 
“Acceptance Date” has the meaning set forth in Section 2.15(a)(v)(D)(2).
 
“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing, a “Pro Forma Entity”) for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
Parent Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.
 
“Acquired Entity or Business” has the meaning provided in the definition of the
term “Consolidated EBITDA.”
 
“Acquisition” means any transaction or series of related transactions resulting
in (i) the acquisition by the Parent Borrower or any Restricted Subsidiary of
all or substantially all of the assets of any Person, or any line of business or
division of any Person, (ii) the acquisition or ownership by the Parent Borrower
or any Restricted Subsidiary of in excess of 50% of the Capital Stock of any
Person such that such Person becomes a Restricted Subsidiary, or (iii) the
acquisition by the Parent Borrower or any Restricted Subsidiary of another
Person by a merger, consolidation, amalgamation or any other combination with
such Person.
 
“Additional Borrower” shall mean any Person who shall from time to time become a
party to this Agreement as a “Borrower” hereunder upon the execution and
delivery of an Additional Borrower Agreement.
 
“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit L hereto.
 
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender at such time
and provides any portion of any Incremental Facility in accordance with Section
2.18.
 
“Additional Refinancing Lender” has the meaning set forth in Section 2.20(a).
 
“Additional Security Document” has the meaning provided in Section 6.10(a).
 
“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the British Bankers Association
LIBO Rate (“BBA LIBOR”) as published by Bloomberg (or other commercially
available sources providing quotations of BBA LIBOR as determined by the
Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period,
for deposits in U.S. Dollars with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation); provided, however, that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent, to be the average (rounded to the
nearest 1/16th of 1%) of the rates per annum at which deposits in the applicable
currency in an amount equal to the amount of such Eurodollar Loan are offered to
major banks in the London interbank market at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the commencement of such Interest Period,
for contracts that would be entered into at the commencement of such Interest
Period for the same duration as such Interest Period.
 
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. The term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. The terms “controlling” and “controlled” have meanings
correlative thereto.
 
“Affiliated Debt Fund” has the meaning provided in Section 11.06(g)(i)(B).
 
“Affiliated Lender” has the meaning provided in Section 11.06(g)(i).
 
“Affiliated Lender Assignment Agreement” has the meaning set forth in
Section 11.06(g)(i)(D).
 
“Affiliated Lender Cap” has the meaning set forth in Section 11.06(g)(i)(C).
 
“Agents” means the Administrative Agent, the Collateral Agent and the
Co-Syndication Agents.
 
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, and (iii) the aggregate principal amount
of the Term Loans outstanding at such time.
 
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.
 
“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
 
“Anti-Terrorism Law” means the Patriot Act or any other law pertaining to the
prevention of future acts of terrorism in any applicable jurisdiction, in each
case as such law may be amended from time to time.
 
“Applicable Commitment Fee Rate” means, with respect to Initial Revolving
Commitments, a percentage per annum equal to 0.50%.
 
“Applicable Discount” has the meaning set forth in Section 2.15(a)(v)(C)(2).
 
“Applicable Percentage” means, with respect to any Lender holding Revolving
Commitments, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Revolving Loan Margin” means, with respect to Revolving Loans, a
percentage per annum equal to:
 
(a)           immediately following the Closing Date, until delivery of the
Section 6.01 Financials for the first fiscal quarter ending after the Closing
Date, (i) 2.50% per annum for Initial Revolving Loans that are Base Rate Loans
and (ii) 3.50% per annum for Initial Revolving Loans that are Eurodollar Loans;
and
 
(b)           thereafter, the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):
 
Pricing Level
Leverage Ratio
Applicable Revolving Loan Margin, Base Rate Loans
Applicable Revolving Loan Margin, Eurodollar Loans
1
Less than or equal to 2.00 to 1.00
2.00%
3.00%
2
Greater than 2.00 to 1.00
2.50%
3.50%



Any increase or decrease in the Applicable Revolving Loan Margin resulting from
a change in the Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 6.01(c); provided that at the option of
the Administrative Agent or Required Lenders, the highest pricing level (as set
forth in the table above) shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate was required to be delivered but was not
delivered pursuant to Section 6.01(c) and shall continue to so apply to and
including the first Business Day after the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
date of an Event of Default under Section 8.01(a) shall have occurred and be
continuing, and shall continue to so apply to the date on which such Event of
Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).
 
In the event that the Administrative Agent and the Parent Borrower determine
that financial information in the Compliance Certificate previously delivered
was incorrect or inaccurate (regardless of whether this Agreement is in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Revolving Loan Margin for any
applicable period than the Applicable Revolving Loan Margin applied for such
applicable period, then (a) the Parent Borrower shall as soon as practicable
deliver to the Administrative Agent the correct Compliance Certificate for such
applicable period, (b) the Applicable Revolving Loan Margin shall be determined
as if the pricing level for such higher Applicable Revolving Loan Margin were
applicable for such applicable period, and (c) the Parent Borrower shall within
three (3) Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Revolving Loan Margin for such applicable period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement. This paragraph shall not limit the rights of the Administrative
Agent and Lenders with respect to Section 2.11(d) and Section 8.01.
 
“Applicable Term Loan Margin” means, with respect to Initial Term Loans, a
percentage per annum equal to:
 
(a)           immediately following the Closing Date, until delivery of the
Section 6.01 Financials for the first fiscal quarter ending after the Closing
Date, (i) 2.50% per annum for Initial Term Loans that are Base Rate Loans and
(ii) 3.50% per annum for Initial Term Loans that are Eurodollar Loans; and
 
(b)           thereafter, the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):
 
Pricing Level
Leverage Ratio
Applicable Term Loan Margin, Base Rate Loans
Applicable Term Loan Margin, Eurodollar Loans
1
Less than or equal to 2.00 to 1.00
2.00%
3.00%
2
Greater than 2.00 to 1.00
2.50%
3.50%



Any increase or decrease in the Applicable Term Loan Margin resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 6.01(c); provided that at the option of
the Administrative Agent or Required Lenders, the highest pricing level (as set
forth in the table above) shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate was required to be delivered but was not
delivered pursuant to Section 6.01(c) and shall continue to so apply to and
including the first Business Day after the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
date of an Event of Default under Section 8.01(a) shall have occurred and be
continuing, and shall continue to so apply to the date on which such Event of
Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).
 
In the event that the Administrative Agent and the Parent Borrower determine
that financial information in the Compliance Certificate previously delivered
was incorrect or inaccurate (regardless of whether this Agreement is in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Term Loan Margin for any
applicable period than the Applicable Term Loan Margin applied for such
applicable period, then (a) the Parent Borrower shall as soon as practicable
deliver to the Administrative Agent the correct Compliance Certificate for such
applicable period, (b) the Applicable Term Loan Margin shall be determined as if
the pricing level for such higher Applicable Term Loan Margin were applicable
for such applicable period, and (c) the Parent Borrower shall within three (3)
Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Term Loan Margin for such applicable period, which payment
shall be promptly applied by the Administrative Agent in accordance with this
Agreement. This paragraph shall not limit the rights of the Administrative Agent
and Lenders with respect to Section 2.11(d) and Section 8.01.
 
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” has the meaning provided in the first paragraph of this Agreement.
 
“Asset Sale” means, with respect to any Person, the non-ordinary course sale,
lease (which results in the permanent disposition of the subject property),
transfer or other disposition (including by means of Sale and Lease-Back
Transactions, and by means of mergers, consolidations, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets, provided that the term Asset Sale shall specifically
exclude, without limitation, (i) the making of any Restricted Payment that is
permitted to be made, and is made, pursuant to Section 7.05, (ii) the making of
any Investment that is permitted to be made, and is made, pursuant to Section
7.04, (iii) the sale, lease, transfer or other disposition of the assets set
forth on Schedule A, (iv) to the extent allowable under Section 1031 of the
Code, or any comparable or successor provision, any exchange of like property
(excluding any boot thereon) for use in a similar business to the Parent
Borrower or any Restricted Subsidiary; (v) the lease, assignment, sub-lease,
license or sub-license of any real property (other than a Sale and Lease-Back
Transaction), (vi) the unwinding of any Hedge Agreement, (vii) the issuance of
directors’ qualifying shares and the issuance of shares issued to foreign
nationals as and to the extent required by applicable law, (viii) the actual or
constructive loss of any property or the use thereof resulting from any Event of
Loss, (ix) any disposition of cash or Cash Equivalents and (x) dispositions of
investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements.
 
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
 
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.15(a)(v); provided
that the Parent Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Parent
Borrower nor any of its Affiliates may act as the Auction Agent.
 
“Authorized Officer” means, with respect to any Person, any of the following
officers: the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, Chief Accounting Officer, any Senior Vice President, the
Controller, the Treasurer, any Vice President, the Secretary, the Assistant
Secretary or such other Person as is authorized in writing by the Parent
Borrower to act on behalf of such Person and is reasonably acceptable to the
Administrative Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Parent Borrower.
 
“Available Amount” means, as of any date of determination, an amount, not less
than zero, equal to (a) the aggregate Excess Cash Flow for all fiscal years for
which financial statements have been required to be delivered pursuant to
Section 6.01(a), commencing with the first fiscal year of the Parent Borrower
ended after the Closing Date (in the case of such first fiscal year ending after
the Closing Date, with respect to each full fiscal quarter of such fiscal year
ending after the Closing Date), plus (b) the aggregate amount of Net Cash
Proceeds received by the Parent Borrower or any Parent Entity after the Closing
Date from the issuance of Capital Stock of the Parent Borrower or any Parent
Entity (other than Disqualified Equity Interests) or cash capital contributions
to Parent Borrower or any Parent Entity (other than Specified Equity
Contributions and, in the case of Net Cash Proceeds received by any Parent
Entity, to the extent such Net Cash Proceeds are contributed to the Parent
Borrower or any Restricted Subsidiary), plus (c) the Net Cash Proceeds of
Indebtedness and Disqualified Equity Interests of the Parent Borrower issued
after the Closing Date, which have been exchanged or converted into Qualified
Equity of the Parent Borrower or any Parent Entity (other than Specified Equity
Contributions) plus (d) the Net Cash Proceeds received by the Parent Borrower
and its Restricted Subsidiaries from sales of Investments made with the
Available Amount plus (e) returns, profits, distributions and similar amounts
received by the Parent Borrower and its Restricted Subsidiaries in cash or Cash
Equivalents on Investments made with the Available Amount, plus (f) the
Investments of the Parent Borrower and its Restricted Subsidiaries in any
Unrestricted Subsidiary that has been redesignated as a Restricted Subsidiary or
that has been merged or consolidated into the Parent Borrower or any of its
Restricted Subsidiaries or the Fair Market Value of the assets of any
Unrestricted Subsidiary that have been transferred to the Parent Borrower or any
of its Restricted Subsidiaries (but only to the extent that such Unrestricted
Subsidiary had been designated as an Unrestricted Subsidiary pursuant to Section
6.13 prior to such date, and the Parent Borrower had been deemed to have made an
Investment at the time of such designation), plus (g) any Declined Amounts
(without duplication of amounts excluded in the deduction of clause (i) below
pursuant to the parenthetical thereof) minus (i) the amount of prepayments
required to be made in respect of such Excess Cash Flow pursuant to Section
2.15(c)(iv) (which amount shall not include, for the avoidance of doubt, any
amounts declined by Lenders pursuant to Section 2.15(c)(viii) and any amounts
not required to prepay Loans pursuant to clause (2) of the proviso to Section
2.15(c)(iv)); minus (j) the amount of any voluntary prepayment of the Term
Loans, which voluntary prepayments otherwise reduced the amount of the
prepayment required to be made in respect of such Excess Cash Flow pursuant to
Section 2.15(c)(iv) to the extent such voluntary prepayment was made with the
proceeds from the issuance of Capital Stock of the Parent Borrower or any Parent
Entity (other than Disqualified Equity Interests), which proceeds otherwise
increased the “Available Amount” pursuant to clause (b) above minus (k) the sum
of all prior Investments made pursuant to Section 7.04(m)(ii), Restricted
Payments made pursuant to Section 7.05(f)(ii), Restricted Payments made pursuant
to Section 7.05(i)(ii) and Capital Expenditures made pursuant to Section
7.11(a)(i).
 
“Available Amount Equity Component” means, as of any date of determination, that
portion of the Available Amount that is equal to sum of the amounts referred to
in clauses (b) and (c) of the definition thereof.
 
“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
 
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time; (ii) the Federal Funds Effective Rate in effect from time to time plus 1/2
of 1% per annum; and (iii) the Adjusted Eurodollar Rate for Eurodollar Loans
denominated in Dollars for a one-month Interest Period as announced on such day
(or, if such day is not a Business Day as defined in clause (b) of the
definition of “Business Day”) the immediately preceding day that would be a
Business Day) plus 1.00%.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
 
“BBA LIBOR” means, as such term is defined in the definition of “Adjusted
Eurodollar Rate.”
 
“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.15(a)(v)(B).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.15(a)(v)(C).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.15(a)(v)(D).
 
“Borrowers” has the meaning provided in the first paragraph of this Agreement.
 
“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.
 
“Business Day” means any day (a) other than Saturday, Sunday and any other day
on which commercial banks in New York or Atlanta are authorized or required by
law to close and (b) on which dealings in deposits in Dollars are carried on in
the London interbank eurodollar market.
 
“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Capital Stock of such Person or as a
dividend, return of capital or other distribution in respect of any of such
Person’s Capital Stock.
 
“Capital Expenditures” means, without duplication, (a) any expenditure (whether
paid in cash or accrued as liabilities) for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries prepared in accordance with
GAAP, and (b) Capitalized Lease Obligations, but excluding (i) expenditures made
with Net Cash Proceeds in connection with the reinvestment thereof pursuant to
Section 2.15(c)(v) or any expenditure financed with the proceeds of any
dispositions of assets or property not prohibited hereunder, (ii) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (iii) any Consideration payable
with respect to any Permitted Acquisitions or any other Investment permitted
hereunder, (iv) expenditures to the extent they are made with proceeds of the
issuance of Capital Stock of Parent Borrower after the Closing Date, (v)
expenditures that are accounted for as capital expenditures of such Person and
that actually are paid for by a third party (excluding Parent Borrower and its
Subsidiaries) and for which neither Parent Borrower and its Subsidiaries has
provided nor is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period), (vi) the book value of any asset owned by
such Person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided,
that (A) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (vii) without
duplication of clause (ii) above, the purchase price of equipment purchased
during such period to the extent the consideration consists of any combination
of (A) used or surplus equipment traded in at the time of such purchase and (B)
the proceeds of a concurrent sale of used or surplus equipment, in each case, in
the ordinary course of business, (viii) any expenditures which are contractually
required to be, and are, advanced or reimbursed to the Credit Parties in cash by
a third party (including landlords) during such period of calculation and for
which neither Parent Borrower and its Subsidiaries has provided nor is required
to provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other Person (whether before, during or after such
period) and (ix) any other expenditures that are financed with the proceeds of
Indebtedness the incurrence of which is not prohibited hereunder.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.
 
“Capitalized Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capitalized lease on the balance sheet
of that Person.
 
“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capitalized Leases of such Person, without duplication, in
each case taken at the amount thereof accounted for as liabilities identified as
“capitalized lease obligations” on a consolidated balance sheet of such Person
prepared in accordance with GAAP.
 
“Cash Collateral” has a meaning correlative to the definition of “Cash
Collateralize” below and shall include the proceeds of such cash collateral and
other credit support.
 
“Cash Collateralize” means to deposit in an account subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuer or to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the LC
Issuers or Lenders, as collateral for Obligations relating to Letters of Credit
or obligations of Lenders to fund participations in respect of such Obligations,
as applicable, cash, Cash Equivalents or deposit account balances, in each case,
in an amount equal to 105% of such Obligations or, if the Administrative Agent
and each applicable LC Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer.
 
“Cash Equivalents” means any of the following:
 
(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government having maturities of not more than one year from the date of
acquisition;
 
(ii) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks (any
such bank, an “Approved Bank”);
 
(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A- or A3, or the equivalent of
each thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within one hundred eighty (180) days after the date of acquisition;
 
(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than thirty (30) days and covering
securities described in clause (i) above;
 
(v) repurchase obligations of any Person satisfying the requirements of clause
(ii) of this definition or that has commercial paper outstanding that satisfies
the requirements of clause (iii) of this definition, or any other financial
institution whose unsecured long-term debt (or the unsecured long-term debt of
whose holding company) is rated at least A- or better by S&P or A3 or better by
Moody’s, having a term of not more than one year, with respect to securities
issued or fully guaranteed or insured by the United States;;
 
(vi) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A- by S&P or A3 by
Moody’s;
 
(vii) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
Person satisfying the requirements of clause (ii) of this definition or that has
outstanding commercial paper satisfying the requirements of clause (iii) of this
definition or any other financial institution whose unsecured long-term debt (or
the unsecured long-term debt of whose holding company) is rated at least A- or
better by S&P or A3 or better by Moody’s;
 
(viii) short-term tax-exempt securities rated not lower than MIG -1/1+ by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of one
hundred eighty-three (183) days or less;
 
(ix) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (viii)
above;
 
(x) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;
 
(xi) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank;
 
(xii) investments in pooled funds or investment accounts consisting solely of
investments of the nature described in the foregoing clause (vii); and
 
(xiii) marketable money market funds that are rated AAA by S&P and Aaa by
Moody’s, in each case maturing within 12 months after the date of creation
thereof.
 
“Cash Interest Expense” means with respect to the Parent Borrower and its
Restricted Subsidiaries for any Testing Period, Consolidated Interest Expense
for such period, minus, in each case, to the extent included in Consolidated
Interest Expense for such period and without duplication (a) pay in kind or
other non-cash interest expense, including as a result of the effects of
purchase accounting, (b) any debt discounts, one-time financing fees or the
amortization thereof, including such fees paid in connection with the
Transactions, any amendment, consent or waiver to Loan Documents, any
Indebtedness not otherwise prohibited under this Agreement, or any amendment to
such Indebtedness (in each case, to the extent included in Consolidated Interest
Expense for such period), (c) fees in respect of Hedge Agreements for interest
rates, (d) non-cash interest expense attributable to the movement of
mark-to-market valuation of obligations under Hedge Agreements or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, (e) any one-time cash costs associated with breakage in
respect of Hedge Agreements for interest rates, (f) any costs associated with
payment premiums, breakage costs, make-whole fees or similar costs or expenses
payable in connection with any refinancing, repurchase, repayment or other
satisfaction of Indebtedness (including any such costs relating to the Closing
Date Refinancing) and (g) any costs associated with mark-to-market adjustments
in respect of warrants for the Capital Stock or similar instrument of the Parent
Borrower or any Parent Entity.  Notwithstanding the foregoing, for any amount of
Consolidated Interest Expense that represents an accrual for cash payments in
any future period, such amount shall be included as Cash Interest Expense for
such period when paid.
 
“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services.
 
“Cash Management Bank” means any Person that, either (x) at the time it enters
into a Cash Management Agreement or (y) at any time after it enters into a Cash
Management Agreement, becomes a Lender or an Agent or an Affiliate of a Lender
or an Agent, in its capacity as a party to such Cash Management Agreement.
 
“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overdraft facility that is not in
default): ACH transactions, treasury and/or cash management services, including
controlled disbursement services, overdraft facilities, foreign exchange
facilities, credit and debit cards, purchase card, electronic funds transfer,
deposit and other accounts and merchant services.
 
“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Credit Party from such Asset Sale, and (ii) any Event
of Loss, the aggregate cash payments, including all insurance proceeds and
proceeds of any award for condemnation or taking, received by any Credit Party
in connection with such Event of Loss.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq. and the regulations promulgated thereunder.
 
“Change in Control” means the occurrence of any of the following events:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the 1934 Act), other than any of the Permitted Holders is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the 1934 Act),
directly or indirectly, of more than 42.5% of Capital Stock of the Parent
Borrower entitled to vote in the election of the board of directors of the
Parent Borrower;
 
(b)  during any period of 12 consecutive months, a majority of the seats (other
than vacant seats) of the board of directors of the Parent Borrower shall not be
occupied by Persons who were (x) members of the board of directors of the Parent
Borrower on the Closing Date (after giving effect to the Transactions) or (y)
nominated by one or more Permitted Holders or Persons nominated by Permitted
Holders; or
 
(c)  any “change of control” or similar event shall occur under any Indebtedness
for borrowed money that constitutes Material Indebtedness of the Parent Borrower
and/or its Restricted Subsidiaries.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or LC Issuer (or, for purposes of
Section 3.03, by any lending office of such Lender or by such Lender’s or LC
Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that requests, rules, regulations,
guidelines or directives enacted or promulgated under the Dodd-Frank Act or the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor authority) shall be deemed to have gone into effect after the Closing
Date, regardless of the date enacted, adopted or issued but only to the extent
such requests, rules, regulations, guidelines or directives are applied to the
Parent Borrower and its Subsidiaries by the Administrative Agent or any Lender
in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including for purposes
of Section 3.01.
 
“Charges” has the meaning provided in Section 11.22.
 
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are, Extended Revolving Credit
Loans, Revolving Loans, Refinancing Revolving Credit Loans, Incremental
Revolving Loans (of a Class), Incremental Initial Revolving Loans (of a Class),
Initial Term Loans, Incremental Term Loans (of a Class), Extended Term Loans (of
the same Extension Series), Refinancing Term Loans, Swing Loans and, when used
in reference to any Commitment, refers to whether such Commitment is an Extended
Revolving Credit Commitment (of the same Extension Series), an Incremental
Revolving Credit Commitment (of a Class), a Refinancing Revolving Credit
Commitment, Refinancing Term Loan Commitment, a Swing Line Commitment, an
Incremental Term Loan Commitment (of a Class) or Refinancing Term Loan
Commitment (of a Class) and when used in reference to any Lender, refers to
whether such Lender has a Loan or Commitment with respect to the applicable
Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class.
 
“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.
 
“Closing Date” means May 28, 2013.
 
“Closing Date Refinancing” means the refinancing or repayment of all existing
third party Indebtedness for borrowed money of the Parent Borrower and its
Restricted Subsidiaries immediately after the making of the Loans on the Closing
Date, other than Indebtedness permitted by Section 7.03, together with the
payment of all accrued interest, all payment premiums and all other amounts due
and payable with respect thereto, and the termination of the commitments and
Guarantees in respect of such Indebtedness, and the release of all Liens
securing payment of any such Indebtedness, other than Liens permitted by Section
7.02, and the delivery to the Administrative Agent of all payoff and release
letters, Uniform Commercial Code Form UCC-3 termination statements or other
instruments or agreements as may be suitable or appropriate in connection with
the release of any such Liens.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all assets on which a Lien is granted or purported to
be granted pursuant to any Security Document to secure any or all of the
Obligations.
 
“Collateral Agent” means SunTrust, in its capacity as collateral agent, security
trustee or pledgee in its own name under any of the Loan Documents, or any
successor collateral agent.
 
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.
 
“Commitment” means with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Revolving Commitments and Term Commitments of such Lender.
 
“Commitment Fees” has the meaning provided in Section 2.13(a).
 
“Commodities Hedge Agreement” means a commodities contract purchased by the
Parent Borrower or any of its Subsidiaries in the ordinary course of business,
and not for speculative purposes, with respect to raw materials (including, for
the avoidance of doubt, aluminum) necessary to the manufacturing or production
of goods in connection with the business of the Parent Borrower and its
Subsidiaries.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning provided in Section 9.15(a).
 
“Company Parties” means the collective reference to the Parent Borrower and its
Restricted Subsidiaries, and “Company Party” means any one of them.
 
“Competitor” means any corporate competitor of the Parent Borrower or any of its
Restricted Subsidiaries operating in the same or a related line of business as
the Parent Borrower or any of its Restricted Subsidiaries, as disclosed to the
Administrative Agent in writing by the Parent Borrower from time to time.
 
“Compliance Certificate” has the meaning provided in Section 6.01(c).
 
“Confidential Information” has the meaning provided in Section 11.15(b).
 
“Conservator” has the meaning set forth in the definition of “Insolvency Event.”
 
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete.
 
“Consolidated Depreciation and Amortization Expense” means, for any Testing
Period, all depreciation and amortization expenses of the Parent Borrower and
its Restricted Subsidiaries and amortization of capitalized software
expenditures, all as determined for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” means, for any Testing Period, Consolidated Net Income of
the Parent Borrower and its Restricted Subsidiaries for such period,
plus (without duplication), in each case, to the extent deducted in the
calculation of Consolidated Net Income:


(a) the sum of the amounts for such period included in determining such
Consolidated Net Income of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, and (iii) Consolidated Depreciation and Amortization
Expense;
 
(b) any non-cash charges or losses; provided, that, any non-cash charges or
losses shall be treated as cash charges or losses in any subsequent Testing
Period during which cash disbursements attributable thereto are made;
 
(c) any extraordinary, unusual, non-recurring or exceptional expenses, losses or
charges, exclusive of those described in clause (d) below; provided that any
such extraordinary, unusual, non-recurring or exceptional expenses, losses or
charges referred to in this clause (c) shall not exceed $3.5 million in the
aggregate in any applicable Testing Period;
 
(d) any expenses relating to the Transactions, Permitted Acquisitions (or any
other acquisition not otherwise permitted that requires a waiver or consent of
the applicable Lenders), Investments, recapitalizations, dispositions, issuances
or repayments of indebtedness, issuances of equity securities, offerings of
Capital Stock of the Parent Borrower, sale processes, refinancing transactions
or amendments or other modifications of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction whether or not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction);
 
(e) any integration expenses, operating improvement expenses and other
restructuring charges, accruals or reserves (including retention costs,
severance costs, systems establishment costs, costs associated with office and
facility openings, closings and consolidations, and relocation costs, conversion
costs, excess pension charges, curtailments and modifications to pension and
post-retirement employee benefit plan costs or charges, contract termination
costs, expenses attributable to the implementation of cost savings initiatives
and professional and consulting fees incurred in connection with any of the
foregoing), not in excess of $3.5 million in the aggregate in any applicable
Testing Period, which costs and expenses the Parent Borrower determines are
factually supportable as specified and quantified in a certificate signed by a
Financial Officer delivered together with the delivery of Section 6.01
Financials;
 
(f) board of directors fees, management, monitoring, consulting and advisory
fees, indemnities and related expenses paid or accrued to the extent permitted
to be paid or accrued;
 
(g) proceeds from business interruption insurance (to the extent not reflected
as revenue or income in such statement of Consolidated Net Income);
 
(h) any loss (including all reasonable fees and expenses or charges relating
thereto) from abandoned, closed, disposed or discontinued operations and any
losses on disposal of abandoned, closed or discontinued operations, which losses
the Parent Borrower determines are factually supportable; provided that that the
Parent Borrower shall have delivered to the Administrative Agent, together with
the Section 6.01 Financials for the period in which such loss, expense or charge
occurred, a certificate of a Financial Officer specifying and quantifying such
losses, expenses and charges;
 
(i) any loss (including all reasonable fees and expenses or charges relating
thereto) attributable to business dispositions or asset dispositions, other than
in the ordinary course of business (as determined by the management of the
Parent Borrower in good faith), which losses the Parent Borrower determines are
factually supportable; provided that that the Parent Borrower shall have
delivered to the Administrative Agent, together with the Section 6.01 Financials
for the period in which such loss, expense or charge occurred, a certificate of
a Financial Officer specifying and quantifying such losses, expenses and
charges;
 
(j) any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging obligations (including hedging obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133 “Accounting for Derivative Hedging
Instruments”; and
 
(k) to the extent not included above, certain adjustments consistent with the
financial model delivered to the Agents and set forth on Schedule 5 hereto;
 
minus (without duplication), in each case, to the extent included in the
calculation of Consolidated Net Income
 
(l) non-cash gains or income, including any non-cash gain attributable to the
mark-to-market movement in the valuation of hedging obligations (including
hedging obligations entered into for the purpose of hedging against fluctuations
in the price or availability of any commodity) or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 “Accounting
for Derivative Hedging Instruments”; provided, that, any non-cash gains or
income shall be treated as cash gains or income in any subsequent period during
which cash receipts attributable thereto are received;
 
(m) any extraordinary or non-recurring income or gain;
 
(n) any gain (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by a Financial Officer;
and
 
(o) any gain or income from abandoned, closed, disposed or discontinued
operations and any gains on disposal of abandoned, closed or discontinued
operations;
 
in each case, as determined on a consolidated basis for the Parent Borrower and
its Restricted Subsidiaries in accordance with GAAP.
 
For the avoidance of doubt:
 
(i) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Parent Borrower or any of
its Restricted Subsidiaries during such period (but not the Acquired EBITDA of
any related Person or business or any Acquired EBITDA attributable to any assets
or property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Parent
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the Acquired EBITDA of such Pro
Forma Entity for such period and (B) an adjustment in respect of each Acquired
Entity or Business and Converted Restricted Subsidiary equal to the amount of
the Pro Forma Effect with respect to such Acquired Entity or Business Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition); provided that, with respect to any determination to
be made on a Pro Forma Basis, at the election of the Parent Borrower, such
Acquired EBITDA (unless negative) or such adjustment shall not be required to be
included for any Acquired Entity or Business or Converted Restricted Subsidiary
to the extent the aggregate consideration paid in connection with the
acquisition of such Acquired Entity or Business or the fair market value of such
Converted Restricted Subsidiary, as applicable, is less than $5.0 million in the
aggregate for all such transactions in a fiscal year; and
 
(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Parent Borrower or any of its
Restricted Subsidiaries during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case, based on the Disposed EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period.
 
“Consolidated Fixed Charges” means, for any Testing Period, for the Parent
Borrower and its Restricted Subsidiaries as determined on a consolidated basis
and in accordance with GAAP, the sum, without duplication, of (i) Cash Interest
Expense and (ii) Scheduled Repayments in respect of any Term Loans (as the same
may be reduced from time to time pursuant to any voluntary or mandatory
prepayments with respect thereto).
 
“Consolidated Income Tax Expense” means, for any Testing Period, all provisions
for taxes based on the net income, profits or capital, including federal,
provincial, territorial, foreign, state, franchise, excise and similar taxes and
foreign withholding taxes paid or accrued during such period (including in
respect of repatriated funds and any penalties and interest related to such
taxes), in each case, of the Parent Borrower or any of its Restricted
Subsidiaries (including, without limitation, any additions to such taxes, and
any penalties and interest with respect thereto), all as determined for the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP. For purposes of this definition, whenever Pro Forma Effect
is to be given to a transaction, the pro forma calculations shall be made in
good faith by a Financial Officer of the Parent Borrower.
 
“Consolidated Interest Expense” means with respect to the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis, for any Testing Period,
interest expense in accordance with GAAP, adjusted, to the extent not included,
to include without duplication (a) interest income; (b) interest expense
attributable to Capitalized Leases; (c) gains and losses on hedging or other
derivatives to hedge interest rate risk; (d) fees and costs related to letters
of credit, bankers’ acceptance financing, surety bonds and similar financings,
(e) amortization or write-off of deferred financing fees, debt issuance costs,
debt discount or premium, terminated hedging obligations and other commissions,
financing fees and expenses and (f) any costs associated with mark-to-market
adjustments in respect of warrants for the Capital Stock of the Parent Borrower.
 
“Consolidated Net Income” means for any Testing Period, the net income (or loss)
of any Person on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, excluding without
duplication:
 
(a) any net after-tax gains or losses (and all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;
 
(b) the net income of any Person that is not a Subsidiary of such Person, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period;
 
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in net income;
 
(d) any increase in amortization or depreciation or any one-time non-cash
charges or other effects resulting from purchase accounting in connection with
the Transactions or any acquisition consummated after the Closing Date;
 
(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141;
 
(f) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options, restricted stock grants or other rights to officers, directors
and employees of such person or any of its Restricted Subsidiaries; and
 
(g) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP.
 
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Parent Borrower and the Restricted Subsidiaries on a consolidated
basis in accordance with GAAP, as shown on the most recent balance sheet of the
Parent Borrower, or after such financial statements are required to be
delivered, as shown in the most recent balance sheet of the Parent Borrower
delivered pursuant to the Section 6.01 Financials.
 
“Consolidated Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities (including deferred revenue but
excluding, without duplication, (i) the current portion of any Total Funded
Debt, (ii) the current portion of interest, (iii) the current portion of current
and deferred income taxes and (iv) deferred revenue arising from cash receipts
that are earmarked for specific projects), all as determined for the Parent
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
 
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.12.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.
 
“Controlled Investment Affiliate” means any fund or investment vehicle
(i) organized by JLL for the purpose of making investments in one or more
Persons, (ii) controlled by JLL and (iii) which has the same principal advisor
or general partner as JLL.
 
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
 
“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”
 
“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”
 
“Corrective Extension Amendment” has the meaning provided in Section 2.19(f).
 
“Co-Syndication Agents” has the meaning provided in the first paragraph of this
Agreement.
 
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness (or Revolving Commitments)
incurred pursuant to a Refinancing Amendment, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend (other than pursuant to Section 2.19
hereof), refund, renew, replace or refinance, in whole or part, existing Term
Loans, existing Revolving Loans, existing Revolving Commitments or any existing
Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i)
except to the extent otherwise permitted under this Agreement (subject to a
dollar for dollar usage of any other basket set forth in Section 7.03 to the
extent of any excess, if applicable), such extending, refunding, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Refinancing Revolving Credit Commitments, the unused portion of such
Refinancing Revolving Credit Commitments) is in an original aggregate principal
amount (or accreted value, if applicable) not greater than the aggregate
principal amount (or accreted value, if applicable) of the Refinanced Debt (and,
in the case of Refinanced Debt consisting in whole or in part of unused
Refinancing Revolving Credit Commitments, the amount thereof) except by an
amount equal to unpaid accrued interest and premium thereon and any fees and
expenses (including upfront fees and original issue discount) in connection with
such extension, exchange, modification, refinancing, refunding, renewal or
replacement, (ii) in the case of any such Indebtedness that is secured by a Lien
on the Collateral, such Indebtedness has a maturity date and a Weighted Average
Life to Maturity equal to or greater than that of the Refinanced Debt (except to
the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Refinanced Debt), (iii) in the case
of any such Indebtedness that is not secured by a Lien on any of the Collateral,
such Indebtedness has a maturity date that is at least ninety-one (91) days
after that of the Refinanced Debt and has no scheduled amortization payments and
(iv) such Refinanced Debt shall be repaid, defeased or satisfied and discharged,
and all accrued interest, fees and premiums (if any) in connection therewith
shall be paid, with 100% of the Net Cash Proceeds of the applicable Refinancing
Indebtedness (except to the extent such Net Cash Proceeds are attributable to
Indebtedness that (x) is permitted by Section 7.03 (other than Section 7.03(a)
or (t)), and (y) has been applied, if applicable, to the usage of, a basket set
forth in Section 7.03 (other than Section 7.03(a) or (t)) not later than the
fifth Business Day following the date such Refinancing Indebtedness is issued,
incurred or obtained, provided, that to the extent that such Refinanced Debt
consists in whole or in part of Refinancing Revolving Credit Commitments or
Revolving Loans or Swing Line Loans incurred pursuant to any Refinancing
Revolving Commitments, such Revolving Commitments being refinanced by the
applicable refinancing Indebtedness shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Refinancing Indebtedness is
issued, incurred or obtained.
 
“Credit Event” means the making of any Borrowing (but excluding any Conversion
or Continuation), any LC Issuance or the increase in the Stated Amount of a
Letter of Credit.
 
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrowers,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the Borrowers pursuant to such Term
Commitment of such Lender, (iii) the Swing Line Lender shall make Swing Loans to
the Borrowers under the Swing Line Facility pursuant to the Swing Line
Commitment, (iv) any Lender and/or Additional Lender shall make loans and/or
provide commitments under any Incremental Facility pursuant to Section 2.18, (v)
any Extending Lender shall make loans and/or provide commitments under any
Extended Term Loan Facility or any Extended Revolving Credit Facility in
accordance with Section 2.19, (vi) any Lender shall make loans and/or provide
commitments under any Refinancing Term Loan Facility or any Refinancing
Revolving Credit Facility in accordance with Section 2.20 and (vii) each LC
Issuer shall issue Letters of Credit for the account of the LC Obligors in
accordance with the terms of this Agreement.
 
“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, (ii)  such Lender’s
Revolving Facility Percentage of the principal amount of Swing Loans outstanding
at such time, and (iii) the outstanding aggregate principal amount of the Term
Loan made by such Lender, if any.
 
“Credit Party” means the Parent Borrower, each other Borrower and each
Subsidiary Guarantor.
 
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies) at the option of the Parent Borrower, either (i) an intercreditor
agreement substantially in the form of the Equal Priority Intercreditor
Agreement (with such modifications as may be necessary or appropriate in light
of prevailing market conditions and reasonably acceptable to the Administrative
Agent) or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and/or the Collateral Agent
and the Parent Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Obligations, at the option of
the Parent Borrower, either (i) an intercreditor agreement substantially in the
form of the Second Lien Intercreditor Agreement (with such modifications as may
be necessary or appropriate in light of prevailing market conditions and
reasonably acceptable to the Administrative Agent) or (ii) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and/or the Collateral Agent and the Parent Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the
Obligations.  With regard to any changes in light of prevailing market
conditions as set forth above in clause (a)(i) or (b)(i) or with regard to
clause (a)(ii) or (b)(ii), such changes or agreement, as applicable, shall be
posted to the Lenders not less than three (3) Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within three (3) Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s entry into such
intercreditor agreement (including with such changes) is reasonable and to have
consented to such intercreditor agreement (including with such changes) and to
the Administrative Agent’s execution thereof.
 
“Debt Incurrence Prepayment Event” means any issuance or incurrence by the
Parent Borrower or any Restricted Subsidiary of any Indebtedness that is subject
to the requirements of Section 2.15(c)(vi).
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Declined Amounts” has the meaning set forth in Section 2.15(c)(viii).
 
“Default” means any Event of Default or any event, act or condition that with
notice or lapse of time, or both, would constitute an Event of Default.  For the
avoidance of doubt, any Default or Event of Default which may occur as a result
of the failure to meet any delivery requirements hereunder shall cease to
constitute a Default or Event of Default upon any delivery otherwise in
compliance with such requirement.
 
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.11(a)(i),
Section2.11(b)(i) or Section 2.11(c), as applicable and (ii) with respect to any
other amount, a rate per annum equal to 2.00% per annum above the rate that
would be applicable to Revolving Loans that are Base Rate Loans pursuant to
Section 2.11(a)(i).
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent or any LC Issuer or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on the Required Lenders’
good faith determination, that a condition precedent to funding (which condition
precedent, together with any applicable defaults, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, after the Closing Date, a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, Conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Parent Borrower, each LC Issuer, each Swing
Line Lender and each Lender.
 
“Designated Hedge Agreement” means (a) any Hedge Agreement to which the Parent
Borrower or a Restricted Subsidiary is a party and as to which a Lender, an
Agent or any of their Affiliates (or any Person that was a Lender, an Agent or
an Affiliate of a Lender or Agent at the time such Hedge Agreement was entered
into or becomes a Lender, an Agent or an Affiliate of a Lender or Agent at any
time thereafter) is a counterparty that, pursuant to a Secured Hedge Designation
Agreement signed by the Parent Borrower and acknowledged by the Administrative
Agent, has been designated as a Designated Hedge Agreement (it being understood
that failure by the Administrative Agent to acknowledge the Secured Hedge
Designation Agreement does not invalidate the designation contained therein) and
(b) each Hedge Agreement set forth on Schedule 6, including any amendment,
amendment and restatement, refinancing, replacement or other modification
thereof, in each case so that the Parent Borrower or its applicable Restricted
Subsidiary’s counterparty’s credit exposure thereunder will be entitled to share
in the benefits of the Guaranty and the Security Documents to the extent the
Guaranty and such Security Documents provide guarantees or security for
creditors of the Parent Borrower or any Subsidiary under Designated Hedge
Agreements.
 
“Designated Hedge Creditor” means each Person that participates as a
counterparty to any Designated Hedge Agreement.
 
“Designated Non-Cash Consideration” means the Fair Market Value of the non-cash
consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate, setting forth the
basis of such valuation, executed by an Authorized Officer, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale or
conversion of, or collection on, such Designated Non-Cash Consideration.
 
“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.15(a)(v)(B)(2).
 
“Discount Range” has the meaning set forth in Section 2.15(a)(v)(C)(1).
 
“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(C)(1).
 
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.15(a)(v)(C) substantially in the form of Exhibit K-3.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.15(a)(v)(C)(1).
 
“Discount Range Proration” has the meaning set forth in
Section 2.15(a)(v)(C)(3).
 
“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.15(a)(v)(D)(3).
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.15(a)(v)(B)(1),
Section 2.15(a)(v)(C)(1) or Section 2.15(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Parent Borrower and the Auction Agent.
 
“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.15(a)(v)(A).
 
“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its respective Subsidiaries or to such
Converted Unrestricted Subsidiary and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary, as the case may be.
 
“Disqualified Equity Interests” means any Capital Stock that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than, subject to the proviso below, as a result of
a change of control or asset sale), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to ninety-one (91) days after the Latest Maturity Date
hereunder, (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof or as a result of a change of control or asset sale) for (i)
debt securities or other Indebtedness or (ii) any Capital Stock referred to in
clause (a) above, in each case at any time on or prior to ninety-one (91) days
after the Latest Maturity Date hereunder, (c) contains any repurchase obligation
(other than, subject to the proviso below, as a result of a change of control or
asset sale) that may come into effect prior to payment in full of all
Obligations or (d) requires cash dividend payments prior to ninety-one (91) days
after the Latest Maturity Date hereunder; provided that if such Capital Stock is
issued pursuant to any plan for the benefit of employees of the Parent Borrower
(or any Parent Entity thereof) or any of its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Parent
Borrower (or any Parent Entity thereof) or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any right to receive any cash upon the occurrence of a change of control or
asset sale shall be contingent upon the Obligations being irrevocably paid in
full (other than those relating to any Designated Hedge Agreement, cash
management obligations constituting Obligations and indemnification and other
contingent obligations for which no demand has been made and obligations in
respect of Letters of Credit that have been Cash Collateralized).
 
“Disqualified Institution” means, collectively, (a) any bank, financial
institution, other institutional lender, investor or fund (or their Affiliates)
that have been specified in writing by the Parent Borrower to the Arrangers at
any time on or prior to the Closing Date or (b) any Competitors of the Parent
Borrower that have been specified in writing by the Parent Borrower to the
Administrative Agent at any time; provided that no such designation after the
Closing Date shall be effective to retroactively disqualify any Lender.
 
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
 
“Eligible Assignee” means (i) in the case of an assignment of Term Loans, (x) a
Lender, (y) an Affiliate of a Lender and (z) an Approved Fund, (ii) in the case
of an assignment of Revolving Loans or Revolving Commitments, a Revolving Lender
and (iii) any other Person (other than a natural Person) approved by (A) the
Administrative Agent (each such approval not to be unreasonably withheld or
delayed), (B) in the case of assignments of Revolving Loans or Revolving
Commitments, each LC Issuer and the Swing Line Lender (each such approval not to
be unreasonably withheld or delayed), and (C) unless a Specified Event of
Default has occurred and is continuing, the Parent Borrower (each such approval
not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, Eligible Assignee (i) shall include Affiliated
Lenders subject to the provisions of Section 11.06(g) and (ii) shall not include
any Disqualified Institution.
 
“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such law (hereafter “Claims”), including, without
limitation, (i) any and all Claims by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the storage, treatment, Release
or threat of Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to the environment or health and
safety (with respect to Hazardous Materials).
 
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial interpretation thereof, including any judicial order, consent, decree
or judgment issued to or rendered against the Parent Borrower or any of its
Subsidiaries relating to the (i) environment; (ii) employee health and safety
(as affected by occupational exposure to Hazardous Materials); (iii) conditions
of the workplace; (iv) Hazardous Materials; or (v) generation, handling,
storage, use, release or spillage of any substance which, alone or in
combination with any other, is capable of causing harm to the Environment
(including, without limitation, any waste) including, without limitation,
CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq., the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.
 
“Equal Priority Intercreditor Agreement” means the Equal Priority Intercreditor
Agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more authorized representatives for
holders of one or more classes of applicable Permitted Incremental Indebtedness
and/or Permitted First Priority Refinancing Debt, with such modifications
thereto as may be permitted by the definition of “Customary Intercreditor
Agreement.”
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with a Credit Party or a Subsidiary of a Credit Party, would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.
 
“ERISA Event” means (i) that a Reportable Event has occurred with respect to any
Single-Employer Plan; (ii) the institution of any steps by the a Credit Party or
any ERISA Affiliate, the PBGC or any other Person to terminate any
Single-Employer Plan or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Single-Employer Plan; (iii) the
institution of any steps by a Credit Party or any ERISA Affiliate to withdraw
from any Multi-Employer Plan or Multiple Employer Plan or written notification
of a Credit Party or any ERISA Affiliate concerning the imposition of withdrawal
liability; (iv) a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code in connection with any Plan;
(v) the cessation of operations at a facility of a Credit Party or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vi) with
respect to a Single-Employer Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (vii) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to a Single-Employer Plan; (viii) a
determination that a Single-Employer Plan is or is expected to be in “at-risk”
status (within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA); (ix) the insolvency of or commencement of reorganization proceedings
with respect to a Multi-Employer Plan or written notification that a
Multi-Employer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); or (x) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.


“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
 
“Event of Default” has the meaning provided in Section 8.01.
 
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within ninety (90) days after the occurrence of such destruction or
damage or (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property.
 
“Excess Cash Flow” means, with respect to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, for any Testing Period, the excess of:
 
(a) the sum, without duplication, of:
 
(i) Consolidated EBITDA; plus
 
(ii) any extraordinary or nonrecurring income or gain realized in cash for such
period; plus
 
(iii) to the extent deducted in the computation of Consolidated EBITDA, or if
such amount does not reduce Cash Interest Expense, cash interest income; plus
 
(iv) an amount equal to any decrease in Consolidated Working Capital (it being
understood and agreed that Consolidated Working Capital for the fiscal year
ending as of December 31, 2013 shall be based on the full 2013 fiscal year of
the Parent Borrower); plus
 
(v) cash payments received in respect of Hedge Agreements for such period to the
extent (A) not included in the computation of Consolidated EBITDA or (B) such
payments do not reduce Cash Interest Expense; plus
 
(vi) the aggregate amount of items that were deducted from or not added to net
income in calculating Consolidated Net Income or were deducted from or not added
to Consolidated Net Income in calculating Consolidated EBITDA to the extent
either such items (A) represented cash received by the Parent Borrower or any
Restricted Subsidiary which had not increased Excess Cash Flow upon the receipt
thereof in a prior period, or (B) do not represent cash paid by the Parent
Borrower or any Restricted Subsidiary, in each case, on a consolidated basis
during such period;
 
 minus,
 
(b) the sum, without duplication, of:
 
(i) any expenses, losses or charges paid in cash for such period and added to
Consolidated EBITDA pursuant to clauses (c), (d), (e), (g) and (k) of the
definition thereof; plus
 
(ii) Cash Interest Expense; plus
 
(iii) cash expenditures made in respect of Hedge Agreements for such period to
the extent (A) not reflected in the computation of Consolidated EBITDA or (B)
such payments do not increase Cash Interest Expense; plus
 
(iv) taxes (including, without limitation, taxes based on income, profits or
capital, state, local, foreign, franchise and similar taxes, foreign withholding
taxes and foreign unreimbursed value added taxes, and including penalties and
interest on any of the foregoing, including amounts payable pursuant to any tax
sharing agreements or arrangements among the Parent Borrower and its Restricted
Subsidiaries on the one hand and any direct or indirect parent company of the
Parent Borrower on the other (so long as such tax sharing payments are
attributable to the operations of the Parent Borrower and its Restricted
Subsidiaries) paid in cash for such period or tax reserves set aside or payable
after the close of such period; provided, that with respect to any such amounts
to be paid after the close of such period, (A) any amount so deducted shall not
be deducted again in a subsequent period and (B) appropriate reserves shall have
been established in accordance with GAAP; plus
 
(v) an amount equal to any increase in Consolidated Working Capital (it being
understood and agreed that Consolidated Working Capital for the fiscal year
ending as of December 31, 2013 shall be based on the full 2013 fiscal year of
the Parent Borrower); plus
 
(vi) amounts paid in cash for such period in respect of long-term liabilities
(other than Indebtedness); plus
 
(vii) (A) Capital Expenditures (other than Capital Expenditures made pursuant to
Section 7.11(a)(i)) during such period that are paid in cash and (B) the
aggregate consideration paid in cash during such period in respect of Permitted
Acquisitions or other Investments other than Investments made pursuant to
Section 7.04(m)(ii)) permitted by this Agreement (including any earn-out or
similar payments); plus
 
(viii) Capital Expenditures (other than Capital Expenditures made pursuant to
Section 7.11(a)(i)) that the Parent Borrower or its Restricted Subsidiaries
become obligated to make during such period, but that are not made during such
period; provided, that any amount so deducted shall not be deducted again in a
subsequent period; plus
 
(ix) to the extent not deducted in the computation of Net Cash Proceeds in
respect of any asset sale or casualty event giving rise thereto, the amount of
any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document or any such payment made pursuant to
Section 7.05(i)(ii)), together with any interest, premium or penalties required
to be paid (and actually paid) in connection therewith; plus
 
(x) Scheduled Repayments, scheduled repayments in respect of any Term Loans,
Permitted Refinancing Indebtedness, Permitted Incremental Indebtedness and any
Permitted Refinancing Indebtedness of any of the foregoing, and the amount of
any payments not prohibited hereby on Indebtedness other than the Loans
outstanding hereunder (other than any such payment made pursuant to Section
7.05(i)(ii)); plus
 
(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income; plus
 
(xii) management, monitoring, consulting and advisory fees, indemnities and
related expenses paid or accrued in accordance with the provisions of Section
7.08(h); plus
 
(xiii) Restricted Payments paid in cash during such period to the extent as
permitted by clauses (i) through (iv) of Section 7.05(c), Section 7.05(d),
Section 7.05(e), clause (i) of Section 7.05(f), clause (i) of Section 7.05(i);
and, to the extent relating to any of the foregoing clauses of Section 7.05
referred to in this clause (xiii), without duplication, Section 7.05(k); plus
 
(xiv) without duplication of amounts deducted pursuant to clause (vii) above,
amounts paid in cash for such period (including, but not limited to,
indemnification) in respect of any Permitted Acquisition or any other Investment
made by the Parent Borrower or its Restricted Subsidiaries permitted by Section
7.04 (other than clauses (a), (b)(i), (c), (i), (j), (k), (u) and (v) of Section
7.04); plus
 
(xv) the net amount of any net income generated by any Restricted Subsidiary for
such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income would have
material tax consequences if so distributed, under any agreement, instrument,
law or regulation applicable to such Restricted Subsidiary during such period
(provided, that the net cash proceeds of any distribution of any such net income
to any Credit Party not subject to such restriction shall be added to Excess
Cash Flow for the period in which such Credit Party receives such distribution);
plus
 
(xvi) amounts paid in cash for such period on account of (A) items that were
accounted for as non-cash reductions of net income in determining Consolidated
Net Income or as non-cash reductions of Consolidated Net Income in determining
Consolidated EBITDA of the Parent Borrower or any Restricted Subsidiary in a
prior period and (B) reserves or accruals established in purchase accounting;
plus
 
(xvii) the aggregate amount of items that were added to or not deducted from net
income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA or were added to
Consolidated EBITDA to the extent such items represented (A) a cash payment by
Borrower or any restricted subsidiary which had not reduced Excess Cash Flow
upon the accrual thereof in a prior period or (B) did not represent cash
received by the Parent Borrower or any Restricted Subsidiary, in each case, on a
consolidated basis during such period.
 
“Excess Cash Flow Prepayment Amount” has the meaning provided in Section
2.15(c)(iv).
 
“Excess Cash Flow Sweep Date” has the meaning provided in Section 2.15(c)(iv).
 
“Exchange Rate”, for a currency (other than U.S. Dollars) means the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the exchange rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., New York City time, on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency.
 
“Excluded CFC” has the meaning provided in the definition of “Excluded
Subsidiary.”
 
“Excluded Collateral” has the meaning provided in any Security Document.
 
“Excluded Real Property” means (a) any fee-owned real property with a Fair
Market Value of less than $3,000,000, (b) any real property that is subject to a
Lien permitted by Sections 7.02(c) or (d), (c) any real property with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed by
notice to the Parent Borrower) the cost of providing a Mortgage is be excessive
in view of the benefits to be obtained by the Lenders, (d) any real property to
the extent providing a mortgage on such real property would (i) result in
material adverse tax consequences as reasonably determined by the Parent
Borrower, (ii) be prohibited or limited by any applicable law, rule or
regulation, (iii) violate a contractual obligation to the owners of such real
property (other than any such owners that are the Parent Borrower or Affiliates
of the Parent Borrower) that is binding on or relating to such real property
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code) or (iv) give any other party (other than a the Parent
or a wholly-owned Restricted Subsidiary) to any contract, agreement, instrument
or indenture governing such real property the right to terminate its obligations
thereunder (other than customary non-assignment provisions which are ineffective
under the Uniform Commercial Code or other applicable law) and (e) any
Leasehold.
 
“Excluded Subsidiary” means:
 
(a)            each Subsidiary that is not a wholly-owned Subsidiary (for so
long as such Subsidiary remains a non-wholly-owned Subsidiary) and to the extent
that a Guarantee of the Obligations is prohibited by the organizational
documents or other Contractual Obligations of such Subsidiary;
 
(b)            any Subsidiary that is not organized in the United States;
 
(c)           each Subsidiary that is prohibited by any applicable Contractual
Obligation existing on the Closing Date or on the date any such Subsidiary is
acquired or organized (as long as, in the case of an acquisition of a
subsidiary, such prohibition in respect of such contract did not arise as part
of such acquisition) or requirement of law from guaranteeing or granting Liens
to secure the Obligations (and for so long as such restriction or any
replacement or renewal thereof is in effect) or to the extent that a guarantee
or grant by such Subsidiary could result in material adverse tax consequences as
reasonably determined by the Parent Borrower;
 
(d)           any Immaterial Subsidiary;
 
(e)           any other Subsidiary with respect to which, in the reasonable
judgment of the Parent Borrower and the Administrative Agent, the cost or other
consequences of providing a Guaranty of the Obligations is excessive in light of
the benefits afforded to the Lenders therefrom;
 
(f)           (i) any Subsidiary that is (x) a “controlled foreign corporation”
within the meaning of Section 957 of the Code or (y) a U.S. Subsidiary of such a
“controlled foreign corporation” (the Subsidiaries mentioned in clauses (x) and
(y), “Excluded CFCs”) and (ii) any U.S. Subsidiary that owns no material assets
other than the capital stock of one or more Subsidiaries that are Excluded CFCs
(“FSHCOs”); and
 
(g)           any Unrestricted Subsidiary.
 
Notwithstanding the foregoing, no Subsidiary shall be an Excluded Subsidiary if
it guarantees or provides security in respect of any Material Indebtedness of
any Credit Party.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under any
applicable law, including the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of (i) such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the security interest of such Guarantor becomes effective with respect to such
Swap Obligation or (ii) any other law applicable  to such Swap Obligation (or
Guarantee thereof). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document, (a) Taxes imposed on (or measured by) the Recipient’s
net income, franchise Taxes imposed in lieu of net income Taxes, and branch
profits Taxes, in each case that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender pursuant to a law in effect on the date on which (i)
such Lender acquired its interest in the applicable Commitment (or, to the
extent a Lender acquires an interest in a Term Loan without acquiring an
interest in the corresponding Term Commitment, Term Loan) other than pursuant to
an assignment request by the Parent Borrower under Section 3.03(b) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.02, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired its interest
in the applicable Commitment (or, to the extent a Lender acquires an interest in
a Term Loan without acquiring an interest in the corresponding Term Commitment,
Term Loan) or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.02(g), (d) any U.S. federal withholding Taxes imposed under FATCA and (e) any
U.S. federal backup withholding taxes.


“Existing Credit Agreement” means the certain Credit Agreement, dated as of June
23, 2011, among PGT Industries, Inc., as the borrower, the Parent Borrower, as
guarantor, the lenders from time to time party thereto and General Electric
Capital Corporation, as administrative agent and collateral agent.
 
“Existing Revolving Commitment Class” has the meaning provided in
Section 2.19(a).
 
“Existing Revolving Loan Class” has the meaning provided in Section 2.19(a).
 
“Existing Term Loan Class” has the meaning provided in Section 2.19(a).
 
“Expiring Credit Commitment” has the meaning provided in Section 2.04(e).
 
“Extended Revolving Credit Commitments” has the meaning provided in Section
2.19(a).
 
“Extended Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Extended
Revolving Credit Loans of such Lender.
 
“Extended Revolving Credit Facility” means any revolving credit facility
established pursuant to Section 2.19.
 
“Extended Revolving Credit Loans” means the loans made pursuant to the Extended
Revolving Credit Commitments.
 
“Extended Term Loan Commitments” means commitments to make Extended Term Loans
pursuant to any applicable Extension Amendment.
 
“Extended Term Loan Facility” means any term loan facility established pursuant
to Section 2.19.
 
“Extended Term Loans” has the meaning provided in Section 2.19(a).
 
“Extending Lender” means each Lender that agrees to any Extension Amendment.
 
“Extension” has the meaning provided in Section 2.19(a).
 
“Extension Amendment” has the meaning provided in Section 2.19(a).
 
“Extension Date” has the meaning provided in Section 2.19(b).
 
“Extension Notice” has the meaning provided in Section 2.19(a).
 
“Extension Offer” has the meaning provided in Section 2.19(a).
 
“Extension Series” means all Extended Term Loans and Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.
 
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time taking into account the nature and
characteristics of such asset, as reasonably determined by the Parent Borrower
in good faith.
 
“FATCA” means Sections 1471 through 1474 (including any agreement entered into
pursuant to Section 1471(b)(1)) of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and intergovernmental agreement or non-U.S. law
or regulations implementing the foregoing.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing (as determined by the Administrative Agent)
selected by the Administrative Agent.
 
“Fee Letter” means that certain Fee Letter dated May 15, 2013, among the Parent
Borrower and the Lenders as of the Closing Date.
 
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.13.
 
“Financial Covenants” means, collectively, the covenants contained in Sections
7.06(a) and (b).
 
“Financial Officer” means, with respect to a Person, the chief financial
officer, chief accounting officer, treasurer, controller, or other senior
financial or accounting officer of such Person. Unless otherwise qualified, all
references herein to a Financial Officer shall refer to a Financial Officer of
the Parent Borrower.
 
“First Lien Obligations” means the Obligations, any Permitted Incremental
Indebtedness (other than any Permitted Incremental Indebtedness that is
unsecured or is secured by a Lien on the Collateral ranking junior to the Lien
on the Collateral securing the Obligations) and any Permitted First Priority
Refinancing Debt, collectively.
 
“Fixed Charge Coverage Ratio” means, for any Testing Period, the ratio of (i)(x)
Consolidated EBITDA less (y) taxes actually paid in cash during such Testing
Period net of any tax refunds actually received in cash during such Testing
Period less (z) Capital Expenditures actually made in cash during such Testing
Period to (ii) Consolidated Fixed Charges for such Testing Period; provided that
for any Testing Period ending prior to the first anniversary of the end of the
first full fiscal quarter occurring after Closing Date, Consolidated Fixed
Charges shall be calculated on an annualized basis starting with the period
commencing on the Closing Date through the date of determination and after
giving Pro Forma Effect to the Transactions.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Outstandings with respect to Letters of Credit issued by such LC
Issuer other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by such Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
 
“FSHCO” has the meaning provided in the definition of “Excluded Subsidiary.”
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time; provided that from and after the effectiveness of the
adoption of IFRS in accordance with Section 1.03(b), “GAAP” will mean IFRS at
the effective time of such change, subject to Section 1.03(b); provided further
that any lease that is recharacterized as a Capitalized Lease and any
obligations that are recharacterized as a Capitalized Lease Obligation, in each
case due to a change in GAAP after the Closing Date, shall not be treated as a
Capitalized Lease or Capitalized Lease Obligation, as the case may be, but shall
instead be treated as it would have been in accordance with GAAP in effect on
the Closing Date.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning provided in Section 11.06(f).
 
“Guarantors” means, collectively, the Parent Borrower, any other Borrower and
the Subsidiary Guarantors.
 
“Guaranty” means the Guarantor Agreement and any supplement thereto among the
Guarantors, the Administrative Agent and the Collateral Agent dated the Closing
Date, substantially in the form attached hereto as Exhibit C.
 
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent:
(i) to purchase any such Primary Indebtedness or any property constituting
direct or indirect security therefore; (ii) to advance or supply funds for the
purchase or payment of any such Primary Indebtedness or to maintain working
capital or equity capital of the Primary Obligor or otherwise to maintain the
net worth or solvency of the Primary Obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Primary Indebtedness of the ability of the Primary Obligor to make payment
of such Primary Indebtedness; or (iv) otherwise to assure or hold harmless the
owner of such Primary Indebtedness against loss in respect thereof, provided,
however, that the definition of Guaranty Obligation shall not include (i)
endorsements of instruments for deposit or collection in the ordinary course of
business or (ii) customary repurchase obligations and indemnities related to
breaches of representations or warranties. The amount of any Guaranty Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the Primary Indebtedness in respect of which such Guaranty Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
 
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls and radon gas;
and (ii) any chemicals, materials or substances regulated under or that can
reasonably be expected to give rise to liability under any applicable
Environmental Law.
 
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or any other interest rate
management agreement or arrangement, including any master agreement relating to
the foregoing that is a Designated Hedge Agreement, (ii) any currency swap or
option agreement, foreign exchange contract, forward currency purchase agreement
or other currency management agreement or arrangement, (iii) any Commodities
Hedge Agreement and (iv) and other agreements entered into by the Parent
Borrower or any Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting the Parent
Borrower or any of the Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.
 
“Identified Participating Lenders” has the meaning set forth in
Section 2.15(a)(v)(C)(3).
 
“Identified Qualifying Institutions” has the meaning set forth in
Section 2.15(a)(v)(D)(3).
 
“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.
 
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
 
“Incremental Borrowing Notice” has the meaning provided in Section 2.18(a).
 
“Incremental Facility” has the meaning provided in Section 2.18(a).
 
“Incremental Initial Revolving Facility” has the meaning provided in Section
2.18(a).
 
“Incremental Initial Revolving Facility Lender” has the meaning provided in
Section 2.18(c).
 
“Incremental Initial Revolving Loans” has the meaning provided in Section
2.18(a).
 
“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Incremental Revolving Credit Lenders.
 
“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Revolving Loans and/or
Incremental Initial Revolving Loans, as applicable, to the Borrowers.
 
“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans and/or Incremental Initial Revolving Loans, as applicable, of
such Lender.
 
Incremental Revolving Credit Lender” means a Lender (including, for the
avoidance of doubt, any Additional Lender) with an Incremental Revolving Credit
Commitment or an outstanding Revolving Loan made pursuant to such an Incremental
Revolving Credit Commitment.
 
“Incremental Revolving Facility” means any revolving credit facility of a
different Class than the Initial Revolving Credit Facility established pursuant
to any Incremental Revolving Commitment Assumption Agreement.
 
“Incremental Revolving Increase” has the meaning provided in Section 2.18(a).
 
“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to any Borrower pursuant to Section 2.02 and each such Lender’s Incremental
Revolving Credit Commitment. All Incremental Revolving Loans shall be made in
the form of additional Revolving Loans.
 
“Incremental Term Lender” means a Lender (including, for the avoidance of doubt,
any Additional Lender) with an Incremental Term Loan Commitment or an
outstanding Incremental Term Loan.
 
“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrowers, the Administrative Agent and one or
more Incremental Term Lenders.
 
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Term Loans to the
Borrowers.
 
“Incremental Term Loan Repayment Date” means any date scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
 
“Incremental Term Loans” means Term Loans made by one or more Lenders
(including, for the avoidance of doubt, any Additional Lender) to the Borrowers
pursuant to Section 2.03 and each such Lender’s Incremental Term Loan
Commitment. Incremental Term Loans may be made in the form of additional Term
Loans or, to the extent permitted by Section 2.18 and provided for in the
relevant Incremental Term Loan Assumption Agreement, Other Term Loans.
 
“Indebtedness” of any Person means, without duplication:
 
(i) all indebtedness of such Person for borrowed money;
 
(ii) all obligations evidenced by bonds, notes, debentures and other debt
securities of such Person;
 
(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
 
(iv) the face amount of all letters of credit (including standby and commercial
letters of credit) issued for the account of such Person and, without
duplication, all drafts drawn thereunder (after giving effect to any prior
drawings or reductions which may have been  reimbursed);
 
(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;
 
(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed by
such Person or is limited in recourse;
 
(vii) all Capitalized Lease Obligations of such Person;
 
(viii) all obligations of such Person with respect to asset securitization
financing;
 
(ix) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, in each case that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
 
(x) all net obligations of such Person under Hedge Agreements;
 
(xi) all obligations of such Person in respect of Disqualified Equity Interests;
and
 
(xii) all Guaranty Obligations in respect of any of the foregoing of such
Person;
 
provided, however, that (x) (1) trade payables payable in the ordinary course of
business, (2) deferred revenue, (3) taxes and other similar accrued expenses,
(4) any earn-out, take-or-pay or other obligation to the extent such obligation
is not shown as a liability on the balance sheet of such Person in accordance
with GAAP, (5) in the case of the Parent Borrower and its Restricted
Subsidiaries, intercompany indebtedness having a term not exceeding three
hundred sixty-four (364) days (inclusive of any rollover or extension terms and
to the extent incurred in the ordinary course of business) and (6) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranties or other unperformed obligations of the seller of such asset,
in each case, arising in the ordinary course of business, shall not constitute
Indebtedness and (y) the Indebtedness of any Person shall in any event include
(without duplication) the Indebtedness of any other entity (including any
general partnership in which such Person is a general partner) to the extent
such Person is liable thereon as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon. The
amount of any net obligations under any Hedge Agreement on any date shall be
deemed to be the swap termination value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (vi) above which has not been
assumed by such first Person shall be deemed to be equal to the lesser of (i)
the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market Value
of the property encumbered thereby.
 
“Indemnification Agreement” means any customary indemnification agreement
entered into after the Closing Date between the Sponsor and the Parent Borrower,
acting in good faith, to provide for the Sponsor and its Affiliates to receive
bona fide indemnification for claims and losses arising out of, and
reimbursement of reasonable out-of-pocket costs and expenses incurred in
connection with, transactions relating to the Parent Borrower and its Restricted
Subsidiaries.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitees” has the meaning provided in Section 11.02.
 
“Initial Facility” means the Initial Term Loan Facility and/or the Initial
Revolving Facility, as applicable.
 
“Initial Revolving Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06. For the avoidance of doubt, “Initial Revolving
Commitment” shall also include any Extended Revolving Credit Commitment
representing an extension of any Class or tranche of Initial Revolving
Commitments. The aggregate Initial Revolving Commitments of all Revolving
Lenders shall be $25.0 million on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
 
“Initial Revolving Facility” means the Revolving Facility represented by the
Initial Revolving Commitment.
 
“Initial Revolving Loan” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.
 
“Initial Term Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 11.06. The initial aggregate amount of the
Initial Term Commitments is $80.0 million.
 
“Initial Term Loan Facility” means the Term Loan Facility represented by the
Initial Term Loans.
 
“Initial Term Loan Maturity Date” has the meaning provided in the definition of
“Maturity Date.”
 
“Initial Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.03.
 
“Insolvency Event” means, with respect to any Person:
 
(a) the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or (ii) the seeking of relief by such Person under other Debtor
Relief Laws in any jurisdiction outside of the United States;
 
(b) the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other Debtor Relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case;
 
(c) a custodian (as defined in the Bankruptcy Code) (or equal term under any
other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;
 
(d) such Person commences (including by way of applying for or consenting to the
appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
Debtor Relief Laws) (collectively, a “Conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;
 
(e) such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;
 
(f) any order of relief or other order approving any such case or proceeding
referred to in clauses (a) or (b) above is entered;
 
(g) such Person suffers any appointment of any Conservator or the like for it or
any substantial part of its property that continues undischarged or unstayed for
a period of sixty (60) days; or
 
(h) such Person makes a compromise, arrangement or assignment for the benefit of
creditors or generally does not pay its debts as such debts become due.
 
“Intellectual Property” has the meaning provided in the Security Agreement.
 
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date, among the Parent Borrower,
certain subsidiaries of the Parent Borrower and the Collateral Agent.
 
“Intercompany Note” means a promissory note substantially in the form of Exhibit
J.
 
“Intercreditor Agreements” means the Equal Priority Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any Customary Intercreditor Agreement,
collectively, in each case to the extent in effect.
 
“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six or, to the extent agreed to by each relevant Lender, 9 or 12,
months as selected by the applicable Borrower; provided, however, that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and (iv) if, upon the expiration of any Interest Period,
the applicable Borrower has failed to (or may not) elect a new Interest Period
to be applicable to the respective Borrowing of Eurodollar Loans as provided
above, the applicable Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.
 
“Investment” means (a) any direct or indirect purchase or other acquisition by a
Person of any Capital Stock of any other Person, (b) any loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Parent Borrower and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding three hundred sixty-four (364) days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business),
in each case, made in the ordinary course of business) or extension of credit
to, guarantee or assumption of debt or purchase or other acquisition of any
other Indebtedness of, any Person by any other Person, (c) the purchase,
acquisition or investment of or in any stocks, bonds, mutual funds, notes,
debentures or other securities, or any deposit account or certificate of deposit
or (d) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment other than decreases in proportion to any net returns on such
Investment.
 
“IRS” means the U.S. Internal Revenue Service.
 
“JLL” has the meaning specified in the definition of “Sponsor.”
 
“Junior Debt Documents” means, collectively, any loan agreements, indentures,
note purchase agreements, promissory notes, guarantees and other instruments and
agreements evidencing the terms of any Junior Indebtedness.
 
“Junior Indebtedness” means the portion of Total Funded Debt that is either (a)
Subordinated Indebtedness or (b) secured by a Lien on the Collateral that is
expressly subordinated in writing to the Liens securing the Obligations and any
other First Lien Obligations pursuant to a Customary Intercreditor Agreement.
 
 “Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term Loan
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Refinancing Revolving Credit Commitments, in each case as extended in accordance
with this Agreement from time to time.
 
“LC Commitment Amount” means $10.0 million, as such amount may be increased as
set forth in any applicable Incremental Revolving Credit Assumption Agreement
(or similar applicable agreement) in accordance with Section 2.18(a).
 
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.
 
“LC Fee” means any of the fees payable pursuant to Section 2.13(b) or Section
2.13(c) in respect of Letters of Credit.
 
“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto; provided, however, that “LC Issuance” shall
not include any amendment or any auto renewal of a Letter of Credit under
Section 2.05(c) that does not increase the Stated Amount thereof.
 
“LC Issuer” means (a) SunTrust, or any Affiliates or branches that it may
designate or (b) such other Lender that is requested by the Parent Borrower and
agrees to be an LC Issuer hereunder and is approved by the Administrative Agent.
 
“LC Obligor” means, with respect to each LC Issuance, the Parent Borrower or any
Restricted Subsidiary for whose account such Letter of Credit is issued.
 
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.
 
“LC Participant” has the meaning provided in Section 2.05(g)(i).
 
“LC Participation” has the meaning provided in Section 2.05(g)(i).
 
“LC Request” has the meaning provided in Section 2.05(b).
 
“Leasehold” of any Person means all the right, title and interest of such Person
as lessee or licensee in, to and under leases or licenses of land, improvements
and/or fixtures.
 
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, any Additional Lender that becomes a lender pursuant to
an Incremental Revolving Credit Assumption Agreement or an Incremental Term Loan
Assumption Agreement, as applicable, and any Additional Refinancing Lender that
becomes a Lender pursuant to a Refinancing Amendment, other than any such Person
that ceases to be a “Lender.” Unless the context otherwise requires, the term
“Lenders” includes the Swing Line Lender.
 
“Lender Register” has the meaning provided in Section 2.10(b).
 
“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.
 
“Letter of Credit Expiration Date” has the meaning provided in Section 2.05(a).
 
“Leverage Ratio” means, for any Testing Period, the ratio of (i) Total Funded
Debt minus unrestricted cash and Cash Equivalents of the Parent Borrower and its
Restricted Subsidiaries (other than the Net Cash Proceeds of a Specified Equity
Contribution) in an amount not to exceed $10.0 million to (ii) Consolidated
EBITDA.
 
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
 
“Loan” means any Revolving Loan, Term Loan or Swing Loan.
 
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, each Letter of Credit, each Intercreditor Agreement, any Refinancing
Amendment, Incremental Revolving Credit Assumption Agreement, Incremental Term
Loan Assumption Agreement or Extension Amendment, any Additional Borrower
Agreement and each other document or agreement designated in writing as a Loan
Document by the Parent Borrower and the Administrative Agent.
 
“Local Time” means the local time at the Notice Office (with respect to notice
requirements) or the Payment Office (with respect to payment requirements).
 
“Management Agreement” means any customary management services agreement entered
into after the Closing Date by and between the Sponsor, certain Permitted
Holders, the Parent Borrower, as the same may from time to time be amended,
restated or otherwise modified.
 
“Management Fees” means any management, consulting, or other fees paid by the
Parent Borrower and/or the Parent Borrower or any Subsidiary pursuant to the
Management Agreement.
 
“Management Stockholders” means the members of management of Parent Borrower or
any direct or indirect parent thereof or any of the Parent Borrower’s
Subsidiaries, who are investors in the Parent Borrower or any Parent Entity.
 
“Margin Stock” has the meaning provided in Regulation U issued by the FRB.
 
“Material Adverse Effect” means any event or circumstance affecting the
business, property, operations or financial condition of the Credit Parties,
taken as a whole, that would, materially and adversely, affect (a) the ability
of the Credit Parties, taken as a whole, to perform their payment obligations
under the Loan Documents or (b) the material rights and remedies of the
Administrative Agent, the Collateral Agent and Lenders under the Loan Documents.
 
“Material Indebtedness” means, as to the Parent Borrower or any of its
Restricted Subsidiaries, any particular Indebtedness of the Parent Borrower or
such Restricted Subsidiary (including any Guaranty Obligations relating thereto)
in excess of the aggregate principal amount of $10.0 million.
 
“Material Subsidiary” means any Restricted Subsidiary of the Parent Borrower
other than any Restricted Subsidiary the gross revenue or total assets of which
accounts for not more than the lesser of (i) 5.0% of the consolidated gross
revenues (after intercompany eliminations) of the Parent Borrower and the
Restricted Subsidiaries and (ii) 5.0% of the Consolidated Total Assets (after
intercompany eliminations) of the Parent Borrower and the Restricted
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter. If the
Restricted Subsidiaries that do not constitute Material Subsidiaries pursuant to
the previous sentence account for, in the aggregate, more than the lesser of (i)
10.0% of such consolidated gross revenues (after intercompany eliminations) and
(ii) 10.0% of the Consolidated Total Assets (after intercompany eliminations),
each as described in the previous sentence, then the term “Material Subsidiary”
shall include each such Restricted Subsidiary (starting with the Restricted
Subsidiary that accounts for the most consolidated gross revenues or
Consolidated Total Assets and then in descending order) necessary to account for
at least 90.0% of the consolidated gross revenues and 90.0% of the Consolidated
Total Assets, each as described in the previous sentence.
 
“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is five years after the Closing Date (the “Initial Term Loan Maturity Date”),
(ii) with respect to the Revolving Commitments, the date that is five years
after the Closing Date, (iii) with respect to Swing Loans, the Swing Loan
Maturity Date, (iv) with respect to any tranche of Extended Term Loans or
Extended Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Extension Notice accepted by the
respective Lender or Lenders, (iv) with respect to any Refinancing Term Loans or
Refinancing Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Refinancing Amendment and (v) with
respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Revolving Credit Assumption Agreement or Incremental Term
Loan Assumption Agreement.
 
“Maximum Rate” has the meaning provided in Section 11.22.
 
“Minimum Borrowing Amount” means $250,000.
 
“Minimum Extension Condition” has the meaning provided in Section 2.19(c).
 
 “Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Mortgage” means a mortgage, deed of trust, hypothec, assignment of leases and
rents, leasehold mortgage, debenture, legal charge or other security document
granting a Lien on any Mortgaged Real Property to secure the Obligations, as the
same may from time to time be amended, restated or otherwise modified. Each
Mortgage shall be reasonably satisfactory in form and substance to the
Collateral Agent.
 
“Mortgaged Real Property” means each of the parcels of real property set forth
on Schedule 4 hereto, or interests therein, owned in fee by a Credit Party,
together with each other parcel of Real Property that shall become subject to a
Mortgage after the Closing Date, in each case together with all of such Credit
Party’s right, title and interest in the improvements and buildings thereon and
all appurtenances, easements or other rights belonging thereto.
 
“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which a Credit Party or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a Single-Employer Plan, to which a Credit Party
or any ERISA Affiliate, and one or more employers other than a Credit Party or
an ERISA Affiliate, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which a Credit Party
or an ERISA Affiliate made or accrued an obligation to make contributions during
any of the five plan years preceding the date of termination of such plan.
 
“Net Cash Proceeds” means, with respect to:
 
(i) any Asset Sale, the Cash Proceeds (including any cash received by any Credit
Party upon the sale or other disposition of any Designated Non-Cash
Consideration) resulting therefrom net of (A) reasonable and customary expenses
of sale incurred in connection with such Asset Sale or sale or disposition of
Designated Non-Cash Consideration, and other reasonable and customary fees and
expenses incurred, and all taxes paid or reasonably estimated to be payable by
such person as a consequence of such Asset Sale or sale or disposition of
Designated Non-Cash Consideration, and the payment of principal, premium,
penalty interest or other amounts in respect of Indebtedness (other than the
Obligations and other First Lien Obligations) secured by the asset that is the
subject of such Asset Sale or sale or disposition of Designated Non-Cash
Consideration, and required to be, and that is, repaid under the terms thereof
as a result of such Asset Sale or sale or disposition of Designated Non-Cash
Consideration, (B) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (i)(A) above) (x) associated with the assets that are the
subject of such Asset Sale and (y) retained by such Credit Party, provided that
the amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Asset Sale occurring on the date of such reduction and (C) the
pro rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (i)(C)) attributable to minority interests and not available for
distribution to such Credit Party as a result thereof;
 
(ii) any Event of Loss, the Cash Proceeds resulting therefrom net of (A)
reasonable and customary expenses incurred in connection with such Event of
Loss, and taxes paid or reasonably estimated to be payable by such person as a
consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than the Obligations and other First Lien
Obligations) secured by the asset that is the subject of the Event of Loss and
required to be, and that is, repaid under the terms thereof as a result of such
Event of Loss, (B) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii)(A) above) (x) associated with the assets that are the
subject of such Event of Loss and (y) retained by such Credit Party, provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such Event of Loss occurring on the date of such
reduction and (C) the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (ii)(C)) attributable to minority
interests and not available for distribution to such Credit Party as a result
thereof; and
 
(iii) any Debt Incurrence Prepayment Event, the Cash Proceeds resulting
therefrom net of reasonable and customary fees and expenses incurred (for the
avoidance of doubt, including, any fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such incurrence (including,
if such incurrence is related to any Extension Amendment, any fees and expenses
related to such Extension Amendment)), and all taxes paid or reasonably
estimated to be payable by such person as a consequence of such Debt Incurrence
Prepayment Event, in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
 
“Non-Consenting Lender” has the meaning provided in Section 11.12(f).
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(e).
 
“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.
 
“Notice of Borrowing” has the meaning provided in Section 2.08(b).
 
“Notice of Continuation or Conversion” has the meaning provided in Section
2.12(b).
 
“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).
 
“Notice Office” means the office of the Administrative Agent at the address set
forth in Schedule 11.05 or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.
 
“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing (a) by a Borrower or any other Credit Party to any
Agent, any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms
of this Agreement or any other Loan Document (including, but not limited to,
interest and fees that accrue after the commencement by or against any Credit
Party of any proceeding under any Debtor Relief Laws, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code or corresponding provision under other
applicable Debtor Relief Laws) and (b) by the Parent Borrower or any Restricted
Subsidiary party to any Cash Management Bank or Designated Hedge Creditor under
any Cash Management Agreement or Designated Hedge Agreement, respectively.
Without limiting the generality of the foregoing, the Obligations of the Credit
Parties under the Loan Documents (and of their Restricted Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, charges, expenses, fees, legal fees,
indemnities and other amounts to the extent payable by any Credit Party under
any Loan Document and (b) the obligation of any Credit Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Credit Party.
Notwithstanding the foregoing, (i) unless otherwise agreed to by the Parent
Borrower and any Cash Management Bank or Designated Hedge Creditor, the
obligations of the Parent Borrower or any Restricted Subsidiary under any
applicable Cash Management Agreement and under any Designated Hedge Agreement
shall be secured and guaranteed pursuant to the Security Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed (except in the connection with the repayment of the
Obligations in full during the continuation of an Event of Default)  and (ii)
any release of Collateral or Guarantors effected in the manner permitted by this
Agreement and any other Loan Document shall not require the consent of any Cash
Management Bank or Designated Hedge Creditor. Notwithstanding the foregoing, the
Obligations shall not include any Excluded Swap Obligations.
 
“OFAC” has the meaning provided in Section 5.20.
 
“Offered Amount” has the meaning set forth in Section 2.15(a)(v)(D)(1).
 
“Offered Discount” has the meaning set forth in Section 2.15(a)(v)(D)(1).
 
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporation, or
equivalent formation documents, and Bylaws, Operating Agreement, or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and any amendments to any of the foregoing.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.03(b)).
 
“Other Term Loans” has the meaning provided in Section 2.18(a).
 
“Parent Borrower” has the meaning provided in the first paragraph of this
Agreement.
 
“Parent Borrower Materials” has the meaning assigned to such term in Section
6.01(g).
 
“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of the Parent
Borrower.
 
“Participant” has the meaning provided in Section 11.06(b).
 
“Participant Register” has the meaning provided in Section 11.06(b).
 
“Participating Lender” has the meaning set forth in Section 2.15(a)(v)(C)(2).
 
“Patriot Act” means the USA PATRIOT ACT (Title III of Pub.L.107-56 (signed into
law October 26, 2001)).
 
“Payment Office” means the office of the Administrative Agent at 303 Peachtree
St., NE, Atlanta, GA 30308, or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
 
“Perfection Certificate” has the meaning provided in the Security Agreement.
 
“Permitted Acquisition” means any Acquisition, if (a) (i) immediately prior to
signing of the applicable Permitted Acquisition Agreement, and immediately after
giving effect to such signing, no Event of Default shall have occurred and be
continuing or result therefrom and (ii) at any time following the signing of the
applicable Permitted Acquisition Agreement and prior to the consummation of such
Acquisition, no Specified Event of Default shall have occurred and be
continuing, (b) immediately after giving effect thereto, on a Pro Forma Basis
the Leverage Ratio shall not be greater than 0.25 to 1.00 less than the Leverage
Ratio required pursuant to Section 7.06 as of the end of the fiscal quarter most
recently ended prior to such date, (c) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by this Agreement and (d) to the extent required by Section 6.09, any
Person acquired in or formed in connection with such Acquisition shall be merged
with a Credit Party or become a Credit Party upon consummation of such
Acquisition.
 
“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or similar agreement entered into by the Parent Borrower or
any Restricted Subsidiary in connection with any Permitted Acquisition, in each
case as amended, supplemented or otherwise modified from time to time.
 
“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Parent Borrower or any of its Restricted Subsidiaries in
connection with the bankruptcy or reorganization of any customer or supplier of
the Parent Borrower or any such Restricted Subsidiary and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.
 
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness shall be secured
by the Collateral on a pari passu basis with the Obligations and shall not be
secured by any property or assets of the Parent Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness otherwise
constitutes Credit Agreement Refinancing Indebtedness, (c) such Indebtedness
shall not be guaranteed by any Restricted Subsidiaries other than the Restricted
Subsidiaries that are Credit Parties and (d) the Parent Borrower, the holders of
such Indebtedness (or their authorized representative) and the Administrative
Agent and/or Collateral Agent shall be party to a Customary Intercreditor
Agreement providing that the Liens on the Collateral securing such obligations
shall rank equal in priority to the Liens on the Collateral securing the
Obligations. Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
 
“Permitted Holders” means each of (i) the Sponsor, (ii) the Management
Stockholders and (iii) the directors of the Parent Borrower or any Restricted
Subsidiary as of the Closing Date (and any executor, administrator guardian,
Conservator or other legal representative or immediate family member of the
Persons described in clauses (ii) or (iii)).
 
“Permitted Incremental Indebtedness” means Indebtedness of a Borrower consisting
of first lien (pari passu with the Obligations) secured, junior secured or
unsecured notes or junior secured loans that are issued or made in lieu of the
Incremental Facilities, provided that (a) the aggregate principal amount of all
Permitted Incremental Indebtedness shall not exceed the sum of (x) (1) $30.0
million in the aggregate less (2) the amount of any Incremental Facilities
incurred pursuant to Section 2.18(a)(x) plus (y) unlimited additional amounts so
long as, in the case of any amounts incurred under this clause (y), immediately
after giving effect to the incurrence of such Permitted Incremental Indebtedness
and/or the Loans in respect of Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments (assuming the full amount thereof is
drawn) incurred under Section 2.18(a)(x) and after giving effect to any
Acquisition or Investment that may be consummated in connection therewith, the
Leverage Ratio (calculated on a Pro Forma Basis and provided that (A) all such
Loans in respect of Incremental Term Loan Commitments and/or Revolving
Commitments (assuming the full amount thereof is drawn) shall also be included
in such calculation for this purpose, whether or not it would otherwise be
included and (B) the proceeds of such Incremental Facility and/or Permitted
Incremental Indebtedness being incurred shall not be netted against Indebtedness
for purposes of the calculation relating to such incurrence) shall not be
greater than 3.00 to 1.00 as of the last day of the Testing Period most recently
ended on or prior to the date of such incurrence after giving Pro Forma Effect
to such Incremental Facilities and/or Permitted Incremental Indebtedness, (b) to
the extent such Indebtedness is being incurred (i) in connection with a
Permitted Acquisition or other Investment permitted by this Agreement, no
Specified Event of Default shall exist or be continuing at the time of
incurrence and (ii) for a purpose other than that described in the immediately
preceding clause (b)(i), no Event of Default shall exist or be continuing at the
time of incurrence, (c) the maturity of any such Indebtedness shall not be
earlier than the Latest Maturity Date of the Initial Term Loans (or if such
Indebtedness is unsecured, shall not have a maturity date earlier than the 91st
day following the Latest Maturity Date of the Initial Term Loans), (d) the
Weighted Average Life to Maturity of any such Indebtedness shall not be shorter
than that of the Initial Term Loans, (e) such Permitted Incremental Indebtedness
shall not be guaranteed by any Restricted Subsidiary other than the Restricted
Subsidiaries that are Credit Parties, (f) in the case of Permitted Incremental
Indebtedness that is secured, the obligations in respect thereof shall not be
secured by any Lien on any asset of the Parent Borrower or any Restricted
Subsidiary other than any asset constituting Collateral, (g) if such Permitted
Incremental Indebtedness is secured by a Lien on any of the Collateral then the
holders of such Permitted Incremental Indebtedness (or their duly authorized
representative) shall have entered into a Customary Intercreditor Agreement with
the Administrative Agent and/or Collateral Agent (or, if such Customary
Intercreditor Agreement shall then exist, shall have become a party thereto and
otherwise bound by the terms thereof), (h) the covenants, events of default and
guarantees of such Indebtedness, shall not be more restrictive to the Parent
Borrower and its Restricted Subsidiaries, when taken as a whole, than the terms
of the Initial Term Loans unless (1) Lenders under the Initial Term Loan
Facility also receive the benefit of such more restrictive terms (without any
consent being required) or (2) any such provisions apply after the Latest
Maturity Date of the Initial Term Loans (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, rate
floors, fees, funding discounts and redemption or prepayment premiums); provided
that a certificate of a Financial Officer of the Parent Borrower delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Permitted Incremental Indebtedness (or such shorter period of time as
the Administrative Agent may in its discretion agree), together with a
reasonably detailed description of the material terms and conditions of such
Permitted Incremental Indebtedness or drafts of the documentation relating
thereto, stating that the Parent Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement in clause (h) shall
constitute sufficient evidence (absent any error in such description) that such
terms and conditions satisfy the foregoing requirement unless the Administrative
Agent notifies the Parent Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).
 
“Permitted Lien” means any Lien permitted by Section 7.02.
 
“Permitted Ratio Debt” means any Indebtedness incurred by the Parent Borrower or
any Restricted Subsidiary; provided that (a) (i) the terms of such Indebtedness
do not provide for any scheduled repayment, amortization, mandatory redemption
or sinking fund obligations prior to the date that is ninety-one 91 days after
the Latest Maturity Date in respect of the Term Loan Loans outstanding at the
time of incurrence thereof (which, in the case of bridge loans, shall be
determined by reference to the notes or loans into which such bridge loans are
converted to or exchanged for at maturity, and other than customary offers to
repurchase or mandatory prepayments upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default) and
(ii) the covenants, events of default and guarantees of such Permitted Ratio
Debt, shall not be more restrictive to the Parent Borrower and its Restricted
Subsidiaries, when taken as a whole, than the terms of the Initial Term Loans
unless (1) Lenders under the Initial Term Loan Facility also receive the benefit
of such more restrictive terms (without any consent being required) or (2) any
such provisions apply after the Latest Maturity Date of the Initial Term Loans
(including, if applicable, as to collateral priority and subordination, but
excluding as to interest rates, rate floors, fees, funding discounts and
redemption or prepayment premiums); provided that a certificate of an Authorized
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Permitted Ratio Debt (or such shorter period of
time as the Administrative Agent shall reasonably agree), together with a
reasonably detailed description of the material terms and conditions of such
Permitted Incremental Indebtedness or drafts of the documentation relating
thereto, stating that the Parent Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement in clause (ii) shall
constitute sufficient evidence (absent any error in such description) that such
terms and conditions satisfy the foregoing requirement unless the Administrative
Agent notifies the Parent Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees), (b) to the extent such Permitted Ratio Debt is
being incurred (i) in connection with a Permitted Acquisition or Investment
permitted under Section 7.04, no Specified Event of Default shall be continuing
at  the time of incurrence and (ii) for a purpose other than that described in
the immediately preceding clause (b)(i), no Event of Default shall be continuing
at the time of incurrence and (c) immediately after giving Pro Forma Effect
thereto, the incurrence of such Permitted Ratio Debt and any substantially
concurrent prepayment or repayment of Indebtedness with all or a portion of the
proceeds of such Permitted Ratio Debt, the Leverage Ratio of the Parent Borrower
and its Restricted Subsidiaries shall not be greater than 0.25 to 1.00 less than
the Leverage Ratio level required pursuant to Section 7.06(a) as of the end of
the fiscal quarter most recently ended prior to such date.
 
“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, (B) other than
with respect to a Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(c), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Refinanced Indebtedness, (C) if the Refinanced
Indebtedness is subordinated to the Obligations, the Permitted Refinancing
Indebtedness shall be subordinated to the same extent, (D) no Credit Party that
was not an obligor with respect to the Refinanced Indebtedness shall be an
obligor under the Permitted Refinancing Indebtedness and (E) if the Indebtedness
being Refinanced is subject to an Intercreditor Agreement, the holders of such
Refinanced Indebtedness (if such Indebtedness is secured) or their authorized
representative on their behalf, shall become party to such Intercreditor
Agreement.
 
“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (a) such Indebtedness shall be secured by the Collateral on
a junior basis with the Obligations and any other First Lien Obligations and
shall not be secured by any property or assets of the Parent Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness otherwise
constitutes Credit Agreement Refinancing Indebtedness, (c) such Indebtedness
shall not be guaranteed by any Restricted Subsidiaries other than Restricted
Subsidiaries that are Credit Parties and (d) an authorized representative acting
on behalf of the holders of such Indebtedness shall have become party to the
provisions of a Customary Intercreditor Agreement. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
 
“Permitted Share Repurchase” has the meaning provided in the preliminary
statements hereto.
 
“Permitted Unsecured Refinancing Debt” means any Indebtedness incurred by any
Borrower in the form of one or more series of unsecured notes or loans; provided
that (a) such Indebtedness otherwise constitutes Credit Agreement Refinancing
Indebtedness and (b) such Indebtedness shall not be guaranteed by any Restricted
Subsidiaries other than the Restricted Subsidiaries that are Credit Parties.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.
 
“Plan” means any Multiple-Employer Plan or Single-Employer Plan.
 
“Platform” has the meaning provided in Section 6.01(g).
 
“Previous Borrower” has the meaning set forth in Section 7.01(a).
 
“Primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
 
“Primary Obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
 
“Priority Obligation” means any obligation (other than Indebtedness for borrowed
money) that is secured by a Lien on any Collateral in favor of a Governmental
Authority and arising by operation of law, which Lien ranks or is capable of
ranking prior to or pari passu with the Liens thereon created by the applicable
Security Documents, but excluding any such Liens of the type described in
clauses (i), (ii), (v), (xiii), (xxi), or (xxviii) of the definition of Standard
Permitted Lien.
 
 “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to
any Person, for any events as described below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period being tested (the “Reference Period”): (a) in making any determination on
a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma Effect, (x) effect
shall be given to any Specified Transaction, including any change in
Consolidated EBITDA relating thereto and any operating improvements or
restructurings of the business of the Parent Borrower or any of the Restricted
Subsidiaries that are expected to have a continuing impact and are supportable,
which without limiting the foregoing shall include synergies, operational
improvements and cost savings, which adjustments the Parent Borrower determines
are reasonable and are supportable as set forth in a certificate signed by a
Financial Officer of the Parent Borrower, in each case, that occurred during the
Reference Period; (y) all Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transactions and for
which the financial effect is being calculated, whether incurred under the Loan
Documents or otherwise) issued, incurred, assumed or permanently repaid during
the Reference Period (or with respect to Indebtedness permanently repaid, during
the Reference Period or within 30 days subsequent to the end of the Reference
Period and prior to, or simultaneously with, the event for which the calculation
of any such ratio is made) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period and (z) interest
expense of such person attributable to interest on any indebtedness, for which
pro forma effect is being given as provided in preceding clause (y), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods; (b) with respect to
(A) any redesignation of a Subsidiary as an Restricted Subsidiary, effect shall
be given to such Subsidiary redesignation and all other Subsidiary
redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary redesignation then being
designated, collectively and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively and (c)
notwithstanding anything to the contrary in this definition or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no Pro Forma Effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such asset sale, transfer, disposition or lease shall have been
consummated; provided that, at the election of the Parent Borrower, any
adjustments to Consolidated EBITDA pursuant to clauses (a)(x) and (b) above
shall not be required to be included for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with the acquisition of such Acquired Entity or Business or the
Fair Market Value of such Converted Restricted Subsidiary, as applicable, is
less than $5.0 million in the aggregate for all such transactions in a fiscal
year. Notwithstanding the foregoing, any amounts included in any determination
on a Pro Forma Basis, of Pro Forma Compliance or Pro Forma Effect pursuant to
clause (a) above resulting from cost savings, operating improvements and
synergies (A) shall be limited to run-rate cost savings, operating improvements
and synergies that are reasonably identifiable and supportable (as certified by
a Financial Officer of the Parent Borrower) and reasonably expected to be
realized within 12 months from the event giving rise thereto and (B) in the case
of any such adjustments relating to transactions other than any acquisition,
investment, merger and disposition, shall not exceed 10% of Consolidated EBITDA
for all such adjustments in any applicable Testing Period.
 
“Pro Forma Entity” has the meaning provided in the definition of the term
“Acquired EBITDA.”
 
“Public Lender” has the meaning provided in Section 6.01(g).
 
“Purchase Date” has the meaning provided in Section 2.04(c).
 
 “Qualified Equity” means any Capital Stock that is not a Disqualified Equity
Interest.
 
“Qualifying Institution” has the meaning set forth in Section 2.15(a)(v)(D)(3).
 
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.
 
“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds and
surface rights.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any LC
Issuer and (d) any other recipient of any payment made by or on behalf of a
Borrower under this Agreement or any of the Loan Documents, as applicable.
 
“Reference Period” has the meaning provided in the definition of “Pro Forma
Basis.”
 
“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness.”
 
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance consistent with the terms hereof and otherwise reasonably satisfactory
to the Administrative Agent and the Parent Borrower executed by each of (a) the
Parent Borrower and any other Borrower, (b) the Administrative Agent and (c)
each Additional Refinancing Lender and Lender that agrees to provide any portion
of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.20.
 
“Refinancing Revolving Credit Commitments” means each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.
 
“Refinancing Revolving Credit Facility” means, at any time, each revolving
credit facility available to the Parent Borrower or any other Credit Party such
time pursuant to a Class of Refinancing Revolving Credit Commitments in effect
at such time.
 
“Refinancing Revolving Credit Loans” means the Revolving Loans made pursuant to
the Refinancing Revolving Credit Commitments.
 
“Refinancing Term Loan Commitments” means each Class of term loan commitments
hereunder that are established to fund Refinancing Term Loans hereunder pursuant
to a Refinancing Amendment.
 
“Refinancing Term Loan Facility” means each tranche of term loans made available
to any Borrower pursuant to a Class of Refinancing Term Loan Commitments.
 
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
 
“Reinvestment Date” has the meaning provided in Section 2.15(c)(v).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under PBGC regulations.
 
“Required Lenders” means Lenders (other than any Defaulting Lender) whose Credit
Facility Exposure and Unused Revolving Commitments constitute more than 50% of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment (in each case, held by Lenders which are not Defaulting Lenders).
 
“Restricted Payment” means (i) any Capital Distribution and (ii) any amount paid
by the Parent Borrower or any of its Restricted Subsidiaries in prepayment,
redemption, retirement or repurchase of any Subordinated Indebtedness, in each
case, prior to its stated maturity.
 
“Restricted Subsidiary” means any Subsidiary of the Parent Borrower that is not
an Unrestricted Subsidiary. Each Restricted Subsidiary on the Closing Date is
listed on Schedule 2 hereto.
 
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) having in the case of any
Eurodollar Loans, the same Interest Period.
 
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06 and any Incremental Revolving Credit Commitment. For
the avoidance of doubt, “Revolving Commitment” shall also include any
Incremental Revolving Credit Commitment, Extended Revolving Credit Commitment,
or Refinancing Revolving Credit Commitment of any Class or tranche.
 
“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender, as the same may be
increased from time to time pursuant to Section 2.18 and extended pursuant to
Section 2.19. For the avoidance of doubt, “Revolving Facility” shall also
include any Credit Facility established pursuant to any Incremental Revolving
Credit Commitment, Incremental Revolving Facility, Extended Revolving Credit
Commitment, Extended Revolving Credit Facility, Refinancing Revolving Credit
Commitment or Refinancing Revolving Credit Facility, in each case, of any Class
or tranche.
 
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments.
 
“Revolving Facility Exposure” means, for any Lender at any time, the sum of (i)
the principal amount of Revolving Loans made by such Lender and outstanding at
such time, plus (ii) such Lender’s Revolving Facility Percentage of the LC
Outstandings at such time, plus (iii) such Lender’s Revolving Facility
Percentage of the Swing Loans then outstanding.
 
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
 
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.
 
“Revolving Facility Termination Date” means, as applicable, the earlier of
(i)(A) with respect Initial Revolving Commitment, the fifth anniversary of the
Closing Date, (B) with respect to any Class of Revolving Loans under an Extended
Revolving Credit Commitment, the termination date specified in the related
Extension Amendment, (C) with respect to any Class of Refinancing Revolving
Credit Loans, the termination date specified in the related Refinancing
Amendment or (D) with respect to any Incremental Revolving Credit Commitments,
the final maturity date applicable thereto as specified in the applicable
Incremental Revolving Credit Assumption Agreement or (ii) the date that the
Commitments have been terminated pursuant to Section 8.02.
 
“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.
 
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02 and, for the avoidance of doubt, shall also
include each Incremental Revolving Loan, each Extended Revolving Loan and each
Refinancing Revolving Credit Loan.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
 
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for property of the Parent Borrower or a Restricted Subsidiary to be
sold or transferred to such Person and as part of such arrangement the Parent
Borrower or its Restricted Subsidiary to lease (except for temporary leases for
a term, including any renewal thereof, of not more than one year and except for
leases between the Parent Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries) such property and use such property for substantially
the same purpose or purposes as the property being sold or transferred.
 
“Scheduled Repayment” has the meaning provided in Section 2.15(b).
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
 
“Second Lien Intercreditor Agreement” means an intercreditor agreement in
substantially the form of Exhibit I-1 among the Administrative Agent and/or the
Collateral Agent and one or more authorized representatives for holders of one
or more classes of applicable Indebtedness, with such modifications thereto as
may be permitted by the definition of “Customary Intercreditor Agreement”.
 
“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b).
 
“Secured Creditors” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the LC Issuer, the Designated Hedge Creditors,
the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent and/or Collateral Agent from time to time pursuant to
Section 9.02, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.
 
“Secured Hedge Designation Agreement” means a written instrument pursuant to
which the Parent Borrower designates certain Hedge Agreements as “Designated
Hedge Agreement”, substantially in the form of Exhibit M (or such other form as
the Parent Borrower and the Administrative Agent shall mutually agree).


“Security Agreement” has the means the Security Agreement among the Credit
Parties and the Collateral Agent dated the Closing Date.
 
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and each Mortgage.
 
“Single-Employer Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by a Credit Party or any ERISA Affiliate or for which a Credit Party
or any ERISA Affiliate may have liability by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
 
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”
 
“Solicited Discount Proration” has the meaning set forth in
Section 2.15(a)(v)(D)(3).
 
“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(D)(1).
 
“Solicited Discounted Prepayment Notice” means a written notice of the Parent
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.15(a)(v)(D) substantially in the form of Exhibit K-5.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit K-6, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.15(a)(v)(D)(1).
 
“SPC” has the meaning provided in Section 11.06(f).
 
“Specified Contribution Period” has the meaning provided in Section 8.01(c)(y).
 
“Specified Discount” has the meaning set forth in Section 2.15(a)(v)(B)(1).
 
“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(B)(1).
 
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.15(a)(v)(B)
substantially in the form of Exhibit K-7.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K-8, to a Specified
Discount Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.15(a)(v)(B)(1).
 
“Specified Discount Proration” has the meaning set forth in
Section 2.15(a)(v)(B)(3).
 
“Specified Equity Contributions” has the meaning provided in Section 7.06.
 
“Specified Event of Default” means any Event of Default under Section 8.01(a)
and Section 8.01(h).
 
“Specified Purchase Agreement Representations” means the representations made by
the “seller” (or other applicable term) with respect to such seller and its
applicable Affiliates in any acquisition agreement executed in connection with a
Permitted Acquisition or other Investment permitted hereunder that are material
to the interests of Lenders, but only to the extent that the buyer (or other
applicable term) under any acquisition agreement referred to above has (or the
buyer’s applicable Affiliate has) the right to terminate its obligations under
the acquisition agreement executed in connection with such Permitted Acquisition
or other Investment or the right not to consummate such Permitted Acquisition or
other Investment pursuant to such acquisition agreement as a result of the
breach of one or more of such representations in such purchase agreement.
 
“Specified Representations” means the representations and warranties set forth
in Sections 5.01 (only as it relates to the corporate existence of the Borrowers
and any Guarantor that is a Material Subsidiary), 5.02 (only as it relates to
the organizational power and authority, due authorization, execution, delivery
and enforceability of the Loan Documents on the “closing date” of any Permitted
Acquisition or other Investment permitted hereunder with respect to the
Borrowers and any Guarantor that is a Material Subsidiary, in each case only as
it relates to the entering into and performance of the obligations under the
Loan Documents), 5.03 (only as it relates to the entering into of the Loan
Documents and excluding clause (ii) thereof), 5.06(c), 5.09 (as evidenced by a
certificate substantially in the form of Exhibit D), 5.16, 5.17, (only as it
relates to the validity and perfection of security interests in the Collateral
as of such closing date), 5.20 (only as it relates to the use of the proceeds of
the Loans) and 5.21 (only as it relates to the use of the proceeds of the
Loans).
 
“Specified Transaction” means, with respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, (c) any incurrence, issuance or repayment of
Indebtedness, (d) any Restricted Payment, (e) any Subsidiary designation or (f)
any other event, in each case with respect to which the terms of the Loan
Documents permitting such transaction require “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis or to be given “Pro Forma Effect.”
 
“Sponsor” means JLL Partners, Inc. (“JLL”) and any of its Controlled Investment
Affiliates.
 
“Standard Permitted Lien” means any of the following:
 
(i) Liens for taxes, assessments or governmental charges that (a) are not yet
due and payable or are not overdue for a period of more than thirty (30) days or
(b) are being contested in good faith and by appropriate proceedings for which
adequate reserves in accordance with GAAP have been established;
 
(ii) Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;
 
(iii) Liens created by this Agreement or the other Loan Documents;
 
(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h);
 
(v) Liens incurred or deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, carrier’s Liens, and other Liens and
deposits to secure the performance of tenders, statutory obligations, contract
bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;
 
(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, and any interest or title of
a lessor under any lease not in violation of this Agreement;
 
(vii) (a) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, either individually or in the aggregate, (A) a substantial
and prolonged interruption or disruption of the business activities of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, or (B) a
Material Adverse Effect and (b) any exception on the title policies issued in
connection with any Mortgaged Real Property;
 
(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);
 
(ix) rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;
 
(x) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
 
(xi) Liens in favor of the Parent Borrower or any Restricted Subsidiary;
 
(xii) deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;
 
(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(xiv) Liens (a) of a collection bank arising under Section 4.210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (b) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (c) in favor
of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
 
(xv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
 
(xvi) Liens encumbering reasonable customary initial deposits and margin
deposits and other Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(xvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
 
(xviii) Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement;
 
(xix) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 
(xx) restrictive covenants affecting the use to which real property may be put;
 
(xxi) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
 
(xxii) Liens arising out of conditional sale, title retention, consignment or
other arrangements for sale of goods entered into by the Parent Borrower or any
Subsidiary in the ordinary course of business;
 
(xxiii) agreements to subordinate any interest of the Parent Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by the Parent Borrower or any Restricted Subsidiary pursuant
to an agreement entered into in the ordinary course of business;
 
(xxiv) Liens on Capital Stock of joint ventures and Unrestricted Subsidiaries
securing obligations of such joint ventures or Unrestricted Subsidiaries, as the
case may be;
 
(xxv) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;
 
(xxvi) subdivision agreements, site plan control agreements, development
agreements, facilities sharing agreements, cost sharing agreements and other
agreements, in each case with respect to real property and which in the
aggregate do not interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary;
 
(xxvii) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, that such Liens or covenants do not interfere with
the ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary;
 
(xxviii) statutory Liens incurred or pledges or deposits made, in each case in
the ordinary course of business, in favor of a Governmental Authority to secure
the performance of obligations of the Parent Borrower or any Restricted
Subsidiary under Environmental Laws to which any such Person is subject;
 
(xxix) Liens on cash collateral which are required to be granted by the Parent
Borrower or any Restricted Subsidiary in connection with swap arrangements for
gas or electricity used in the business of such Person, and not for speculative
purposes;
 
(xxx) Liens on the Collateral in favor of any collateral agent relating to such
collateral agent’s administrative expenses with respect to the Collateral; and
 
(xxxi) Liens securing Priority Obligations.
 
“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
 
“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).
 
“Submitted Amount” has the meaning set forth in Section 2.15(a)(v)(C)(1).
 
“Submitted Discount” has the meaning set forth in Section 2.15(a)(v)(C)(1).
 
“Subordinated Indebtedness” means any Indebtedness that has been expressly
subordinated to the prior payment in full of all of the Obligations pursuant to
a customary written agreement or customary written terms reasonably acceptable
to the Administrative Agent.
 
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Capital Stock of such Person at
the time or in which such Person, one or more other Subsidiaries of such Person
or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Parent Borrower.
 
“Subsidiary Guarantor” means (a) the Subsidiaries identified on Schedule I to
the Guaranty and (b) each other Subsidiary that becomes a party to the Guaranty
as a Subsidiary Party (as such term is defined therein) after the Closing Date.
For the avoidance of doubt, the Parent Borrower in its sole discretion may cause
any Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations
by causing such Restricted Subsidiary to execute a Guaranty in form and
substance reasonably satisfactory to the Administrative Agent, and any such
Restricted Subsidiary shall be a Guarantor, Credit Party and Subsidiary
Guarantor hereunder for all purposes. Schedule 3 hereto lists each Subsidiary
Guarantor as of the Closing Date.
 
“Successor Borrower” has the meaning set forth in Section 7.01(a).
 
“SunTrust” has the meaning specified in the preamble hereto.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swing Line Commitment” means $5.0 million, as such amount may be increased with
the consent of the Swing Line Lender (such consent not to unreasonably be
withheld) as set forth in any applicable Incremental Revolving Credit Assumption
Agreement (or similar applicable agreement) in accordance with Section 2.18(a).
 
“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.
 
“Swing Line Lender” means SunTrust or any replacement or successor thereto.
 
“Swing Line Note” means a promissory note substantially in the form of
Exhibit A-2 hereto.
 
“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.
 
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the date that
is five (5) Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.
 
“Swing Loan Participation” has the meaning provided in Section 2.04(c).
 
“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, and including any interest, additions to
tax or penalties applicable thereto.
 
“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Borrowers from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.
 
“Term Commitment” means, with respect to each Lender, (i) the amount, if any,
set forth opposite such Lender’s name in Schedule 1 hereto as its “Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced or increased from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06, (ii) any
Incremental Term Loan Commitment of such Lender, (iii) any Extended Term Loan
Commitment and (iv) any Refinancing Term Loan Commitment.
 
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
 
“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03, any Incremental Term Loan,
any Extended Term Loan or any Refinancing Term Loan, as applicable.
 
“Term Loan Facility” means the term loan facility represented by the Term Loans.
 
“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.
 
“Testing Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Parent Borrower, for which financial statements have been required to be
delivered (whether or not such quarters are all within the same fiscal year).
 
“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment.
 
“Total Funded Debt” means as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Borrower and its Restricted
Subsidiaries outstanding on such date on the consolidated balance sheet of the
Parent Borrower, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition) consisting only of (a) Indebtedness for borrowed money,
(b) the principal component of all Capitalized Lease Obligations and (c) debt
obligations evidenced by bonds, promissory notes, debentures or debt securities.
 
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as in effect at such time.
 
“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders as in effect at such time.
 
“Transactions” means, collectively, (a) the making of the Permitted Share
Repurchase, (b) the funding of the Initial Term Loans on the Closing Date and
the execution and delivery of Loan Documents entered into on the Closing Date,
(c) the Closing Date Refinancing and (d) the payment of any fees or expenses
incurred or paid by the Sponsor, Parent Borrower or any of its (or their)
Subsidiaries in connection with the foregoing.
 
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto.
 
“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.
 
“United States” or “U.S.” means United States of America.
 
“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by applicable Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.
 
“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that has
been designated as an Unrestricted Subsidiary in accordance with Section 6.13.
Each Unrestricted Subsidiary on the Closing Date is listed on Schedule 2 hereto.
 
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
 
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Subsidiary” means any Subsidiary of the Parent Borrower organized under
the laws of the United States, any State thereof, or the District of Columbia.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.02(g)(ii)(B)(iii).
 
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
 
Section 1.02 Computation of Time Periods
 
. In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including,” the words
“to” and “until” each means “to but excluding” and the word “through” means
“through and including.”
 
Section 1.03 Accounting Terms
 
. (a) Except as otherwise specifically provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, provided that if the Parent Borrower notifies the
Administrative Agent (who shall then notify the Lenders) that the Parent
Borrower wishes to amend any provisions of Article VII (or the definitions
applicable thereto) to eliminate the effect of any change in GAAP that occurs
after the Closing Date on the operation of any such provisions (or if the
Administrative Agent notifies the Parent Borrower that the Required Lenders wish
to amend Article VII (or the definitions applicable thereto) for such purpose),
then the Parent Borrower’s compliance with such covenants shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenants are
amended in a manner satisfactory to the Parent Borrower, the Administrative
Agent and the Required Lenders, the Parent Borrower, the Administrative Agent
and the Lenders agreeing to enter into good faith negotiations to amend any such
provisions immediately upon receipt from any party entitled to send such notice.
For the avoidance of doubt, (i) no commitment fees, amendment fees, upfront fees
or other fees shall be payable in connection with any such amendment which are
entered into solely to effect the provisions of this Section 1.03 and (ii) any
reference to Section 7.06 herein shall refer to Section 7.06 as amended, waived
or otherwise modified from time to time in accordance with the terms of this
Agreement.
 
(b)           the Parent Borrower may adopt IFRS for its financial statements
and reports for all financial reporting purposes, and the Parent Borrower may
elect to apply IFRS for all purposes of this Agreement and the other Loan
Documents, in lieu of GAAP, and, upon any such election, references herein or in
any other Loan Document to GAAP shall be construed to mean IFRS as in effect
from time to time; provided that (1) all financial statements and reports
required to be provided after such election pursuant to this Agreement shall be
prepared on the basis of IFRS and shall, only in the case of the first set of
Section 6.01 Financials provided following such election, be accompanied by a
reconciliation to GAAP, and (2) from and after such election, all ratios,
computations and other determinations (A) based on GAAP contained in this
Agreement, except as provided in clause (B), shall be computed in conformity
with IFRS and (B) in this Agreement that require the application of GAAP for
periods that include fiscal quarters ended prior to the Parent Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP; provided further that in the event of any such election by
the Parent Borrower, any financial ratio calculations or thresholds (including
any financial covenant) and related definitions in this Agreement shall at the
request of the Parent Borrower, the Administrative Agent or the Required Lenders
be amended to eliminate the effect of the election to implement IFRS, in each
case, in a manner satisfactory to the Parent Borrower, the Administrative Agent
and the Required Lenders. For the avoidance of doubt, (i) solely making an
election (without any other action) referred to in this Section 1.03(b) will not
be treated as an incurrence of Indebtedness and (ii) in no event shall a Default
or Event of Default be deemed to occur hereunder by reason of events or
circumstances that would not have caused a Default or Event of Default prior to
any change in accounting method.


 
Section 1.04 Terms Generally
 
. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Schedules and Exhibits
shall be construed to refer to Sections of, and Schedules and Exhibits to, this
Agreement, (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all Real Property, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and interests in any of the foregoing, (f) any reference to a
statute, rule or regulation is to that statute, rule or regulation as now
enacted or as the same may from time to time be amended, re-enacted or expressly
replaced, (g) any reference to a minimum Dollar amount (including, for the
avoidance of doubt and without limitation, the Minimum Borrowing Amount) shall,
if the remaining available amount in the context of such reference is less than
such minimum Dollar amount, be construed to mean such lesser remaining available
amount and (h) for the avoidance of doubt, and notwithstanding anything to the
contrary contained herein, to the extent any provision of Article II, Article
III, or Article XI requires an action to be taken by, or imposes and obligation
on, the Borrowers, such action or obligation may be taken or satisfied by the
Parent Borrower or any other Borrower, to the extent set forth in Section
1.08(b).  Where compliance with any provision herein or the other Loan Documents
is determined by reference to the proceeds of any issuances of Capital Stock or
capital contributions, such proceeds shall be deemed to be limited to such
amount as was not previously (and is not concurrently being) applied in
determining the permissibility of another transaction hereunder or under the
Loan Documents.
 
Section 1.05 Certain Determinations
 
. For purposes of determining compliance with any of the covenants set forth in
Article VII (including in connection with the Incremental Facility) at any time
(whether at the time of incurrence or thereafter), any Lien, Investment,
Indebtedness, Asset Sale, Restricted Payment or Affiliate transaction meets the
criteria of one, or more than one, of the categories permitted pursuant to
Article VII (including in connection with the Incremental Facility), the Parent
Borrower shall in its sole discretion determine under which category such Lien,
Investment, Indebtedness, Asset Sale, Restricted Payment or Affiliate
transaction (or, in each case, any portion there) is permitted.
 
Section 1.06 Currency Equivalent Generally
 
.
 
(a) For purposes of any determination under Article VI, Article VII (other than
Section 7.06) or Article VIII or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Article VII with respect to the amount
of any Indebtedness, Investment, Asset Sale, disposition, Restricted Payment or
payment under Section 7.05 in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such Indebtedness or Investment is
incurred or Asset Sale, disposition, Restricted Payment or payment under Section
7.05 is made, (y) for purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.06 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Asset Sale, disposition, Restricted Payment or
payment under Section 7.05 may be made at any time under such Sections. For
purposes of Section 7.06, amounts in currencies other than Dollars shall be
translated into Dollars at the applicable exchange rates used in preparing the
most recently delivered Section 6.01 Financials.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Parent Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.
 
(c) If any of the exceptions set forth in Article VII of this Agreement are
exceeded solely as a result of fluctuations to Consolidated Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII, such baskets will not be deemed to
have been exceeded solely as a result of such fluctuations.
 
Section 1.07 Pro Forma Calculations.
 
(a) Notwithstanding anything to the contrary herein, the Leverage Ratio, the
Fixed Charge Coverage Ratio or any other financial ratio or test, shall be
calculated on a Pro Forma Basis; provided that notwithstanding the foregoing,
when calculating the Leverage Ratio or the Fixed Charge Coverage Ratio for
purposes of determining compliance with the Financial Covenants set forth in
Section 7.06 (not in connection with any Specified Transaction), any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis that occurred subsequent to the end of the applicable Testing Period
shall not be given Pro Forma Effect; provided however that voluntary prepayments
of Term Loans made pursuant to Section 2.15(a) made within 30 days subsequent to
the end of the applicable Testing Period with regard to the calculation of such
Financial Covenants shall be given Pro Forma Effect (without duplication of any
prepayments in such fiscal year that reduced the amount of Excess Cash Flow
required to be repaid pursuant to Section 2.15(c)(iv) for any prior fiscal year)
for purposes of calculating such Financial Covenants.
 
(b) In making any determination on a Pro Forma Basis, or Pro Forma Compliance or
of Pro Forma Effect, the calculations shall be made in good faith by a Financial
Officer of the Parent Borrower.
 
Section 1.08 Additional Borrowers
 
.
 
(a) Notwithstanding anything in Section 11.12 to the contrary, following the
Closing Date, the Parent Borrower may request that one or more of its
Subsidiaries that is a wholly-owned domestic Restricted Subsidiary be added as
an additional Borrower under the Revolving Facility by delivering to the
Administrative Agent an Additional Borrower Agreement executed by such
Subsidiary and the Parent Borrower, which Additional Borrower Agreement may be
accepted or rejected by the Required Lenders. Such Subsidiary shall for all
purposes of this Agreement be a Borrower hereunder no earlier than the latest of
(i) five (5) Business Days (or such shorter period as the Administrative Agent
may in its discretion agree) after delivery of such Additional Borrower
Agreement and any other document required to be delivered pursuant to Section
4.03 and (ii) receipt by the Lenders and the Administrative Agent of such
documentation and other information reasonably requested by the Lenders or the
Administrative Agent for purposes of complying with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
provided that there has been no written objection submitted by the Lenders or
the Administrative Agent within five (5) Business Days of the date of receipt of
such documentation and other information; provided that (a) each Additional
Borrower shall also be a Guarantor and (b) the Administrative Agent shall have
confirmed that neither it nor any Lender shall be materially adversely affected
by the addition of such Additional Borrower. Any obligations in respect of
borrowings by any Borrower under this Agreement will constitute “Obligations”
for all purposes of the Loan Documents. Promptly following receipt of any
Additional Borrower Agreement the Administrative Agent shall send a copy thereof
to each Lender.
 
(b) Each Borrower hereby irrevocably appoints the Parent Borrower as the
borrowing agent and attorney-in-fact for the Borrowers which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by all of the Borrowers that such
appointment has been revoked and that another Borrower has been appointed in
such capacity.  Each Borrower hereby irrevocably appoints and authorizes the
Parent Borrower (or its successor) (i) to provide to the Administrative Agent
and the Lenders and receive from the Administrative Agent and the Lenders all
notices with respect to Loans obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (ii) to take such action
as the Parent Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.
 
(c) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the prompt
payment and performance in full when due of all of the Obligations (whether at
stated maturity, as a mandatory pre-payment, by acceleration, as a mandatory
Cash Collateralization or otherwise), it being the intention of the parties
hereto that all of the Obligations shall be the  joint and several obligations
of each of the Borrowers without preferences or distinction among them.  If and
to the extent that any of the Borrowers shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.  The Obligations of each of the Borrowers under the provisions of
this Section 1.08(c) constitute the absolute and unconditional, full recourse
Obligations of each of the Borrowers, enforceable against each such Person to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement, the other Loan Documents or any
other circumstances whatsoever.
 
ARTICLE II.                      
 


 
THE TERMS OF THE CREDIT FACILITY
 
Section 2.01 Establishment of the Credit Facility
 
. On the Closing Date, and subject to and upon the terms and conditions set
forth in this Agreement and the other Loan Documents, the Administrative Agent,
the Lenders, the Swing Line Lender and each LC Issuer agree to establish the
Initial Credit Facility for the benefit of the Borrowers.
 
Section 2.02 Revolving Facility
 
. During the Revolving Facility Availability Period, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make a
Revolving Loan or Revolving Loans to the Borrowers from time to time pursuant to
such Lender’s Revolving Commitment, which Revolving Loans: may, except as set
forth herein (and subject to Section 2.12), at the option of the Borrowers, be
incurred and maintained as, or Converted into, Revolving Loans that are Base
Rate Loans or Eurodollar Loans, in each case denominated in U.S. Dollars,
provided that all Revolving Loans: (i) made as part of the same Revolving
Borrowing shall consist of Revolving Loans of the same Type; (ii) may be repaid
or prepaid and reborrowed in accordance with the provisions hereof; and
(iii) shall not be made if, after giving effect to any such Revolving Loan,
(A) the Revolving Facility Exposure of any Lender would exceed such Lender’s
Revolving Commitment, (B) the Aggregate Revolving Facility Exposure would exceed
the Total Revolving Commitment or (C) the Borrowers would be required to prepay
Loans or cash collateralize Letters of Credit pursuant to Section 2.15(c). The
Revolving Loans to be made by each Lender will be made by such Lender on a pro
rata basis based upon such Lender’s Revolving Facility Percentage of each
Revolving Borrowing, in each case in accordance with Section 2.09 hereof.  Each
Lender having an Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment hereby severally, and not jointly, agrees on the terms and
subject to the conditions set forth herein and in the applicable Incremental
Revolving Credit Assumption Agreement or Extension Amendment to make Incremental
Revolving Loans, Incremental Initial Revolving Loans or Extended Revolving
Credit Loans, as applicable, to the Borrowers, in an aggregate principal amount
at any time outstanding that will not result in such Lender’s Incremental
Revolving Credit Exposure or Extended Revolving Credit Exposure, as applicable,
exceeding such Lender’s Revolving Credit Commitment or Extended Revolving Credit
Commitment, as applicable. Within the limits set forth in the preceding sentence
and subject to the terms, conditions and limitations set forth herein, the
Borrowers may borrow, pay or prepay and reborrow Initial Revolving Loans,
Incremental Revolving Loans, Incremental Initial Revolving Loans or Extended
Revolving Credit Loans, as applicable.
 
Each Lender may at its option make any Revolving Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that (A)
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrowers resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of Section
3.01 shall apply).
 
Section 2.03 Term Loan
 
. On the Closing Date, each Lender that has an Initial Term Commitment severally
agrees, on the terms and conditions set forth in this Agreement, to make an
Initial Term Loan to the Parent Borrower pursuant to such Lender’s Term
Commitment, which Initial Term Loans: (i) shall be made in U.S. Dollars; (ii)
can only be incurred on the Closing Date in the entire amount of each Lender’s
Term Commitment; (iii) once prepaid or repaid, may not be reborrowed; (iv) may,
except as set forth herein, at the option of the Parent Borrower, be incurred
and maintained as, or Converted into, Term Loans that are Base Rate Loans or
Eurodollar Loans, in each case denominated in U.S. Dollars; provided that all
Term Loans made as part of the same Term Borrowing shall consist of Term Loans
of the same Type; (v) shall be repaid in accordance with Section 2.15(b); and
(vi) shall not exceed (A) for any Lender at the time of incurrence thereof the
aggregate principal amount of such Lender’s Term Commitment, if any, and (B) for
all the Lenders at the time of incurrence thereof the Total Term Loan
Commitment. The Term Loans to be made by each Lender will be made by such Lender
in accordance with Section 2.09 hereof in the aggregate amount of its Term
Commitment. Each Lender having an Incremental Term Loan Commitment, Extended
Term Loan Commitment or Refinancing Term Loan Commitment hereby severally, and
not jointly, agrees on the terms and subject to the conditions set forth herein
and in the applicable Incremental Term Loan Assumption Agreement, Extension
Amendment or Refinancing Agreement to make Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans, as applicable, to the Borrowers, in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment,
Extended Term Loan Commitment or Refinancing Term Loan Commitment, as
applicable. Amounts repaid or prepaid in respect of Initial Term Loans,
Incremental Term Loans or Extended Term Loans may not be reborrowed.
 
Section 2.04 Swing Line Facility
 
.
 
(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to each Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made in U.S. Dollars and shall be Base Rate
Loans; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, and (B) the Aggregate Revolving Facility Exposure plus the
principal amount of Swing Loans would not exceed the Total Revolving Commitment;
(v) shall not be made if, after giving effect thereto, the Borrowers would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.15(c) hereof; and (vi) shall not be made if the proceeds thereof would
be used to repay, in whole or in part, any outstanding Swing Loan.
 
(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion (or shall, with respect to any Swing Loans outstanding for
five Business Days), direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 8.01(h) in
respect of a Borrower has occurred, the Borrowers. Each such Notice of Swing
Loan Refunding shall be deemed to constitute delivery by the Parent Borrower of
a Notice of Borrowing requesting Revolving Loans consisting of Base Rate Loans
in the amount of the Swing Loans to which it relates notwithstanding (i) that
the Notice of Swing Loan Refunding may not comply with the requirements
specified in Section 2.08, (ii) whether any conditions specified in Section 4.02
are then satisfied, (iii) whether a Default or an Event of Default has occurred
and is continuing, (iv) the date of such Notice of Swing Loan Refunding or (v)
any reduction in the Total Revolving Commitment after any such Swing Loans were
made. Each Lender with a Revolving Commitment (including the Swing Line Lender)
hereby unconditionally agrees (notwithstanding that any of the conditions
specified in Section 4.02 or elsewhere in this Agreement shall not have been
satisfied, but subject to the provisions of paragraph (d) below) to make a
Revolving Loan to the Borrowers in the amount of such Lender’s Revolving
Facility Percentage of the aggregate amount of the Swing Loans to which such
Notice of Swing Loan Refunding relates. Each such Lender shall make the amount
of such Revolving Loan available to the Administrative Agent in immediately
available funds at the Payment Office not later than 2:00 P.M. (Local Time), if
such notice is received by such Lender prior to 11:00 A.M. (Local Time), or not
later than 2:00 P.M. (Local Time) on the next Business Day, if such notice is
received by such Lender after such time. The proceeds of such Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Loans to which such Notice of Swing
Loan Refunding relates.
 
(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of a Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), subject to the provisions of Section 2.04(d), purchase
an undivided participating interest (a “Swing Loan Participation”) in the
outstanding Swing Loans to which such Notice of Swing Loan Refunding relates, in
an amount (the “Swing Loan Participation Amount”) equal to such Lender’s
Revolving Facility Percentage of such outstanding Swing Loans. On the Purchase
Date, each such Lender or each such Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Loan Participation Amount in respect thereof.
If any amount required to be paid by a Lender to the Swing Line Lender pursuant
to the above provisions in respect of any Swing Loan Participation is not paid
on the date such payment is due, such Lender shall pay to the Swing Line Lender
on demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Loan Participation Amount, the Swing Line Lender receives any
payment from or on behalf of a Borrower on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Loan Participation (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.
 
(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender or the Administrative Agent that a Default or Event of Default had
occurred and was continuing (or any other applicable funding condition under
Section 4.02 was not satisfied), but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against any other
Lender, any Credit Party, or any other Person, or any Credit Party may have
against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect; (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.
 
(e) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Loan, if consented to
by the applicable Swing Line Lender, on the earliest occurring maturity date,
such Swing Loan shall be deemed reallocated to the tranche or tranches of the
Non-Expiring Credit Commitments on a pro rata basis; provided that to the extent
that the amount of such reallocation would cause the aggregate credit exposure
to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swing Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized. Upon
the maturity date of any tranche of Revolving Commitments, the sublimit for
Swing Loans may be reduced as agreed between the Swing Line Lender and the
Borrowers, without the consent of any other Person.
 
Section 2.05 Letters of Credit
 
.
 
(a) LC Issuances. During the Revolving Facility Availability Period, any
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of any Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in U.S. Dollars in
such form as may be approved by such LC Issuer and such Borrower; provided,
however, that notwithstanding the foregoing, no LC Issuance shall be made if,
after giving effect thereto, (i) the LC Outstandings would exceed the LC
Commitment Amount, (ii) the Revolving Facility Exposure of any Lender plus any
Lender’s Applicable Percentage of the principal amount of Swing Loans
outstanding would exceed such Lender’s Revolving Commitment, (iii) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans outstanding
would exceed the Total Revolving Commitment, (iv) any Borrower would be required
to prepay Loans or Cash Collateralize Letters of Credit pursuant to Section
2.15(c) hereof or (v) the applicable LC Issuer has been notified in writing by
the Administrative Agent that a Default or Event of Default exists (or any other
applicable condition under Section 4.02 cannot be satisfied); provided that a
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary
Guarantor. Subject to Section 2.05(c) below, each Letter of Credit shall have an
expiry date (including any renewal periods) occurring not later than the earlier
of (y) one year from the date of issuance thereof (except as otherwise permitted
under Section 2.05(c)), or (z) thirty (30) Business Days prior to the Revolving
Facility Termination Date (the “Letter of Credit Expiration Date”); provided
that any Letter of Credit may extend beyond the date referred to in clause (z)
above to the extent such Letter of Credit is Cash Collateralized or back-stopped
in a manner and in an amount reasonably satisfactory to the relevant LC Issuer.
 
(b) LC Requests. Whenever a Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, such Borrower shall
give the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 12:00 noon (Local
Time) at least three (3) Business Days (or such shorter period as may be
acceptable to the relevant LC Issuer) prior to the proposed date of issuance
(which shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, in the case of a Letter of Credit for an account party other than a
Borrower, an application for, such Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.
 
(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than thirty (30) Business Days prior to the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments; provided, however, that
such LC Issuer shall not permit any such renewal if (i) such LC Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
two (2) Business Days before the date that such LC Issuer is permitted to send a
notice of non-renewal from the Administrative Agent, any Lender or the Parent
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.
 
(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.
 
(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent and the Borrowers written notice of such LC
Issuance, accompanied by a copy to the Administrative Agent of the Letter of
Credit or Letters of Credit issued by it. Each LC Issuer shall provide to the
Administrative Agent a quarterly (or monthly if requested by any applicable
Lender) summary describing each Letter of Credit issued by such LC Issuer and
then outstanding and an identification for the relevant period of the daily
aggregate LC Outstandings represented by Letters of Credit issued by such LC
Issuer.
 
(f) Reimbursement Obligations.
 
(i) The Borrowers hereby agree to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit within one (1) Business Day after such LC Issuer notifies such Borrower
(or any such other LC Obligor for whose account such Letter of Credit was
issued) of such payment or disbursement (which notice to such Borrower (or such
other LC Obligor) shall be delivered reasonably promptly after any such payment
or disbursement), such payment to be made in U.S. Dollars, with interest on the
amount so paid or disbursed by such LC Issuer, to the extent not reimbursed
prior to 1:00 P.M. (local time at the payment office of the applicable LC
Issuer) on the date of such payment or disbursement, from the date paid or
disbursed to but not including the date such LC Issuer is reimbursed therefor at
a rate per annum that shall be the rate then applicable to Revolving Loans
pursuant to Section 2.11(a) that are Eurodollar Loans or, if not reimbursed
within one Business Day after such notice, at the rate then applicable to
Revolving Loans pursuant to Section 2.11(d) that are Base Rate Loans, any such
interest also to be payable on demand. If by 12:00 noon Local Time on the
Business Day immediately following notice to it of its obligation to make
reimbursement in respect of an Unpaid Drawing, the Borrowers or the relevant LC
Obligor have not made such reimbursement out of its available cash on hand or,
in the case of such Borrower, a contemporaneous Borrowing hereunder (if such
Borrowing is otherwise available to such Borrower), (x) such Borrower will in
each case be deemed to have given a Notice of Borrowing for Revolving Loans that
are Base Rate Loans in an aggregate principal amount sufficient to reimburse
such Unpaid Drawing (and the Administrative Agent shall promptly give notice to
the Lenders of such deemed Notice of Borrowing, and such deemed Notice of
Borrowing is not required to comply with the requirements specified in Section
2.08), (y) the Lenders shall make the Revolving Loans contemplated by such
deemed Notice of Borrowing (which Revolving Loans shall be considered made under
Section 2.02), and (z) the proceeds of such Revolving Loans shall be disbursed
directly to the applicable LC Issuer to the extent necessary to effect such
reimbursement and repayment of the Unpaid Drawing, with any excess proceeds to
be made available to the Borrowers in accordance with the applicable provisions
of this Agreement.
 
(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section 2.05
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence as determined by a final
non-appealable judgment of a court of competent jurisdiction on the part of such
LC Issuer.
 
(g) LC Participations.
 
(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.13 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.13(c)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.
 
(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final non-appealable or a court of competent jurisdiction, shall not create
for such LC Issuer any resulting liability.
 
(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in same-day funds; provided, however, that no LC Participant shall
be obligated to pay to the Administrative Agent its Revolving Facility
Percentage of such unreimbursed amount for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence is determined by a final, non-appealable
judgment of a court of competent jurisdiction on the part of such LC Issuer. If
the Administrative Agent so notifies any LC Participant required to fund a
payment under a Letter of Credit prior to 11:00 A.M. (Local Time) on any
Business Day, such LC Participant shall make available to the Administrative
Agent for the account of the relevant LC Issuer such LC Participant’s Revolving
Facility Percentage of the amount of such payment on such Business Day in
same-day funds. If and to the extent such LC Participant shall not have so made
its Revolving Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant LC Issuer, such LC
Participant agrees to pay to the Administrative Agent for the account of such LC
Issuer, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such LC Issuer at the Federal Funds Effective Rate. The
failure of any LC Participant to make available to the Administrative Agent for
the account of the relevant LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other LC Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of such LC Issuer its Revolving Facility Percentage of any payment under
any Letter of Credit on the date required, as specified above, but no LC
Participant shall be responsible for the failure of any other LC Participant to
make available to the Administrative Agent for the account of such LC Issuer
such other LC Participant’s Revolving Facility Percentage of any such payment.
 
(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.
 
(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
 
(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
 
(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct; as determined by a final non-appealable
judgment of a court of competent jurisdiction of such LC Issuer in making
payment under any applicable Letter of Credit;
 
(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
 
(E) the occurrence of any Default or Event of Default.
 
(vi) To the extent any LC Issuer is not indemnified by a Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.
 
(h) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if consented
to by the LC Issuer which issued such Letter of Credit, if one or more other
tranches of Revolving Commitments in respect of which the Letter of Credit
Expiration Date shall not have so occurred are then in effect, such Letters of
Credit for which consent has been obtained shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(f) and (g)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(a). Upon the maturity date of any tranche
of Revolving Commitments, the sublimit for Letters of Credit may be reduced as
agreed between the LC Issuers and the Parent Borrower, without the consent of
any other Person.
 
(i) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Parent Borrower shall be
obligated to reimburse the applicable LC Issuer hereunder for any and all
drawings under such Letter of Credit if not otherwise timely reimbursed by such
Restricted Subsidiary. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Parent Borrower, and that Parent Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
 
Section 2.06 [Reserved]
 
.
 
Section 2.07 [Reserved]
 
.
 
Section 2.08 Notice of Borrowing
 
.
 
(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Parent Borrower to the Administrative Agent at its Notice
Office not later than (i) in the case of each Borrowing of a Eurodollar Loan,
11:00 A.M. (Local Time) at least three (3) Business Days’ prior to the date of
such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan, prior to
11:00 A.M. (Local Time) on the proposed date of such Borrowing and (iii) in the
case of any Borrowing under the Swing Line Facility, prior to 12:00 noon (Local
Time) on the proposed date of such Borrowing.
 
(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion, which will be subject to Section 2.12) shall be made by an
Authorized Officer by delivering written notice of such request substantially in
the form of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing, (ii) the date of the Borrowing (which shall
be a Business Day), (iii) the Type of Loans such Borrowing will consist of, and
(iv) if applicable, the initial Interest Period or the Swing Loan Maturity Date
(which shall be less than thirty (30) days after the date of such Borrowing but
at least five (5) Business Days after the date of such Borrowing). Without in
any way limiting the obligation of the Borrowers to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer entitled to give telephonic notices under this
Agreement on behalf of the Borrowers. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.
 
(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrowers shall not be less than the Minimum Borrowing Amount.
 
(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that at no time shall there be more than eight
(8) Borrowings of Eurodollar Loans outstanding under this Agreement.
 
Section 2.09 Funding Obligations; Disbursement of Funds
 
.
 
(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.14 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
 
(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued, (ii) all Initial Term Loans
shall be made by the Lenders having Initial Term Commitments pro rata on the
basis of their respective Initial Term Commitments, (iii) all Incremental Term
Loans shall be made by the Lenders having Incremental Term Loan Commitments pro
rata on the basis of their respective Incremental Term Loan Commitments, (iv)
all Refinancing Term Loans shall be made by the Lenders having Refinancing Term
Loan Commitments pro rata on the basis of their respective Refinancing Term Loan
Commitments and (v) all Extended Term Loans shall be made by the Lenders having
Extended Term Loan Commitments pro rata on the basis of their respective
Extended Term Loan Commitments.
 
(c) Notice to Lenders. The Administrative Agent shall promptly give each
applicable Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.
 
(d) Funding of Loans.
 
(i) Loans Generally. No later than 2:00 p.m. (Local Time) on the date specified
in each Notice of Borrowing, each Lender will make available its amount, if any,
of each Borrowing requested to be made on such date to the Administrative Agent
at the Payment Office in U.S. Dollars and in immediately available funds and the
Administrative Agent promptly will make available to the Borrowers by depositing
to the Parent Borrower’s account at the Payment Office (or such other account as
the Parent Borrower shall specify) the aggregate of the amounts so made
available in the type of funds received.
 
(ii) Swing Loans. No later than 2:00 p.m. (Local Time), on the date specified in
each Notice of Borrowing, the Swing Line Lender will make available to the
Borrowers by depositing to the Parent Borrower’s account at the Payment Office
(or such other account as the Parent Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.
 
(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the applicable time in accordance with Section 2.08(a) on
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrowers
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the Borrowers, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Parent Borrower, and the Borrowers shall promptly pay such corresponding amount
to the Administrative Agent. The Administrative Agent shall also be entitled to
recover from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrowers, the then applicable rate of
interest, calculated in accordance with Section 2.11, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.04). If the Borrowers and such Lender shall each pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
Section 2.10 Evidence of Obligations
 
.
 
(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the Interest Period and
applicable interest rate and, in the case of a Swing Loan, the Swing Loan
Maturity Date applicable thereto; (ii) the amount and other details with respect
to each Letter of Credit issued hereunder; (iii) the amount of any principal due
and payable or to become due and payable from the Borrowers to each Lender
hereunder; (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof; and
(v) the other details relating to the Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Commitments from time to time of each of the Lenders. The
Administrative Agent will make the Lender Register available to any Lender
(solely with respect to its own Loans or Commitments) or the Parent Borrower
upon its request. The entries in the Lender Register shall be conclusive, and
the Parent Borrower, the Administrative Agent, and each Lender shall treat each
Person whose name is recorded in the Lender Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, absent manifest
error or actual notice to the contrary.
 
(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.10(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.
 
(d) Notes. Promptly following the request of any Lender or the Swing Line
Lender, the Borrowers will execute and deliver to such Lender or the Swing Line
Lender, as the case may be, (i) a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence such Borrower’s
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Lender, (ii) a Term Note with blanks appropriately completed in
conformity herewith to evidence its obligation to pay the principal of, and
interest on, the Term Loan made to it by such Lender, and (iii) a Swing Line
Note with blanks appropriately completed in conformity herewith to evidence the
Borrowers’ obligation to pay the principal of, and interest on, the Swing Loans
made to it by the Swing Line Lender; provided, however, that the decision of any
Lender or the Swing Line Lender to not request a Note shall in no way detract
from the Borrowers’ obligation to repay the Loans and other amounts owing by the
Borrowers to such Lender or the Swing Line Lender.
 
Section 2.11 Interest; Default Rate
 
.
 
(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum and shall be payable in U.S. Dollars and shall at all times be equal to
(i) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Revolving Loan Margin in effect from time to time and
(ii) during such periods as such Revolving Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Revolving Loan Margin in effect from time to
time.
 
(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Term Loan Margin, and (ii)
during such periods as such Term Loan is a Eurodollar Loan, the relevant
Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable Interest
Period plus the Applicable Term Loan Margin.
 
(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate equal to the Base
Rate plus the Applicable Revolving Loan Margin for Base Rate Loans in effect
from time to time.
 
(d) Default Interest. Notwithstanding the above provisions, if a Specified Event
of Default has occurred and is continuing and, in the case of an Event of
Default under Section 8.01(a) when an Event of Default under Section 8.01(h) has
not occurred, upon written notice by the Administrative Agent, the overdue
principal amount of any Loans and, to the extent permitted by applicable law,
all interest in respect of each Loan, and all fees or other amounts owed in
respect of the Obligations hereunder, shall thereafter bear interest (including
post petition interest in any proceeding under the Bankruptcy Code or other
applicable Debtor Relief Law) payable on demand, at a rate per annum equal to
the Default Rate.
 
(e) Accrual and Payment of Interest. Interest shall accrue from the date of any
Borrowing to the date of any prepayment or repayment thereof and shall be
payable by the Borrowers: (i) in respect of each Base Rate Loan, quarterly in
arrears on the last Business Day of each March, June, September and December;
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period; (iii) in respect of any Swing Loan, on the Swing Loan
Maturity Date applicable thereto; and (iv) in respect of all Loans, other than
Revolving Loans accruing interest at the Base Rate, on any repayment, prepayment
or Conversion (on the amount repaid, prepaid or Converted), at maturity (whether
by acceleration or otherwise), and, after such maturity or, in the case of any
interest payable pursuant to Section 2.11(d), on demand.
 
(f) Computations of Interest. Except as provided in the next succeeding
sentence, all computations of interest on any Loans hereunder shall be made on
the actual number of days elapsed over a year of 360 days. All computations of
interest on Base Rate Loans and Unpaid Drawings hereunder shall be made on the
actual number of days elapsed over a year of 365 or 366 days, as applicable.
 
(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Parent Borrower
and the Lenders thereof. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.
 
Section 2.12 Conversion and Continuation of Loans
 
.
 
(a) Conversion and Continuation of Revolving Loans. The Borrowers shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Borrowings of one Type made
to it into a Borrowing or Borrowings of another Type that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that if any Conversion of
Eurodollar Loans into Base Rate Loans shall be made on a day other than the last
day of an Interest Period for such Eurodollar Loans, the Borrowers shall
compensate each Lender for any breakage costs, if applicable, in accordance with
the provisions of Section 3.04 hereof.
 
(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Parent Borrower to the Administrative Agent at its Notice Office not later than
(i) in the case of each Continuation or Conversion of a Eurodollar Loan, 11:00
A.M. (Local Time) at least three (3) Business Days’ prior to the date of such
Continuation or Conversion and (ii) in the case of each Continuation or
Conversion of a Base Rate Loan, prior to 11:00 A.M. (Local Time) on the proposed
date of such Continuation or Conversion. Each such request shall be made by an
Authorized Officer delivering written notice of such request substantially in
the form of Exhibit B-2 hereto (each such notice, a “Notice of Continuation or
Conversion”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of a Notice of Continuation or Conversion), and in any
event each such request shall be irrevocable and shall specify (A) the
Borrowings to be Continued or Converted, (B) the date of the Continuation or
Conversion (which shall be a Business Day), and (C) the Interest Period or, in
the case of a Continuation, the new Interest Period. Without in any way limiting
the obligation of the Borrowers to confirm in writing any telephonic notice
permitted to be given hereunder, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer entitled to give telephonic notices under this Agreement
on behalf of the Borrowers. In each such case, the Administrative Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error.
 
(c) No partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount.  Base Rate Loans may only be converted into
Eurodollar Loans having an Interest Period of one (1) month if an Event of
Default is in existence on the date of the conversion and the Administrative
Agent has, or the Required Lenders have, determined in its or their sole
discretion not to permit a conversion to any longer Interest Period.  Eurodollar
Loans may only be continued as Eurodollar Loans having an Interest Period of one
(1) month if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has, or the Required Lenders have,
determined in its or their sole discretion not to permit a continuation having a
longer Interest Period.
 
(d) Borrowings resulting from conversions pursuant to this Section 2.12 shall be
limited in number as provided in Section 2.08.
 
(e) If upon the expiration of any Interest Period in respect of Eurodollar Loans
the Borrowers have failed to elect a new Interest Period to be applicable
thereto as provided in Section 2.08, the Borrowers shall be deemed to have
elected to convert such Borrowing of Eurodollar Loans into a Borrowing of
Eurodollar Loans with an Interest Period of one (1) month, effective as of the
expiration date of such current Interest Period.
 
Section 2.13 Fees
 
.
 
(a) Commitment Fees. The Parent Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Lender based upon each such Lender’s
Revolving Facility Percentage, as consideration for the Revolving Commitments of
the Lenders, commitment fees in Dollars (the “Commitment Fees”) for the period
from the Closing Date to the Revolving Facility Termination Date applicable to
each Class of Revolving Commitments, computed for each day at a rate per annum
equal to (i) the Applicable Commitment Fee Rate times (ii) the Unused Total
Revolving Commitment in effect on such day; provided, that for the purposes of
this provision, the Revolving Commitment of any Lender shall be deemed to be
zero if such Lender would be a Defaulting Lender pursuant to clause (b) of the
definition thereof but for such Lender’s determination that a condition
precedent to funding cannot be satisfied, and the Required Lenders have not
confirmed such determination in writing. Accrued Commitment Fees shall be due
and payable in arrears on the last Business Day of each March, June, September
and December and on the Revolving Facility Termination Date applicable to each
Class of Revolving Commitments.
 
(b) LC Fees. (i) Standby Letters of Credit. The Parent Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of each Lender with a
Revolving Commitment based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit, to be paid in U.S. Dollars, for the period from the
date of issuance of such Letter of Credit until the expiration date thereof
(including any extensions of such expiration date that may be made at the
election of the account party or the LC Issuer), computed for each day at a rate
per annum equal to (A) the Applicable Revolving Loan Margin for Revolving Loans
that are Eurodollar Loans in effect on such day times (B) the Stated Amount of
such Letter of Credit on such day. The foregoing fees shall be payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments.
 
(ii)           Commercial Letters of Credit. The Parent Borrower agrees to pay
to the Administrative Agent for the ratable benefit of each Lender based upon
each such Lender’s Revolving Facility Percentage, a fee in respect of each
Letter of Credit issued hereunder that is a Commercial Letter of Credit to be
paid in U.S. Dollars in an amount equal to (A) the Applicable Revolving Loan
Margin for Revolving Loans that are Eurodollar Loans in effect on the date of
issuance times (B) the Stated Amount of such Letter of Credit. The foregoing
fees shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments.
 
(c) Fronting Fees. The Parent Borrower agrees to pay quarterly in arrears
directly to each LC Issuer, for its own account, a fee in respect of each Letter
of Credit issued by such LC Issuer, to be paid in U.S. Dollars, at a rate of
0.125% per annum, on the Stated Amount thereof for the period from the date of
issuance (or increase, renewal or extension) to the expiration date thereof
(including any extensions of such expiration date which may be made at the
election of the beneficiary thereof).
 
(d) Additional Charges of LC Issuer. The Borrowers agree to pay in Dollars
directly to each LC Issuer upon each LC Issuance, drawing under, or amendment,
extension, renewal or transfer of, a Letter of Credit issued by it such amount
as shall at the time of such LC Issuance, drawing under, amendment, extension,
renewal or transfer be the processing charge that such LC Issuer is customarily
charging for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.
 
(e) Administrative Agent Fees. The Parent Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees payable to the Administrative Agent set forth in the Fee Letter.
 
(f) [Reserved].
 
(g) Computations and Determination of Fees. All computations of Commitment Fees,
LC Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.
 
Section 2.14 Termination and Reduction of Revolving Commitments
 
.
 
(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.
 
(b) Voluntary Termination of the Total Revolving Commitment. Upon at least one
(1) Business Day’s (or such shorter period as the Administrative Agent may in
its discretion agree) prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice may be
conditioned upon the occurrence of any other event and which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.15 and (ii)
either (A) there are no outstanding Letters of Credit or (B) the Borrowers shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions (which are not LC Issuers under this
Agreement) acceptable to each LC Issuer and the Revolving Lenders) or shall Cash
Collateralize all LC Outstandings.
 
(c) Partial Reduction of Total Revolving Commitment. Upon at least one (1)
Business Day’s (or such shorter period as the Administrative Agent may in its
discretion agree) prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice may be
conditioned upon the closing of any other transaction that will result in the
reduction of the Unused Total Revolving Commitment and which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment of any Class; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving
Facility Percentage within each applicable Class) and permanently reduce the
Revolving Commitment of each Lender with respect to each applicable Class, (ii)
such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if any Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.15(c)(ii) or (iii) unless, substantially
concurrently with such reduction the Borrowers make such mandatory prepayment
and (iv) any partial reduction pursuant to this Section 2.14 shall be in the
amount of at least $500,000 (or, if greater, in integral multiples of $250,000).
 
Section 2.15 Voluntary, Scheduled and Mandatory Prepayments of Loans
 
.
 
(a) Voluntary Prepayments. The Borrowers shall have the right to prepay any of
the Loans of any Class owing by them, in whole or in part, without premium or
penalty from time to time subject to the provisions of this Section 2.15. The
Parent Borrower shall give the Administrative Agent at the Notice Office written
or telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) of its intent to prepay the
Loans of any Class, the amount of such prepayment and (in the case of Eurodollar
Loans) the specific Borrowing(s) pursuant to which the prepayment is to be made,
which notice may be conditioned upon the closing of any other transaction that
will result in the prepayment of the Loans and which notice shall be received by
the Administrative Agent by (y) noon (Local Time) three (3) Business Days prior
to the date of such prepayment with respect to prepayments of Eurodollar Loans
or (z) noon (Local Time) one (1) Business Day prior to the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:
 
(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $250,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $100,000,
(B) in the case of any prepayment of a Base Rate Loan, $100,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $100,000 and (C)
in the case of any prepayment of a Swing Loan, in the full amount thereof;
 
(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;
 
(iii) [reserved];
 
(iv) in the case of any prepayment of Term Loans of any Class, such prepayment
shall be applied in respect of the Term Loans of any Class as directed by the
Parent Borrower (and absent such direction, in direct order of maturity);
provided that the Parent Borrower may not designate that any Term Loans of any
Class, other than the Initial Term Loans, be repaid unless such prepayment is
accompanied by at least a pro rata repayment of both Initial Term Loans (or the
Initial Term Loans have otherwise been paid in full) and Permitted Refinancing
Indebtedness in respect thereof; and
 
(v) notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, any Company Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
the Parent Borrower or any of its Subsidiaries may purchase such outstanding
Loans and immediately cancel them) on the following basis (provided that any
offer referred to below may not be made to any Class of Term Loans unless such
offer is also made to the Initial Term Loans on at least a pro rata basis (or
the Initial Term Loans have otherwise been paid in full)):
 
(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.15(a)(v); provided that no Company Party shall initiate any
action under this Section 2.15(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Term Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of any Company
Party’s election not to accept any Solicited Discounted Prepayment Offers.
 
(B) (1)           Subject to the proviso to subsection (A) above, any Company
Party may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.15(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $2.5 million and whole increments
of $1.0 million in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Term Lender holding the applicable Class of
Loans with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to such Lenders (the “Specified Discount Prepayment Response Date”).
 
(2)           Each Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its applicable then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
 
(3)           If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and Class of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the Class
to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, and the aggregate principal amount and the Class of Term Loans to be
prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, Class and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Company Party and such Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Company Party shall be due and payable by such Company Party on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
 
(C) (1)           Subject to the proviso to subsection (A) above, any Company
Party may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the Class or Classes of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant Class
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.15(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $2.5 million and whole increments of $1.0
million in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Term Lender holding the applicable
Class of Loans with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time, on the third Business Day after the date of delivery of such notice to
such Lenders (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable Class or Classes and the maximum aggregate
principal amount and Class of such Lender’s Term Loans (the “Submitted Amount”)
such Term Lender is willing to have prepaid at the Submitted Discount. Any Term
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Term Loan Prepayment of any of its Term Loans at
any discount to their par value within the Discount Range.
 
(2)           The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant Company
Party agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Term Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).
 
(3)           If there is at least one Participating Lender, the relevant
Company Party will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the Class
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the Class to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Class of Term Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating Lender of the aggregate principal amount and Class of such
Term Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).
 
(D) (1)           Subject to the proviso to subsection (A) above, any Company
Party may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
Class or Classes of Term Loans the Borrowers are willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.15(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $2,500,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third Business Day after the date of delivery of such notice to such Term
Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount to
par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and Classes of such Term Loans (the “Offered Amount”) such Term Lender is
willing to have prepaid at the Offered Discount. Any Term Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount.
 
(2)           The Auction Agent shall promptly provide the relevant Company
Party with a copy of all Solicited Discounted Prepayment Offers received on or
before the Solicited Discounted Prepayment Response Date. Such Company Party
shall review all such Solicited Discounted Prepayment Offers and select the
largest of the Offered Discounts specified by the relevant responding Term
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Company Party (the “Acceptable Discount”), if any. If the Company Party elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by such Company
Party from the Auction Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this subsection (2) (the “Acceptance
Date”), the Company Party shall submit an Acceptance and Prepayment Notice to
the Auction Agent setting forth the Acceptable Discount. If the Auction Agent
shall fail to receive an Acceptance and Prepayment Notice from the Company Party
by the Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
 
(3)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.15(a)(v)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Institution”). The Company Party will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Institution in the aggregate principal amount and of the Classes specified in
such Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Institutions
whose Offered Discount is greater than or equal to the Acceptable Discount
exceeds the Solicited Discounted Prepayment Amount, prepayment of the principal
amount of the Term Loans for those Qualifying Institutions whose Offered
Discount is greater than or equal to the Acceptable Discount (the “Identified
Qualifying Institutions”) shall be made pro rata among the Identified Qualifying
Institutions in accordance with the Offered Amount of each such Identified
Qualifying Institution and the Auction Agent (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the Classes
to be prepaid to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Institution of the aggregate principal amount and the Classes of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Institution of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).
 
(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.
 
(F) If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company Party shall prepay such Term Loans on the Discounted Prepayment
Effective Date. The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Institutions, as applicable, at
the Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. Local Time on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant Class of Term Loans on a pro-rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.15(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Institutions, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective Applicable Percentage. The aggregate principal
amount of the Classes of the relevant Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the Classes
of Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Term Loan Prepayment. In connection with each prepayment pursuant to
this Section 2.15(a)(v), the relevant Company Party shall waive any right to
bring any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.
 
(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.15(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Parent Borrower.
 
(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.15(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
 
(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.15(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.15(a)(v) as well
as activities of the Auction Agent.
 
(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.15(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).
 
(b) Scheduled Repayments of Initial Term Loans. On each of the dates set forth
below, the Parent Borrower shall repay the principal amount of the Initial Term
Loans in the amount equal to the product of the percentage set forth opposite
such date multiplied by the original principal amount of the Initial Term Loans,
except that the payment due on the Initial Term Loan Maturity Date shall in any
event be in the amount of the entire remaining principal amount of the
outstanding Initial Term Loans (each such repayment, as the same may be reduced
by reason of the application of prepayments pursuant to Sections 2.15(a) and
(c), a “Scheduled Repayment”):
 
Date
Percentage of original principal amount
of Initial Term Loans to be repaid
September 30, 2013
1.25%
December 31, 2013
1.25%
March 31, 2014
1.25%
June 30, 2014
1.25%
September 30, 2014
1.25%
December 31, 2014
1.25%
March 31, 2015
1.25%
June 30, 2015
1.25%
September 30, 2015
1.25%
December 31, 2015
1.25%
March 31, 2016
1.25%
June 30, 2016
1.25%
September 30, 2016
1.25%
December 31, 2016
1.25%
March 31, 2017
1.25%
June 30, 2017
1.25%
September 30, 2017
1.25%
December 31, 2017
1.25%
March 31, 2018
1.25%
Initial Term Loan Maturity Date
All unpaid principal and interest



 
In addition to the foregoing, the Borrowers shall pay to the Administrative
Agent, for the account of the Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.15(a), 2.15(c) and 2.18(d)) equal to the amount set forth
for such date in the applicable Incremental Term Loan Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to the date of such payment. To the extent not previously paid, all
Incremental Term Loans shall be due and payable on the applicable Maturity Date
and all Revolving Loans shall be due and payable on the Revolving Facility
Termination Date applicable to each Class of Revolving Commitments, together in
each case with accrued and unpaid interest on the principal amount to be paid to
the date of payment.
 
(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.15(a) above) and
the LC Outstandings shall be subject to cash collateralization requirements in
accordance with the following provisions:
 
(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date applicable to each Class of Revolving Commitments.
 
(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender plus any Lender’s Applicable Percentage of the principal amount of Swing
Loans outstanding would exceed such Lender’s Revolving Commitment, (C) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
exceeds the Total Revolving Commitment, or (D) the aggregate principal amount of
Swing Loans outstanding exceeds the Swing Line Commitment, then, in the case of
each of the foregoing, the Parent Borrower shall, before noon (Local Time) on
the Business Day following such date, prepay the principal amount of Loans and,
after Loans have been paid in full, Unpaid Drawings, in an aggregate amount at
least equal to such excess.
 
(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the Parent
Borrower shall, on such day, Cash Collateralize any LC Outstandings that have
not previously been Cash Collateralized to the extent of such excess.
 
(iv) Excess Cash Flow. Within five (5) days after the date on which the Parent
Borrower is required to deliver the audited consolidated financial statements of
the Parent Borrower pursuant to Section 6.01(a) for each fiscal year of the
Parent Borrower (such fifth day, the “Excess Cash Flow Sweep Date”), commencing
with the first fiscal year of the Parent Borrower ended after the Closing Date
(in the case of such first fiscal year ending after the Closing Date, with
respect to each full fiscal quarter of such fiscal year ending after the Closing
Date), the Parent Borrower shall prepay the principal of the Loans in an
aggregate amount (the “Excess Cash Flow Prepayment Amount”) equal to (A) the
percentage of the Excess Cash Flow for such fiscal year computed in accordance
with the table set forth below based on the Leverage Ratio as of the end of such
fiscal year, less (B) the sum of (1) the aggregate amount of any Loans prepaid
pursuant to Section 2.15(a) (including any prepayments of Revolving Loans, to
the extent any Revolving Commitments have been permanently reduced pursuant to
Section 2.14(c) and to the extent not funded with proceeds from the incurrence
of long-term indebtedness) during such fiscal year or during the period after
such fiscal year but prior to the Excess Cash Flow Sweep Date (provided, that
such amounts prepaid during the period after such fiscal year but prior to the
Excess Cash Flow Sweep Date may not be deducted in calculating the Excess Cash
Flow Prepayment Amount for the fiscal year during which such amounts were
actually prepaid), with such amount to be applied as set forth in Section
2.15(d) below and (2) the aggregate amount of any Permitted Incremental
Indebtedness and/or Permitted First Priority Refinancing Debt with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations prepaid
pursuant to the terms described in the immediately following paragraph
(including any prepayments of revolving loans constituting Permitted Incremental
Indebtedness (to the extent such Permitted Incremental Indebtedness is secured
by a first priority lien on the Collateral) or Permitted First Priority
Refinancing Debt, to the extent any revolving commitments with respect thereto
have been permanently reduced and, in each case, not funded with the proceeds of
long-term Indebtedness), in the case of clause (B) during such fiscal year or
during the period after such fiscal year but prior to the Excess Cash Flow Sweep
Date (provided that such amounts prepaid during the period after such fiscal
year but prior to the Excess Cash Flow Sweep Date may not be deducted in
calculating the Excess Cash Flow Prepayment Amount for the fiscal year during
which such amounts were actually prepaid), with such amount to be applied as set
forth in Section 2.15(d) below:
 
Leverage Ratio
Percentage of Excess Cash Flow
Greater than 2.50 to 1.00
50%
Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00
25%
Less than or equal to 2.00 to 1.00
0%



The Parent Borrower may use a portion of the Excess Cash Flow Prepayment Amount
to prepay or repurchase Permitted Incremental Indebtedness and/or Permitted
First Priority Refinancing Debt with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations to the extent any applicable document
governing such Permitted Incremental Indebtedness and/or Permitted First
Priority Refinancing Debt requires the issuer of such Indebtedness to prepay or
make an offer to purchase such Indebtedness with the Excess Cash Flow Prepayment
Amount, in each case in an amount not to exceed the product of (x) the amount of
such Excess Cash Flow Prepayment Amount multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of the Permitted
Incremental Indebtedness and/or Permitted First Priority Refinancing Debt with a
Lien on the Collateral ranking pari passu with the Liens securing the
Obligations and with respect to which such a requirement to prepay or make an
offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Permitted Incremental Indebtedness and/or
Permitted First Priority Refinancing Debt and the outstanding principal amount
of Term Loans hereunder.


(v) Certain Proceeds of Asset Sales and Events of Loss. If during any fiscal
year any Credit Party has received cumulative Net Cash Proceeds during such
fiscal year from one or more Asset Sales (including in connection with any Sale
and Lease-Back Transaction to the extent related to property owned prior to the
Closing Date) or Events of Loss of at least $3.0 million (with any unused
amounts in any fiscal years being carried over to any future fiscal years to the
extent that such amount shall not be greater than $4.5 million in any fiscal
year) and immediately after giving Pro Forma Effect to such Asset Sales or
Events of Loss, the Leverage Ratio is greater than 1.50 to 1.00, not later than
the third Business Day following the date of receipt of any Net Cash Proceeds in
excess of such amount, an amount equal to 100% of the Net Cash Proceeds then
received in excess of such amount from any Asset Sale, Event of Loss or Sale and
Lease-Back Transaction shall be applied as a mandatory prepayment of the Loans
in accordance with Section 2.15(d) below; provided, that, so long as (A) the
Parent Borrower or any of its Restricted Subsidiaries reinvests or commits to
reinvest all or a portion of such Net Cash Proceeds in assets used in the
business of the Credit Parties within three hundred sixty (360) days following
the receipt thereof (the “Reinvestment Date”), (B) if so committed to be
reinvested, such reinvestment is actually completed within 180 days after such
Reinvestment Date and (C) no Event of Default has occurred and is continuing at
the time of receipt of such Net Cash Proceeds, and no Specified Event of Default
has occurred and is continuing at the time of proposed reinvestment (unless, in
the case of such Event of Default, such reinvestment is made pursuant to a
binding commitment entered into at a time when no such Event of Default
occurred), no such prepayment shall be required in respect of the portion of
such Net Cash Proceeds so reinvested. If at the end of the period specified
above any portion of such Net Cash Proceeds has not been so reinvested, the
Parent Borrower will make a prepayment of the Loans, to the extent required
above. In the case of Net Cash Proceeds from Asset Sales, Events of Loss or Sale
and Lease-Back Transaction, in each case solely to the extent with respect to
any Collateral, the Borrowers may use a portion of such Net Cash Proceeds to
prepay or repurchase Permitted Incremental Indebtedness and/or Permitted First
Priority Refinancing Debt with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable document
governing such Permitted Incremental Indebtedness or Permitted First Priority
Refinancing Debt requires the issuer of such Indebtedness to prepay or make an
offer to purchase such Indebtedness with the proceeds of such Asset Sale, Event
of Loss or Sale and Lease-Back Transaction, in each case in an amount not to
exceed the product of (x) the amount of such Net Cash Proceeds multiplied by (y)
a fraction, the numerator of which is the outstanding principal amount of the
Permitted Incremental Indebtedness and/or Permitted First Priority Refinancing
Debt with a Lien on the Collateral ranking pari passu with the Liens securing
the Obligations and with respect to which such a requirement to prepay or make
an offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Permitted Incremental Indebtedness and/or
Permitted First Priority Refinancing Debt and the outstanding principal amount
of Term Loans hereunder.
 
(vi) Certain Proceeds of Indebtedness. Not later than the Business Day following
the date of the receipt by any Credit Party or any Restricted Subsidiary of the
Net Cash Proceeds from any sale or issuance of (A) any Indebtedness other than
any Indebtedness permitted to be incurred pursuant to Section 7.03 or (B) any
Credit Agreement Refinancing Indebtedness, in each case, after the Closing Date,
the Parent Borrower will make a prepayment of the Loans in an amount equal to
100% of such Net Cash Proceeds in accordance with Section 2.15(d) below.
 
(vii) Specified Equity Contributions. Not later than the Business Day following
the date of the delivery of the written direction of the Parent Borrower
pursuant to Section 7.06(b) with respect to the Net Cash Proceeds from any
Specified Equity Contribution, the Parent Borrower will make a prepayment of the
Loans in an amount equal to 100% of such Net Cash Proceeds in accordance with
Section 2.15(d) below.
 
(viii) Lender Declined Prepayments. Notwithstanding any other provision of this
Section 2.15(c), each Lender holding Term Loans shall have the right to reject
its pro rata portion of any mandatory prepayment pursuant to clauses (iv), (v)
or (vi) (other than clause (B) thereof) above, in which case, such amounts
(“Declined Amounts”) may be retained by the applicable Credit Party.
 
(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Sections 2.15(c)(iv) or (v) above shall be applied, first, as a
mandatory prepayment of principal to the outstanding Classes of Term Loans as
the Parent Borrower shall designate (provided that the Parent Borrower may not
designate that any Term Loans other than the Initial Term Loans be repaid unless
such prepayment is accompanied by a pro rata repayment of Initial Term Loans (or
the Initial Term Loans have otherwise been paid in full)), with such amounts
being applied to the scheduled installments thereof occurring within the next
four (4) fiscal quarters in direct order of maturity, second, ratably to the
remaining respective installments thereof, third, to Revolving Loans (without
reducing Total Revolving Commitments), last, to cash collateralize Letters of
Credit.  Each prepayment required to be made pursuant to Section 2.15(vi) above
shall be applied as a mandatory prepayment of principal to the outstanding
Classes of Term Loans as the Parent Borrower shall designate (provided that the
Parent Borrower may not designate that any Term Loans other than the Initial
Term Loans be repaid unless such prepayment is accompanied by a pro rata
repayment of Initial Term Loans (or the Initial Term Loans have otherwise been
paid in full)), or in the case of clause (B) thereof, to the Term Loans subject
to such refinancing, with such amounts being applied on a pro rata basis.  Each
prepayment required to be made pursuant to Section 2.15(c)(vii) shall be applied
to scheduled installments of the Term Loans in inverse order of maturity.
 
(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section 2.15, the Parent Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made. In
the absence of a designation by the Parent Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.
 
(f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.15 shall be accompanied by any amounts payable in respect thereof
under Section 3.04 hereof.
 
Section 2.16 Method and Place of Payment
 
.
 
(a) Generally. All payments made by the Borrowers hereunder under any Note or
any other Loan Document shall be made without setoff, counterclaim or other
defense.
 
(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of any
Class of Revolving Loans and Unpaid Drawings with respect to Letters of Credit
shall be applied by the Administrative Agent on a pro rata basis based upon each
Lender’s Revolving Facility Percentage with respect to any applicable Class of
the amount of such prepayment, (ii) all payments and prepayments of any Class of
Term Loans shall be applied by the Administrative Agent to reduce the principal
amount of the applicable Class of Term Loans made by each Lender with a Term
Commitment with respect to any applicable Class, pro rata on the basis of their
respective Term Commitments with respect to each applicable Class and (iii) all
payments or prepayments of Swing Loans shall be applied by the Administrative
Agent to pay or prepay such Swing Loans.
 
(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in U.S. Dollars.
 
(d) Timing of Payments. Any payments under this Agreement that are made later
than 3:00 p.m. (Local Time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.
 
(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent shall be delivered to
the Lenders or the applicable LC Issuer, as the case may be, in U.S. Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.
 
Section 2.17 Defaulting Lenders
 
.
 
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
 
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17 or 11.3 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17(a)(iv); fourth, as the
Parent Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so reasonably determined by the Administrative
Agent and the Parent Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the LC Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17(a)(iv); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
LC Issuers or Swing Line Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Parent Borrower or any Restricted Subsidiaries thereof pursuant to
any Hedge Agreement with such Defaulting Lender or any Affiliate thereof as
certified to the Administrative Agent (with a copy to such Defaulting Lender) by
an Authorized Officer prior to the date of such payment; eighth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Parent Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Parent Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
ninth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Outstandings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Outstandings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Outstandings and
Swing Loans are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.17(a)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(A) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.17(a)(iv).
 
(C) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
 
(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender plus such Non-Defaulting Lender’s Applicable Percentage of the principal
amount of Swing Loans outstanding to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(iv) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in Section
2.17(a)(iv).
 
(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer reasonably agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include reasonable
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.17(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.
 
Section 2.18 Incremental Facilities
 
.
 
(a) (a)               Parent Borrower shall have the right, but not the
obligation, after the Closing Date, upon notice to the Administrative Agent (an
“Incremental Borrowing Notice”), to incur one or more additional term loan
facilities (each, an “Incremental Term Loan Facility”) or additional revolving
facilities (each, an “Incremental Revolving Facility”), or one or more increases
in the aggregate commitments under the Initial Revolving Facility (each, an
“Incremental Revolving Increase”) (which may, with respect to any Incremental
Revolving Facility or any Incremental Revolving Increase, at the election of
Parent Borrower and with the consent of the LC Issuer, include a proportionate
increase to the LC Commitment Amount and, with the consent of the Swing Line
Lender (such consent not to be unreasonably withheld or delayed), the Swing Line
Commitment) (each, an “Incremental Initial Revolving Facility,” the loans
thereunder, the “Incremental Initial Revolving Loans”) (and each of the
foregoing, an “Incremental Facility” and collectively, the “Incremental
Facilities”), in each case sharing in the Collateral (as defined below) on a
pari passu or junior basis, in an aggregate amount of up to (x) $30.0 million
minus the aggregate amount of Indebtedness incurred in reliance on clause (a)(x)
of the definition of “Permitted Incremental Indebtedness,” plus (y) unlimited
additional amounts so long as after giving effect to the incurrence of the Loans
in respect of such Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments (assuming the full amount thereof is drawn) and/or
Permitted Incremental Indebtedness incurred under Section 7.03(w) and after
giving effect to any Specified Transaction that may be consummated in connection
therewith, the Leverage Ratio (calculated on a Pro Forma Basis and provided that
(A) all Permitted Incremental Indebtedness incurred under Section 7.03(w) shall
also be included in such calculation for this purpose, whether or not it would
otherwise be included and (B) the proceeds of the Incremental Facility being
incurred shall not be netted against indebtedness for purposes of the
calculation relating to such incurrence) shall not be greater than 3.00 to 1.00;
provided that (a) no commitment of any Lender may be increased without the
consent of such Lender, (b) no Event of Default exists after giving effect
thereto (provided, however, that if the proceeds of such Incremental Facilities
are used to finance a Permitted Acquisition or other Investment permitted by
this Agreement (and costs reasonably related thereto), it shall only be required
that no Specified Event of Default shall be continuing at the time of
incurrence), (c) except in the case of an Incremental Facility the proceeds of
which are used to finance a Permitted Acquisition or other permitted Investment,
the Parent Borrower shall be in compliance with the covenant under Section
7.06(a), (d) any Incremental Facility that is an increase in the aggregate
amount of the Initial Revolving Commitment shall be on the same terms and
pursuant to the same documentation as the Initial Revolving Commitment, (e) the
yield applicable to any Incremental Initial Revolving Facility shall be equal to
the corresponding yield on the Initial Revolving Facility (calculated for such
Incremental Initial Revolving Facility and Initial Revolving Facility inclusive
of any original issue discount and/or upfront fee percentage paid to all
Lenders, but exclusive of any arrangement, underwriting or similar fees);
provided, that Parent Borrower may increase the pricing of the Initial Revolving
Facility, without the consent of the Administrative Agent or any Lender, such
that the foregoing is true, including increasing the Applicable Margin, the
Commitment Fee, adding or increasing an existing “LIBOR Floor” (if applicable),
and paying additional original issue discount and/or upfront fees, (f) in the
case of any Incremental Revolving Facility, (i) such Incremental Revolving
Facility shall have a final maturity no earlier than the Revolving Facility
Termination Date then applicable to the Initial Revolving Facility and (ii) such
Incremental Revolving Facility shall provide that (A) the borrowing and
repayment (except for (1) payments of interest and fees at different rates on
the Incremental Revolving Facility (and related outstandings), (2) repayments
required upon the maturity date of the Incremental Revolving Facility and (3)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (C) below)) of Loans with respect to Incremental
Revolving Credit Commitments after the effectiveness of such Incremental
Revolving Facility shall be made on a pro rata basis with all other Revolving
Credit Commitments on the date of effectiveness of such Incremental Revolving
Facility, (B) subject to the provisions of Sections 2.04(e) and 2.05(h) to the
extent dealing with Swing Loans and Letters of Credit which mature or expire
after a maturity date when there exists Incremental Revolving Facilities with a
longer maturity date, all Swing Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the effective date
of such Incremental Revolving Facility (and except as provided in Section
2.04(e) and Section 2.05(h), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Loans and Letters of Credit
theretofore incurred or issued), (C) Incremental Revolving Facilities may
include provisions relating to swing line loans and/or letters of credit, as
applicable, issued thereunder, which issuances shall be on terms substantially
similar (except for the overall size of such subfacilities, the fees payable in
connection therewith and the identity of the swing line lender and letter of
credit issuer, as applicable, which shall be determined by the Parent Borrower,
the lenders of such commitments and the applicable letter of credit issuers and
swing line lenders and borrowing, repayment and termination of commitment
procedures with respect thereto, in each case which shall be specified in the
applicable Incremental Revolving Credit Assumption Agreement) to the terms
relating to Swing Loans and Letters of Credit with respect to the Revolving
Commitments or otherwise reasonably acceptable to the Administrative Agent and
(D) assignments and participations of Incremental Revolving Commitments and
Loans shall be governed by the same assignment and participation provisions, (g)
the yield applicable to any Incremental Term Loan Facility or Incremental
Revolving Facility shall not be more than 0.50% higher than the yield on the
corresponding Initial Facility (calculated for both such Incremental Facility
and the corresponding Initial Facility inclusive of any “LIBOR Floor” (if,
applicable), original issue discount and/or upfront fees paid to all Lenders
under such Initial Facility, but exclusive of any arrangement, underwriting or
similar fee paid), unless the yield with respect to the applicable Initial
Facility is increased by an amount equal to or greater than the difference
between the yield with respect to the Incremental Facility and the corresponding
yield on such Initial Facility minus 0.50% (for purposes of determining the
difference in “yield” as to such Incremental Facility and the corresponding
Initial Facility, yield shall be calculated by adding the difference with
respect to such Incremental Facility and such corresponding Initial Facility of
each of the following: (i) Applicable Revolving Loan Margin or Applicable Term
Loan Margin, as applicable, (ii) “LIBOR floor”, which shall be equated to yield
by taking the difference of (A) the “LIBOR floor” of such facility and (B) the
3-month Adjusted Eurodollar Rate as of a date ten (10) Business Days prior to
the closing of such Incremental Facility and (iii) original issue discount
and/or upfront fees, which shall be equated to yield by dividing such original
issue discount and/or upfront fee percentage (as of the date such facility was
funded, in each case), by four (4) (provided, that for purposes of calculating
the yield related to the original issue discount and/or upfront fee percentage
of the Incremental Facilities, if the Weighted Average Life to Maturity of the
Incremental Facility is shorter than 4 years, the actual Weighted Average Life
to Maturity), (h) the maturity of any Incremental Term Loan Facility shall not
be earlier than the Latest Maturity Date of the Initial Term Loans, (i) the
Weighted Average Life to Maturity of any Incremental Term Loan Facility shall
not be shorter than that of the Initial Term Loan Facility, (j) the Incremental
Term Loan Facility shall provide that such facility shall be prepaid with the
proceeds of mandatory prepayment events on a pro rata basis or less than a pro
rata basis (but not greater than a pro rata basis) with other then outstanding
Initial Term Loans, (k) the covenants, events of default and guarantees of such
Incremental Term Loan Facility or Incremental Revolving Facility, if not
consistent with the terms of the corresponding Initial Facility (A) shall be as
mutually agreed upon between Parent Borrower and lenders providing such
Incremental Facility and (B) shall not be more restrictive to Parent Borrower,
when taken as a whole, than the terms of the corresponding Initial Facility
unless (1) Lenders under the corresponding Initial Facility also receive the
benefit of such more restrictive terms (without any consent being required) or
(2) any such provisions apply after the Latest Maturity Date of the
corresponding Initial Facility and (l) (x) Incremental Term Loan Facilities
shall be requested in minimum amounts of $2.5 million or a higher multiple of
$1.0 million and (y) Incremental Revolving Facilities shall be requested in
minimum amounts of $1.0 million or a higher multiple of $1.0 million. The
proceeds of each Incremental Facility may be used to finance working capital
needs, for general corporate purposes and to finance any transactions permitted
by this Agreement. The commitments in respect of any Incremental Facilities may
be denominated in U.S. Dollars and/or other currencies as agreed among Parent
Borrower, the Administrative Agent and the lenders providing such Incremental
Facilities. Each Incremental Borrowing Notice shall set forth (i) the amount of
the Incremental Term Loan Commitments or Incremental Revolving Credit
Commitments being requested, (ii) the date on which such Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments are requested to become
effective (which shall not be less than five (5) Business Days nor more than
sixty (60) days after the date of Incremental Borrowing Notice, unless otherwise
agreed to by the Administrative Agent) and (iii) whether such Incremental Term
Loan Commitments, if any, are to be Term Commitments or commitments to make term
loans with terms different from the Term Loans (“Other Term Loans”).
 
(b) Any Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The applicable Borrower, each
Incremental Term Lender and the Administrative Agent shall execute and deliver
an Incremental Term Loan Assumption Agreement having terms and conditions
consistent with the terms of this Section 2.18. The Incremental Term Loan
Assumption Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents that are consistent
with and to the extent necessary, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section 2.18. The Borrowers, each Incremental Revolving Credit Lender and the
Administrative Agent and, the Swing Line Lender and each LC Issuer, to the
extent their consent is required by this Section 2.18 or such consent would be
required under Section 11.12(b) for an assignment of Loans or Commitments, as
applicable, to such Additional Lender, shall execute and deliver an Incremental
Revolving Credit Assumption Agreement having terms and conditions consistent
with the terms of this Section 2.18. Each Incremental Term Loan Assumption
Agreement and Incremental Revolving Credit Assumption Agreement shall specify
the terms of the Incremental Term Loans, Incremental Revolving Loans or
Incremental Initial Revolving Loans, as applicable, to be made thereunder,
consistent with the provisions set forth in Section 2.18(a). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Term Loan Assumption Agreement and Incremental Revolving Credit
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment or Incremental Revolving Credit Commitment,
as applicable, or otherwise to effect the provisions of this Section 2.18,
notwithstanding any requirements of Section 11.12. Any such deemed amendment may
be memorialized in writing by the Administrative Agent and the Borrowers and
furnished to the other parties hereto.
 
(c) Upon each Incremental Revolving Increase, each Lender with a Revolving
Commitment of such Class immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Facility Increase (each, an “Incremental
Initial Revolving Facility Lender”) in respect of such increase, and each such
Incremental Initial Revolving Facility Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swing Loans held by each
Lender with a Revolving Commitment of such Class (including each such
Incremental Initial Revolving Facility Lender) will equal the percentage of the
aggregate Revolving Commitments of such Class of all Lenders represented by such
Lender’s Revolving Commitment of such Class. If, on the date of such increase,
there are any Revolving Loans of such Class outstanding, such Revolving Loans
shall on or prior to the effectiveness of such Incremental Revolving Increase be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Commitments of such Class), which
prepayment shall be accompanied by accrued interest on the Revolving Loans of
such Class being prepaid and any costs incurred by any Lender in accordance with
Section 3.04. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
(d) Upon each provision of an Incremental Revolving Facility, each Lender with a
Revolving Commitment immediately prior to the providing of such Incremental
Revolving Facility will automatically and without further act be deemed to have
assigned to each Lender providing a portion of such Incremental Revolving
Facility in respect of such provision, and each such Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Loans such that, after giving effect to such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (x) participations
hereunder in Letters of Credit and (y) participations hereunder in Swing Loans
held by each Lender with a Revolving Commitment and each Lender with an
Incremental Revolving Facility will equal the percentage of the aggregate
Revolving Commitments and aggregate commitments under the Incremental Revolving
Facilities of all Lenders represented by such Lender’s Revolving Commitment and
such Lender’s commitment under the Incremental Revolving Facility, as
applicable. If, on the date of the providing of such Incremental Revolving
Facility, there are any Revolving Loans outstanding, such Revolving Loans shall,
on or prior to the effectiveness of such Incremental Revolving Facility, be
prepaid from the proceeds of the Incremental Revolving Loans made hereunder
(reflecting such commitments under the Incremental Revolving Facility), which
prepayment shall be accompanied by accrued and unpaid interest on the Revolving
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.04. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
(e) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.18 unless the Administrative Agent shall have received (i) a customary
legal opinion covering the enforceability of the Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement and
other customary matters, (ii) customary reaffirmations and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Incremental Term Loans, the Incremental
Initial Revolving Loans or the Incremental Revolving Loans, as applicable, are
provided with the benefit of the applicable Loan Documents and (iii) board
resolutions and other closing certificates and documentation to the extent
reasonably requested by the Administrative Agent.
 
(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrowers agree that Section 3.04 shall apply to any conversion of
Eurodollar Loans to Base Rate Loans reasonably required by the Administrative
Agent to effect the foregoing. In addition, to the extent any Incremental Term
Loans are not Other Term Loans, the scheduled amortization payments set forth in
Section 2.15(b) required to be made after the making of such Incremental Term
Loans shall be ratably increased to account for the aggregate principal amount
of such Incremental Term Loans.
 
(g) This Section 2.18 shall supersede any provisions in Sections 2.16 or 11.12
to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.18 may be amended with the consent of the Required Lenders.
 
Section 2.19 Amend and Extend Transactions
 
. (a) At any time after the Closing Date, the Borrowers and any Lender (any such
Lender, an “Extending Lender”) may agree, by notice to the Administrative Agent
for further distribution to the Lenders (each such notice, an “Extension
Notice”), to extend (an “Extension”) the maturity date of such Lender’s
Revolving Commitments of a Class (which term, for purposes of this provision,
shall also include any Class of Revolving Commitments outstanding hereunder
pursuant to a previous amend and extend transaction pursuant to the terms of
this Section 2.19 (the “Existing Revolving Commitment Class” and the Revolving
Loans thereunder, the “Existing Revolving Loans”) and/or Term Loans of a Class
(which term, for purposes of this provision, shall also include any term loans
outstanding hereunder pursuant to a previous amend and extend transaction
pursuant to the terms of this Section 2.19 or any Class of Incremental Term
Loans) (the “Existing Term Loan Class”) to the extended maturity date specified
in such Extension Notice and Extension Amendment (each tranche of Revolving
Commitments and each tranche of Term Loans so extended, in each case as well as
the original Revolving Commitments and Term Loans not so extended, being deemed
a separate Class; any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted; any
Extended Revolving Credit Commitments shall constitute a separate Class of
Revolving Commitments from the Class of Revolving Commitments from which they
were converted; any Class of Term Loans the maturity of which shall have been
extended pursuant to this Section 2.19, “Extended Term Loans”; and any Class of
Revolving Commitments the maturity of which shall have been extended pursuant to
this Section 2.19, “Extended Revolving Credit Commitments”); provided, that
(i) the Parent Borrower shall have offered to all Lenders under the applicable
Credit Facility that is the subject of the proposed Extension the opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions to each such Lender (each such offer, an “Extension Offer”),
(ii) except as to interest rates, rate floors, fees, original issue discounts,
premiums, final maturity date (subject to the following clause (vi) and, in the
case of Extended Term Loans, optional and mandatory prepayments (including call
protection and prepayment premiums) and scheduled amortization) (which, subject
to the following clause (vi)), shall be determined by the Parent Borrower and
set forth in the applicable Extension Offer), the Extended Revolving Credit
Commitments or Extended Term Loans shall have the same terms as the Class or
Class of Revolving Commitments or Term Loans that was the subject of the
Extension Notice; provided that the Extension Offer and/or Extension Amendment
may provide for other covenants and terms that apply to any period after the
Latest Maturity Date then in effect, (iii) any Extended Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments or commitment
reductions hereunder, as specified in the applicable Extension Offer, (iv) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Commitments, as applicable, offered
to be extended by the Parent Borrower pursuant to such Extension Offer, then the
Term Loans or Revolving Commitments, as applicable, of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (v) all documentation in respect of
such Extension Offer (including any Extension Notice any amendment to this
Agreement implementing the terms of such Extension Offer (each such amendment,
an “Extension Amendment”)) shall be consistent with the foregoing, (vi) the
interest rates, rate floors, fees, original issue discounts, premiums, final
maturity date, optional and mandatory prepayments and scheduled amortization
(subject to the limitations set forth in clause (ii) of this Section 2.19)
applicable to any Extended Term Loans or Extended Revolving Credit Commitments
shall be determined by the Parent Borrower and the lenders providing such
Extended Term Loans or Extended Revolving Credit Commitments, as applicable;
provided that Extended Term Loans and Extended Revolving Credit Commitments
shall not have a shorter Weighted Average Life to Maturity, or more favorable
mandatory prepayment and commitment reduction provision, than the Credit
Facilities subject to such extension and (vii) all Borrowings under the
applicable Revolving Commitments (i.e., the Existing Revolving Commitment Class
and the Extended Revolving Credit Commitments of the applicable Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Commitments). In connection
with any such Extension, the Parent Borrower and the Administrative Agent, with
the approval of the Extending Lenders of the applicable Extension Series, may
effect such amendments (including any Extension Amendment) to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, to implement the
terms of any such Extension Offer, including any amendments necessary to
establish new Classes, tranches or sub-tranches in respect of the Revolving
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Parent Borrower in connection with the establishment of such new
tranches or sub-tranches (including to preserve the pro rata treatment of the
extended and non-extended tranches and to provide for the reallocation of LC
Outstandings, Swing Loans and Swing Loan Participations upon the expiration or
termination of the commitments under any tranche or sub-tranche), in each case
on terms not inconsistent with this Section 2.19. Any Extension of the Revolving
Commitments shall require the consent of any LC Issuer and any Swing Line Lender
to the extent that such Extension provides for issuance of Letters of Credit by
such LC Issuer or the Borrowing of Swing Loans from such Swing Lender at any
time during such extended period. Notwithstanding the conversion of any Existing
Revolving Commitment Class into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically to the
Existing Revolving Credit Commitment Class of the applicable Extension Series
for purposes of the obligations of a Revolving Lender in respect of Swing Loans
under Section 2.04(a) and Letters of Credit under Section 2.05, except that the
applicable Extension Amendment may provide that the Swing Line Maturity Date
and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swing Loans and issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the applicable Swing Line Lender and/or the applicable LC
Issuer, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).
 
(b) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class or Existing Revolving Commitment
Class is converted to extend the related scheduled maturity date(s) in
accordance with paragraph (a) above (an “Extension Date”), (I) in the case of
the existing Term Loans of each Extending Lender, the aggregate principal amount
of such existing Term Loans shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Term Loans so converted by such Lender on
such date, and the Extended Term Loans shall be established as a separate Class
of Term Loans (together with any other Extended Term Loans so established on
such date), and (II) in the case of the existing Revolving Commitments of each
Extending Lender under the applicable Extension Series, the aggregate principal
amount of such Existing Revolving Commitment Class shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted by such Lender on such date, and the aggregate
principal amount of such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Existing Revolving Commitment Class of the applicable Extension Series and from
any other Existing Revolving Credit Commitment Classes (together with any other
Extended Revolving Credit Commitments so established on such date) and (B) if,
on any Extension Date, any Existing Revolving Loans of any Extending Lender are
outstanding under the Existing Revolving Commitment Class of the applicable
Extension Series, such Existing Revolving Loans (and any related participations)
shall be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) in the same proportion as such Extending Lender’s commitment
under the Existing Revolving Commitment Class of the applicable Extension Series
to Extended Revolving Credit Commitments.
 
(c) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section 2.19, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.15 and (ii) any
Extension Offer is required to be in a minimum amount of $2.5 million in the
case of Term Loans or $1.0 million in the case of Revolving Commitments. In the
event that the aggregate amount of Term Loans, Revolving Commitments and
Incremental Revolving Commitments (and any earlier extended Extended Revolving
Credit Commitments) subject to Extension Notice exceeds the amount of Extended
Term Loans and/or Extended Revolving Commitments, as applicable, requested by
the Parent Borrower, Term Loans, Revolving Commitments and Incremental Revolving
Commitments (and any earlier extended Extended Revolving Credit Commitments)
subject to Extension Notices shall be converted to Extended Term Loans and/or
Extended Revolving Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Commitments and Incremental Revolving
Commitments (and any earlier extended Extended Revolving Credit Commitments)
included in each such Extension Notice or as may be otherwise agreed to in the
applicable Extension Amendment. The Parent Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Parent Borrower’s sole discretion and may be waived by
the Parent Borrower) of Term Loans or Revolving Commitments of any or all
applicable tranches accept the applicable Extension Offer.
 
(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.19.
 
(e) In connection with any Extension Amendment, the Parent Borrower shall
deliver (i) an opinion of counsel reasonably acceptable to the Administrative
Agent (x) as to the enforceability of such Extension Amendment, the Agreement as
amended thereby, and such other Loan Documents as reasonably agreed by the
Parent Borrower and the Administrative Agent and (y) to the effect that such
Extension Amendment, including the Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, provided for therein, does not breach or
cause a default under the terms and provisions of Section 11.12 of this
Agreement, (ii) customary reaffirmations and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents and (iii) board resolutions and other closing
certificates and documentation to the extent reasonably requested by the
Administrative Agent.
 
(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, the Parent Borrower and
such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Credit Documents (each, a “Corrective Extension
Amendment”) within fifteen (15) days following the effective date of the
applicable Extension Amendment, as the case may be, which Corrective Extension
Amendment shall (i) provide for the conversion and extension of Term Loans under
the Existing Term Loan Class or Existing Revolving Credit Commitments (and
related Revolving Credit Exposure), as the case may be, in such amount as is
required to cause such Lender to hold Extended Term Loans or Extended Revolving
Credit Commitments (and related Revolving Credit Exposure) of the applicable
Extension Series into which such other Term Loans or Revolving Commitments were
initially converted, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Loans or Commitments to which it was
entitled under the terms of such Extension Amendment, in the absence of such
error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Parent Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Amendment described in Section 2.19(a)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in the penultimate sentence of Section 2.19(a).
 
(g) This Section 2.19 shall supersede any provisions in Section 2.16 or 11.12 to
the contrary. For the avoidance of doubt, any of the provisions of this Section
2.19 may be amended with the consent of the Required Lenders; provided that no
such amendment shall require any Lender to provide any Extended Loans without
such Lender’s consent.
 
Section 2.20 Refinancing Amendments
 
.
 
(a) The Borrowers may obtain, from any Lender or any other bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Refinancing Term Loans, Refinancing Term Loan Commitments,
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments
pursuant to a Refinancing Amendment in accordance with this Section 2.20 (each,
an “Additional Refinancing Lender”) (provided that (i) the Administrative Agent,
each Swing Line Lender and each LC Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Refinancing
Lender’s making such Refinancing Term Loans, Refinancing Revolving Credit Loans
or Refinancing Revolving Credit Commitments to the extent such consent, if any,
would be required under the definition of “Eligible Assignee” for an assignment
of Loans or Revolving Commitments, as applicable, to such Lender or Additional
Refinancing Lender, (ii) with respect to Refinancing Term Loans, any Additional
Refinancing Lender providing an Refinancing Term Loans shall be subject to the
same restrictions set forth in Section 11.06(g) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans and (iii) Affiliated Lenders may not provide Refinancing
Revolving Credit Commitments), Credit Agreement Refinancing Indebtedness in the
form of (i) Refinancing Term Loans or Refinancing Term Loan Commitments in
respect of all or any portion of any Class of Term Loans then outstanding under
this Agreement (which for purposes of this clause (i) will be deemed to include
any then outstanding Refinancing Term Loans) or (ii) Refinancing Revolving
Credit Loans or Refinancing Revolving Credit Commitments in respect of all or
any portion of any Class of Revolving Loans (and the Unused Revolving
Commitments with respect to such Class of Revolving Loans) then outstanding
under this Agreement (which for purposes of this clause (ii) will be deemed to
include any then outstanding Refinancing Revolving Credit Commitments or
Refinancing Revolving Credit Loans), in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (A) will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder, (B) will have such pricing (including interest rates,
rate floors, fees, original issue discounts, premiums) and optional prepayment
terms as may be agreed by the Parent Borrower and the Lenders thereof and (C)
will have terms and conditions that are otherwise consistent with the applicable
requirements set forth in the definition of “Credit Agreement Refinancing
Indebtedness.”
 
(b) Notwithstanding anything to the contrary in this Section 2.20 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Refinancing Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Refinancing
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Refinancing Revolving Credit Commitments after
the date of obtaining any Refinancing Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Commitments, (2) subject to the
provisions of Section 2.04(e) and Section 2.05(h) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Refinancing Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Commitments (and except as provided in Section 2.04(e) and
Section 2.05(h), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Loans with respect to, and
termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrowers shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Commitments and Revolving Loans.
 
(c) Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.20 shall be in an aggregate principal amount that is either (a)
sufficient to Refinance the entire outstanding amount of the applicable Class of
Loans and/or Commitments being Refinanced pursuant to this Section 2.20 or (b)
not less than (x) $2.5 million in the case of Refinancing Term Loans an integral
multiple of $1.0 million in excess thereof and (y) $1.0 million in the case of
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans
and an integral multiple of $1.0 million in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Parent Borrower, or the provision to the Parent Borrower of Swing Loans,
pursuant to any Refinancing Revolving Credit Commitments established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit and Swing Loans under the Class of Revolving Commitments to be
refinanced; provided that terms relating to pricing, fees or premiums may vary
to extent otherwise permitted by this Section 2.20 and set forth in such
Refinancing Amendment. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of the following conditions,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates reasonably satisfactory to the
Administrative Agent and (ii) reaffirmations and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment.
 
(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Loans and Commitments subject thereto as
Refinancing Term Loans, Credit Loans, Refinancing Revolving Credit Commitments
and/or Refinancing Term Loan Commitments, (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of Section 11.12(h), and (iii) effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, to effect the
provisions of this Section 2.20, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.
 
(e) This Section 2.20 shall supersede any provisions in Section 2.16 or 11.12 to
the contrary. For the avoidance of doubt, any of the provisions of this Section
2.20 may be amended with the consent of the Required Lenders. No Lender shall be
under any obligation to provide any Refinancing Term Loan Commitment or
Refinancing Revolving Credit Commitment unless such Lender executes a
Refinancing Amendment.
 
ARTICLE III.                                
 


 
INCREASED COSTS, ILLEGALITY AND TAXES
 
Section 3.01 Increased Costs
 
.
 
(a) Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
any LC Issuer;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes which
are indemnified under Section 3.02, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Other Connection Taxes imposed
or based on net income (however denominated) or that are franchise Taxes or
branch profits Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, the applicable
Borrower will pay to such Lender, LC Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, LC Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered as provided in paragraph (c) of this Section 3.01.
 
(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any lending office of such Lender
or such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered as
provided in paragraph (c) of this Section 3.01.
 
(c) Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 3.01 and delivered to the Parent Borrower, shall be
conclusive absent manifest error. Any such certificate shall include the
certification of an officer of such Lender or LC Issuer that such costs are not
being imposed on the applicable Borrower disproportionately in comparison with
other similarly situated borrowers. The applicable Borrower shall pay such
Lender or LC Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section 3.01 shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the applicable Borrower shall not be required to compensate a
Lender or LC Issuer pursuant to this Section 3.01 for any increased costs
incurred or reductions suffered if the Lender does not provide notice of such
request more than one hundred eighty (180) days after such Lender has knowledge
(or should have had knowledge) of the occurrence or event giving rise to such
increased costs or reductions (except that, if the Change in Law constituting
the occurrence or event giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof).
 
Section 3.02 Taxes
 
.
 
(a) LC Issuer. For purposes of this Section 3.02, the term “Lender” includes any
LC Issuer.
 
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by any applicable withholding agent, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.02) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Borrower. The Parent Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
 
(d) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.02) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
relevant Credit Party by a Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e) with notice to the
respective Lenders as to the nature and amount of such set off.
 
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.02, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g) Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Parent Borrower and the Administrative Agent, at the time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Parent Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Parent Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification and deliver to the Parent Borrower and the Administrative Agent
any new documentation reasonably requested by the Borrowers or the
Administrative Agent or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.02(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Notwithstanding any other provision of this Section 3.02(g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.
 
(ii) Without limiting the generality of the foregoing,
 
(A) each Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), two duly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
 
(B) each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Parent Borrower or the Administrative Agent), whichever of the
following is applicable:
 
(i) two duly executed originals of IRS Form W-8BEN claiming the benefits of an
income tax treaty to which the United States is a party;
 
(ii) two executed originals of IRS Form W-8ECI;
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Parent Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such
Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) two duly executed
originals of IRS Form W-8BEN; or
 
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Parent Borrower or the Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Parent Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.02 (including by the payment of
additional amounts pursuant to this Section 3.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(i) Survival. Each party’s obligations under this Section 3.02 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
Section 3.03 Mitigation Obligations; Replacement of Lenders
 
.
 
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.02, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or Section 3.02, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.01, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.02 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.03(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.01 or
Section 3.02) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(i) the Parent Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Outstandings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.02,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(iv) such assignment does not conflict with applicable law; and
 
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
Section 3.04 Breakage Compensation
 
. The Borrowers shall compensate each Lender (including the Swing Line Lender),
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans or Swing Loans) which such Lender actually sustains in
connection with any of the following: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of Eurodollar
Loans or Swing Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Continuation or Conversion (whether or not withdrawn by
the Parent Borrower or deemed withdrawn); (ii) if any repayment, prepayment,
Conversion or Continuation of any Eurodollar Loan occurs on a date that is not
the last day of an Interest Period applicable thereto or any Swing Loan is paid
prior to the Swing Loan Maturity Date applicable thereto; (iii) if any
prepayment of any of its Eurodollar Loans is not made on any date specified in a
notice of prepayment given by the Parent Borrower; (iv) as a result of an
assignment by a Lender of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto pursuant to a request by the Parent Borrower
pursuant to Section 3.03(b); or (v) as a consequence of (y) any other default by
the Borrowers to repay or prepay any Eurodollar Loans when required by the terms
of this Agreement or (z) an election made pursuant to Section 3.03(b). The
written request of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.04
shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such request within ten (10) Business Days after receipt thereof.
 
ARTICLE IV.                                
 


 
CONDITIONS PRECEDENT
 
Section 4.01 Conditions Precedent at Closing Date
 
. The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, is subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:
 
(a) Credit Agreement. This Agreement shall have been executed and delivered by
the Parent Borrower, the Administrative Agent, each LC Issuer and each of the
Lenders.
 
(b) Notes. The Parent Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same at least five (5) Business Days in advance of
the Closing Date.
 
(c) Guaranty. The Guarantors shall have duly executed and delivered the
Guaranty.
 
(d) Security Documents. The Credit Parties shall have duly executed and
delivered to the Administrative Agent:
 
(i) the Security Documents;
 
(ii) a Perfection Certificate; and
 
(iii) the Intercompany Note.
 
(e) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party evidencing corporate approval of
the Transactions.
 
(f) Incumbency Certificates. The Administrative Agent shall have received a
secretary’s certificate of each Credit Party reasonably acceptable to the
Administrative Agent which include certification of the names and true
signatures of the officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is a party.
 
(g) Opinion of Counsel. The Administrative Agent shall have received the
following executed legal opinions:
 
           (i)           the legal opinion of Simpson Thacher & Bartlett LLP;
and
 
           (ii)           the legal opinion of Hill, Ward & Henderson, P.A.;
 
each of which shall be addressed to the Administrative Agent and the Lenders and
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent.
 
(h) Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
Subject to Section 6.14, the Security Documents, and/or proper UCC financing
statements or other notices in respect thereof, shall have been delivered to the
Administrative Agent and shall be in proper form for recording, publishing or
filing in such manner and in such places as is required by law to create,
perfect, preserve and protect the rights, Liens and security interests in the
Collateral of the Secured Creditors and all Collateral items required to be
physically delivered to the Collateral Agent under the Security Documents shall
have been so delivered, accompanied by any appropriate instruments of transfer,
and all taxes, fees and other charges then due and payable in connection with
the execution, delivery, recording, publishing and filing of such instruments
and the issuance of the Obligations and the delivery of the Notes shall have
been paid in full.
 
(i) Evidence of Insurance. The Administrative Agent shall have received
insurance certificates, with confirming endorsements, naming the Administrative
Agent, on behalf of the Lenders, as loss payee or mortgagee, as their interest
may appear, on all property damage policies and as an “additional insured” on
all third party liability policies, except professional liability.
 
(j) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received certified copies of the bylaws, partnership agreement,
limited liability company agreement or other applicable governing documents, of
each Credit Party, and a good standing certificate from the Secretary of State
of the state of incorporation or formation, as the case may be, dated as of a
recent date, listing and attaching all charter documents affecting each Credit
Party and certifying as to the good standing of such Credit Party (but only if
the concept of good standing exists in the applicable jurisdiction).
 
(k) Financial Statements. The Arrangers shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Parent Borrower and its consolidated Subsidiaries
for the fiscal year ended December 31, 2012, which financial statements will be
audited in accordance with generally accepted accounting principles, (ii)
unaudited consolidated balance sheets, related statements of income and related
statements of cash flows of the Parent Borrower and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2013 and (iii) a pro forma
consolidated balance sheet of Parent Borrower, and related pro forma
consolidated statements of income of Parent Borrower, in each case, calculated
using the most recent financial statements delivered pursuant to the above,
prepared after giving effect to the Transactions.
 
(l) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Parent Borrower.
 
(m) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence that prior to or substantially concurrent with the
funding of the Loans on the Closing Date, the Closing Date Refinancing shall
have occurred.
 
(n) No Material Adverse Effect. Since December 31, 2012, there shall not have
been a Material Adverse Effect.
 
(o) Know Your Customer Information. The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “Know Your Customer” and anti-money laundering rules and regulations,
including the Patriot Act; provided that any requests for such information shall
have been received by the Parent Borrower at least ten (10) Business Days prior
to the Closing Date.
 
(p) Closing Certificate. The Lenders and the Administrative Agent shall have
received a Closing Certificate from an Authorized Officer.
 
(q) Payment of Fees. The Administrative Agent shall have received all fees in
the amounts previously agreed in writing to be received on the Closing Date and
all expenses in the amounts previously agreed in writing to be received on the
Closing Date for which invoices have been presented at least one (1) Business
Day prior to the Closing Date shall have been paid.
 
Without limiting the generality of the requirements of Section 6.12, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender shall be deemed to have consented to, approved, accepted or be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such borrowing.
 
Section 4.02 Conditions Precedent to All Credit Events
 
. The obligations of the Lenders, the Swing Line Lender and each LC Issuer to
make or participate in each Credit Event is subject, at the time thereof, to the
satisfaction of the following conditions:
 
(a) Notice. The Administrative Agent (and in the case of subpart (ii) below, the
applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.08(b) with respect to any
Borrowing (other than a Continuation or Conversion) and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.
 
(b) No Default; Representations and Warranties. At the time of each Credit Event
and immediately after giving effect thereto, (i) there shall exist no Default or
Event of Default; provided that with respect to any Credit Event with respect to
Incremental Facilities or a Refinancing Amendment, the proceeds of which are
used to finance a Permitted Acquisition or other Investment permitted by this
Agreement, the references to Default or Event of Default in this Section 4.02(b)
shall be deemed to refer solely to a Specified Event of Default and (ii) all
representations and warranties of the Credit Parties contained herein or in the
other Loan Documents shall be true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date or period, in which
case such representations and warranties shall have been true and correct in all
material respects as of the date when made or for the respective period, as the
case may be; provided that with respect to any Incremental Facilities incurred
pursuant to Section 2.18 or a Refinancing Amendment, the proceeds of which are
used to finance a Permitted Acquisition or other Investment permitted by this
Agreement, the representations and warranties in this Section 4.02(b) shall be
deemed to refer solely to the Specified Representations and the Specified
Purchase Agreement Representations (in each case pursuant to the terms thereof)
as a result of the breach of one or more of such representations in such
acquisition agreement (it being understood and agreed that, to the extent any of
the Specified Representations are qualified or subject to “material adverse
effect” (or equivalent term defined in the acquisition, merger or similar
agreement in connection with such Permitted Acquisition or other Investment),
for purposes of the making of such Specified Representations as of the closing
date of such Permitted Acquisition or Investment, the definition of “material
adverse effect” (or equivalent term), shall be qualified by the same exceptions
and qualifications that apply to the definition of “closing date material
adverse effect” (or equivalent term defined in the acquisition, merger or
similar agreement in connection with such Permitted Acquisition or Investment)).
 
Each Notice of Borrowing submitted by a Borrower after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(b) (or, in the case of a Borrowing Notice for an Incremental
Facility, the conditions specified in the provisos in clauses (i) and (ii) of
Section 4.02(b)) have been satisfied on and as of the date of the applicable
Credit Event.
 
Notwithstanding the foregoing, Revolving Loans, issuances of Letters of Credit
or Swing Line Loans shall not be available during the Specified Contribution
Period until such time as the Specified Equity Contribution has been made.
 
Section 4.03 Credit Events to Additional Borrowers.
 
The obligations of the Lenders and the Swing Line Lender to honor any initial
request for a Loan by an Additional Borrower or of any LC Issuer to honor any
initial request for a Letter of Credit by each Additional Borrower is subject to
the satisfaction of the following further conditions precedent:
 
(a) the Administrative Agent shall have received a customary opinion of counsel
for such Additional Borrower reasonably acceptable to the Administrative Agent
and covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request;
 
(b) the Administrative Agent shall have received all documents which it may
reasonably request relating to the existence of such Additional Borrower, its
corporate authority for and the validity of its entry into its Additional
Borrower Agreement, this Agreement, any other Loan Document and any amendments
to the Loan Documents contemplated by Section 1.08, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and
 
(c) each of the Additional Borrowers (except to the extent such Borrower is an
Excluded Subsidiary pursuant to Clause (f) of such definition) shall have (i)
jointly and severally guaranteed to the Administrative Agent and each of the
holders of the Obligations the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise) by executing a supplement to
the Guaranty in the form of Exhibit I attached thereto and (ii) taken all
actions necessary to create and perfect a security interest in its assets (other
than any Excluded Collateral) for the benefit of the Secured Creditors in
accordance with Section 6.10, unless a security interest in the assets (other
than Excluded Collateral) of such Additional Borrower has already been created
and perfected.
 
ARTICLE V.                                
 


 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each of the Borrowers makes the
following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:
 
Section 5.01 Organization Status and Qualification
 
. Each Credit Party and each Restricted Subsidiary that is a Material Subsidiary
(i) is a duly organized or formed and validly existing corporation, partnership
or limited liability company, as the case may be, in good standing or in full
force and effect under the laws of the jurisdiction of its formation, (ii) has
the corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect and
(iii) has duly qualified and is authorized to do business in all jurisdictions
where it is required to be so qualified or authorized except where the failure
to be so qualified would not reasonably be expected to have a Material Adverse
Effect.
 
Section 5.02 Authorization and Enforceability
 
. Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is party. Each Credit Party has duly executed and
delivered each Loan Document to which it is party and each Loan Document to
which it is party constitutes the legal, valid and binding agreement and
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
 
Section 5.03 Applicable Law, Contractual Obligations and Organizational
Documents
 
. Neither the execution, delivery and performance by any Credit Party of the
Loan Documents to which it is party nor compliance with the terms and provisions
thereof (i) will contravene any provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority applicable to
such Credit Party or its properties and assets (including, without limitation,
healthcare regulatory laws), except as would not reasonably be expected to have
a Material Adverse Effect, (ii) will conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (other than the Liens created pursuant to the
Security Documents or Liens otherwise permitted hereunder) upon any of the
property or assets of such Credit Party pursuant to the terms of any contract,
except as would not reasonably be expected to have a Material Adverse Effect or
(iii) will breach any provision of the Organizational Documents of such Credit
Party.
 
Section 5.04 Governmental Approvals
 
. Except as would not reasonably be expected to result in a Material Adverse
Effect, no order, consent, approval, license, authorization, or validation of,
or filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize or is required as a condition to (i) the
execution, delivery and performance by any Credit Party of any Loan Document to
which it is a party or any of its obligations thereunder or (ii) the legality,
validity, binding effect or enforceability of any Loan Document to which any
Credit Party is a party, except the filing and recording of financing statements
and other documents necessary in order to perfect the Liens created by the
Security Documents.
 
Section 5.05 Litigation
 
. There are no actions, suits or proceedings pending or, to the knowledge of any
Authorized Officer, threatened in writing with respect to any Credit Party or
any of their respective Subsidiaries (i) that have had, or would reasonably be
expected to have, a Material Adverse Effect, or (ii) as of the Closing Date,
that question the validity or enforceability of any Loan Documents.
 
Section 5.06 Use of Proceeds; Margin Regulations
 
.
 
(a) The proceeds of the Initial Term Loans shall be used to finance the
Transactions.
 
(b) The proceeds of Borrowings under the Initial Revolving Facility shall be
used to finance the Parent Borrower’s and its Restricted Subsidiaries’ working
capital needs (including to replace or provide credit support for any existing
letters of credit), general corporate purposes and certain costs in connection
with the Transactions.
 
(c) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Parent Borrower or of the Parent
Borrower and its consolidated Restricted Subsidiaries that are subject to any
“arrangement” (as such term is used in Section 221.2(g) of such Regulation U)
hereunder be represented by Margin Stock.
 
Section 5.07 Historical Financial Statements
 
. (a) The Parent Borrower has furnished to the Administrative Agent (i) the
audited consolidated balance sheets of the Parent Borrower and its Subsidiaries
for the fiscal year ended December 31, 2012 and the related audited consolidated
statements of income, shareholders’ equity, and cash flows of the Parent
Borrower and its Subsidiaries for such fiscal year and (ii) the unaudited
consolidated balance sheet, and the related statements of income and of cash
flows, of the Parent Borrower and its Subsidiaries for the fiscal quarter ended
March 31, 2013. Except as described therein, all such financial statements have
been prepared in accordance with GAAP, consistently applied, and fairly present
the financial position in all material respects of the Parent Borrower and its
Subsidiaries on a consolidated basis as of the respective dates indicated and
the consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to audit adjustments; and (b) the pro forma financial statements
delivered pursuant to Section 4.01(k)(iii) have been prepared in good faith,
based on assumptions believed by the Parent Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Parent Borrower and its
Subsidiaries as of the date thereof.
 
Section 5.08 Undisclosed Liabilities
 
. As of the Closing Date, neither the Parent Borrower nor any of its
Subsidiaries has any (A) Indebtedness or (B) except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
other obligations or liabilities, direct or contingent (other than (i)
Indebtedness or obligations permitted hereunder, (ii) obligations arising under
this Agreement and (iii) liabilities incurred in the ordinary course of
business).
 
Section 5.09 Solvency
 
. As of (x) the Closing Date, after giving effect to the consummation of the
Transactions, including the making of the Loans on the Closing Date and (y) the
date of the making of the Permitted Share Repurchase, after giving effect
thereto, (a) the fair value of the properties (for avoidance of doubt,
calculated to include goodwill and other intangibles) of the Parent Borrower and
its Restricted Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities, including contingent liabilities of the Parent Borrower
and its Restricted Subsidiaries, on a consolidated basis, (b) the present fair
saleable value of the assets of the Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Parent Borrower and its Restricted
Subsidiaries on their debts as they become absolute and matured, (c) the Parent
Borrower and its Restricted Subsidiaries, on a consolidated basis, do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature and (d) the Parent
Borrower and its Restricted Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which the Parent Borrower and its Restricted Subsidiaries’
property, on a consolidated basis, would constitute unreasonably small capital.
For purposes of the representations set forth in this Section 5.09, the amount
of contingent liabilities shall be computed as the amount that, in the light of
all the facts and circumstances existing as of the date such representation is
made or deemed to be made, represents the amount that can reasonably be expected
to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the, criteria for accrual pursuant to Financial
Accounting Standards Board Statement No. 5).
 
Section 5.10 No Material Adverse Effect
 
. Since the Closing Date, there has been no Material Adverse Effect.
 
Section 5.11 Payment of Taxes
 
. Except as would not reasonably be expected to result in a Material Adverse
Effect, the Parent Borrower and their Restricted Subsidiaries have timely filed
all federal, state, provincial, territorial, foreign and other tax returns and
reports required to be filed under applicable law, and have timely paid all
federal, state, foreign and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate actions diligently conducted and for which adequate
reserves (as determined in the good faith of the Parent Borrower) have been
provided in accordance with GAAP.
 
Section 5.12 Ownership of Property
 
. Except as would not reasonably be expected to have a Material Adverse Effect,
each Credit Party has good, recordable and marketable title, in the case of Real
Property (other than Leaseholds), and good title (or valid Leaseholds, in the
case of any leased property), in the case of all other property, to all of its
properties and assets necessary in the ordinary conduct of its business, free
and clear of Liens other than Permitted Liens. The properties (and interests in
properties) owned by the Credit Parties, taken as a whole, are sufficient, in
the judgment of the Credit Parties, for conducting the businesses of the Credit
Parties and their Restricted Subsidiaries. Schedule 5.12 sets forth a complete
list of Real Property (other than Leaseholds) with a Fair Market Value in excess
of $3.0 million owned by the Credit Parties on the Closing Date, showing, as of
the Closing Date, the street address, county or other relevant jurisdiction,
state, record owner and estimated fair value thereof.
 
Section 5.13 Environmental Matters
 
.
 
(a) Each Credit Party and each of their Restricted Subsidiaries is in material
compliance with all applicable Environmental Laws, except to the extent that any
such failure to comply (together with any resulting penalties, fines or
forfeitures) would not reasonably be expected to have a Material Adverse Effect.
All material licenses, permits, registrations or approvals required for the
conduct of the business of each Credit Party and each of their Restricted
Subsidiaries under any Environmental Law have been secured and each Credit Party
and each of their Restricted Subsidiaries is in substantial compliance
therewith, except for such licenses, permits, registrations or approvals the
failure to secure or to comply therewith would not reasonably be expected to
have a Material Adverse Effect. No Credit Party nor any of their Restricted
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in material noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which such Credit
Party or such Restricted Subsidiary is a party or that would affect the ability
of such Credit Party or such Restricted Subsidiary to operate any Real Property
and no Credit Party knows of any event that has occurred and is continuing that,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to have
a Material Adverse Effect. There are no material Environmental Claims pending
or, to the knowledge of any Authorized Officer, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. To the knowledge of any Authorized Officer, there are
no facts, circumstances, conditions or occurrences on any Real Property now or
at any time owned, leased or operated by the Credit Parties or their Restricted
Subsidiaries or on any property adjacent to any such Real Property, to which any
Credit Party or any such Restricted Subsidiary has received written notice, that
could reasonably be expected: (i) to form the basis of an a material
Environmental Claim against any Credit Party or any of their Restricted
Subsidiaries or any Real Property of a Credit Party or any of their Restricted
Subsidiaries; or (ii) to cause such Real Property to be subject to any material
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that would not reasonably be expected to
have a Material Adverse Effect
 
(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Restricted Subsidiaries or (ii) released on any such currently
owned or operated, or to the knowledge of any Authorized Officer, formerly owned
or operated Real Property, in each case where such occurrence or event is not in
compliance with or would give rise to liability under Environmental Laws and
would reasonably be expected to have a Material Adverse Effect.
 
Section 5.14 Compliance with ERISA
 
. Except as would not reasonably be expected to have a Material Adverse Effect,
compliance by the Credit Parties with the provisions hereof and Credit Events
contemplated hereby will not involve any “prohibited transaction” within the
meaning of ERISA or Section 4975 of the Code.  Except as would not reasonably be
expected to have a Material Adverse Effect, no ERISA Event has occurred or is
reasonably expected to occur. Except as would not reasonably be expected to have
a Material Adverse Effect, the Credit Parties, their Restricted Subsidiaries and
each ERISA Affiliate (i) has fulfilled all obligations under the minimum funding
standards of ERISA and the Code with respect to each Single-Employer Plan,
(ii) has satisfied all contribution obligations in respect of each
Multi-Employer Plan and each Multiple Employer Plan, (iii) is in compliance with
all other applicable provisions of ERISA and the Code with respect to each Plan,
and (iv) has not incurred any liability under Title IV of ERISA to the PBGC with
respect to any Plan or any Multi-Employer Plan or any trust established
thereunder.
 
Section 5.15 Intellectual Property
 
. Except as would not reasonably be expected to have a Material Adverse Effect,
each Credit Party and each of its Restricted Subsidiaries owns or has the right
to use all Intellectual Property and other rights related thereto necessary for
the present conduct of its business, and operates their respective businesses
without any known infringement, violation or conflict with the Intellectual
Property rights of others.
 
Section 5.16 Investment Company Act
 
. No Credit Party nor any of its Restricted Subsidiaries is subject to
regulation with respect to the creation or incurrence of Indebtedness under the
Investment Company Act of 1940.
 
Section 5.17 Security Interests
 
. Once executed and delivered, each of the Security Documents creates, as
security for the Obligations, a valid and enforceable, and upon making the
filings and recordings referenced in the next sentence and taking the other
perfection steps required by the applicable Security Documents, perfected
security interest in and Lien on all of the Collateral, in favor of the
Collateral Agent for the benefit of the Secured Creditors, superior to and prior
to the rights of all third persons and subject to no other Liens, except that
the Collateral under the Security Documents may be subject to Permitted Liens.
No filings or recordings are required in order to perfect the security interests
created under any Security Document except for filing of the UCC financing
statements specified on Schedule 6 of the Perfection Certificate in the offices
specified on such Schedule and any other filings or recordings required in
connection with any such Security Document that shall have been made, or for
which satisfactory arrangements have been made, upon or prior to the execution
and delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid or arrangements for prompt
payment of such taxes have been made, except as would not reasonably be expected
to have a Material Adverse Effect.
 
Section 5.18 Disclosure
 
.
 
(a) The written information (other than the financial projections, forward
looking statements, and information of a general economic or industry specific
nature) that has been made available on or prior to the Closing Date to the
Administrative Agent or any Lender by or on behalf of any Credit Party in
connection with the Transactions, when taken as a whole, does not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements and updates thereto).
 
(b) The financial projections that have been made available by the Parent
Borrower on or prior to the Closing Date to the Administrative Agent in
connection with the Transactions have been prepared in good faith based upon
assumptions, when taken as a whole, that are believed by the Parent Borrower at
the time made available to the Administrative Agent to be reasonable (giving
effect to all supplements and updates thereto), it being understood and
acknowledged that the financial projections are as to future events and are not
to be viewed as facts, and the financial projections are subject to significant
uncertainties and contingencies, many of which are beyond each Credit Party’s
control, that no assurances can be given that any particular financial
projections will be realized and that actual results during the period or
periods covered by any such financial projections may differ significantly from
the actual results and such differences may be material.
 
Section 5.19 Subsidiaries
 
. As of the Closing Date, Schedule 5.19 sets forth a true, complete and accurate
description of the equity capital structure of the Parent Borrower and each of
its Subsidiaries showing, for each such Person, accurate ownership percentages
of the equity holders of record and accompanied by a statement of authorized and
issued Capital Stock for each such Person. Except as set forth on Schedule 5.19,
as of the Closing Date (a) there are no preemptive rights, outstanding
subscriptions, warrants or options to purchase any Capital Stock of any Credit
Party, (b) there are no obligations of any Credit Party to redeem or repurchase
any of its Capital Stock and (c) there is no agreement, arrangement or plan to
which any Credit Party is a party or of which any Credit Party has knowledge
that could directly or indirectly affect the capital structure of any Credit
Party, in the case of each of clauses (a) through (c) that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  The Capital Stock of each Credit Party described on Schedule 5.19 (i)
are validly issued and fully paid and non assessable (to the extent such
concepts are applicable to the respective Capital Stock) and (ii) are owned of
record and beneficially as set forth on Schedule 5.19, free and clear of all
Liens (other than Liens created under the Security Documents).
 
Section 5.20 OFAC and PATRIOT Act
 
. No Credit Party nor any of its Restricted Subsidiaries, officers, directors or
employees appears on the Specially Designated Nationals and Blocked Persons List
published by the Office of Foreign Assets Control (“OFAC”), or is otherwise a
person with which any U.S. Person is prohibited from dealing under the laws of
the United States, unless authorized by OFAC, no Credit Party nor any of its
Restricted Subsidiaries does business or conducts any transactions with the
governments of, or persons within, any country under economic sanctions
administered and enforced by OFAC. No Credit Party nor any of its Restricted
Subsidiaries will directly or indirectly use the proceeds from the Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person to fund any activities of or business with
any person that, at the time of such funding, is the subject of economic
sanctions administered or enforced by OFAC, or is in any country or territory
that, at the time of such funding or facilitation, is the subject of economic
sanctions administered or enforced by OFAC.  No Credit Party nor any of its
Restricted Subsidiaries is in violation of Executive Order No. 13224 or the
Patriot Act.
 
Section 5.21 Foreign Corrupt Practices Act
 
. None of the Parent Borrower or any of the Restricted Subsidiaries, nor any of
their directors, officers, agents or employees has used any of the proceeds of
the Initial Term Loans (i) for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity, (ii) to make any direct
or indirect unlawful payment to any government official or employee from
corporate funds, (iii) to violate any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or similar law of a jurisdiction in which the Parent
Borrower or any of the Restricted Subsidiaries conduct their business and to
which they are lawfully subject or (iv) to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.
 
ARTICLE VI.                                
 


 
AFFIRMATIVE COVENANTS
 
Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated and the
Loans, together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations and indemnification and other contingent obligations
for which no demand has been made and obligations in respect of Letters of
Credit that have been Cash Collateralized) incurred hereunder and under the
other Loan Documents, have been paid in full, as follows:
 
Section 6.01 Reporting Requirements
 
. The Parent Borrower will furnish to the Administrative Agent for delivery to
each Lender:
 
(a) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Parent Borrower, the audited consolidated balance sheets of the
Parent Borrower and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, of stockholders’ equity
and of cash flows for such fiscal year, in each case, setting forth comparative
figures for the preceding fiscal year, prepared in accordance with GAAP and
accompanied by the opinion with respect to such consolidated financial
statements of an independent registered public accounting firm of nationally
recognized standing selected by the Parent Borrower, which opinion shall be
unqualified as to “going concern” or scope of audit.
 
(b) Quarterly Financial Statements. Within 45 days after the close of each of
the subsequently occurring first three quarterly accounting periods in each
fiscal year of the Parent Borrower, the unaudited consolidated balance sheets of
the Parent Borrower and its consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated statements of income and
of cash flows for such quarterly period and/or for the fiscal year to date, and
setting forth, in the case of such unaudited consolidated statements of income
and of cash flows, comparative figures for the related periods in the prior
fiscal year prepared in accordance with GAAP, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes.
 
(c) Officer’s Compliance Certificates. (i) Within five (5) Business Days after
the required date of delivery of the Section 6.01 Financials, (x) a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit E, signed by
a Financial Officer and including: (A) the calculations required to establish
whether the Parent Borrower was in compliance with the provisions of
Section 7.06 as at the end of such fiscal year or period, (B) in connection with
the financial statements provided for pursuant to Section 6.01(a), a reasonably
detailed calculation of Excess Cash Flow and the Available Amount as at the end
of the fiscal year to which such financial statements relate, (C) in connection
with the financial statements provided for pursuant to Section 6.01(a), a report
setting forth the information required by sections describing the legal name and
the jurisdiction of formation of each Credit Party and the location of the chief
executive office of each Credit Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (D) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.15(c)
and (E) a list of each Subsidiary of the Parent Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or confirmation that there has
been no change in such information since the later of the Closing Date or the
date of the last such list and, if there exists Unrestricted Subsidiaries,
consolidating financial statements reasonably acceptable to the Administrative
Agent relating to the Parent Borrower and its Restricted Subsidiaries, on one
hand, and such Unrestricted Subsidiaries, on the other hand and (y) to the
extent for such fiscal period the Parent Borrower is not a public reporting
company, or such management discussion and analysis is not publicly available, a
management discussion and analysis with respect to the financial information,
including a comparison to and variances from the immediately preceding period
and budget.
 
(d) Budgets.  Within 90 days after the close of each fiscal year of the Parent
Borrower, a consolidated budget for the fiscal year immediately succeeding such
fiscal year for each of the four fiscal quarters of such fiscal year, setting
forth a forecasted balance sheet, income statement and capital expenditures of
the Parent Borrower and its Restricted Subsidiaries for the period covered
thereby (including a description of any material change in accounting policies
from the previous fiscal year); provided that, for the avoidance of doubt, the
first such budget required to be delivered pursuant to this Section 6.01(d)
shall be in respect of the fiscal year of the Parent Borrower ending December
31, 2014.
 
(e) Notices.
 
(i) Promptly, and in any event within five (5) Business Days, after any
Authorized Officer obtains knowledge thereof, notice of the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Parent
Borrower proposes to take with respect thereto;
 
(ii) promptly, and in any event within ten (10) Business Days, after any
Authorized Officer obtains knowledge thereof, notice of the commencement of, or
any other material development concerning any litigation, governmental or
regulatory proceeding, environmental matter or labor matter (including any ERISA
Event) pending against any Credit Party or any Subsidiary, in each case if the
same would reasonably be expected to have a Material Adverse Effect;
 
(f) Patriot Act Information. Promptly upon the request of the Administrative
Agent or any Lender (through the Administrative Agent), any information the
Administrative Agent or such Lender believes is reasonably necessary to be
delivered to comply with the Patriot Act.
 
(g) Other Information. Promptly upon the reasonable request therefor, such other
information or documents (financial or otherwise (including related to
insurance)) relating to any Credit Party or any Subsidiary as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
from time to time in good faith (excluding (i) information subject to
attorney-client privilege, (ii) information the subject of binding
confidentiality agreements entered into in good faith, and (iii) any information
relating to any investigation by any Governmental Authority to the extent (A)
such information is identifiable to a particular individual and the Parent
Borrower in good faith determines such information should remain confidential or
(B) the information requested is not factual in nature).
 
The Section 6.01 Financials may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Parent
Borrower posts such documents on the Parent Borrower’s website on the Internet;
or (ii) on which such documents made available by the Parent Borrower to the
Administrative Agent for posting on the Parent Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Parent Borrower’s having filed with the SEC (a) an annual report on Form 10-K
for such year will satisfy the Parent Borrower’s obligation under Section
6.01(a) with respect to such year and (b) a quarterly report on Form 10-Q for
such quarter will satisfy the Parent Borrower’s obligation under Section 6.01(b)
with respect to such quarter. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
 
The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the LC Issuers materials and/or
information provided by or on behalf of the Parent Borrower hereunder
(collectively, “Parent Borrower Materials”) by posting Parent Borrower Materials
on IntraLinks, SyndTrack Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Parent Borrower or its securities) (each, a “Public Lender”). The Parent
Borrower hereby agrees to make all Parent Borrower Materials that the Parent
Borrower intends to be made available to Public Lenders clearly and
conspicuously designated as “PUBLIC.” By designating Parent Borrower Materials
as “PUBLIC,” the Parent Borrower authorizes such Parent Borrower Materials to be
made available to a portion of the Platform designated “Public Investor,” which
is intended to contain only information that is either publicly available or not
material information (though it may be sensitive and proprietary) with respect
to the Parent Borrower or its securities for purposes of United States federal
and state securities laws. Notwithstanding the foregoing, the Parent Borrower
shall not be under any obligation to mark any Parent Borrower Materials
“PUBLIC.” The Parent Borrower agrees that (i) any Loan Documents and (ii) any
financial statements delivered pursuant to Sections 6.01(a) and (b) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.
 
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Parent Borrower or its securities for purposes of United States federal or
state securities laws.
 
Section 6.02 Books, Records and Inspections
 
. The Parent Borrower will, and will cause each of its Restricted Subsidiaries
to, (a) keep proper books of record and account, in which full and correct
entries shall be made of all financial transactions and the assets and business
of such Credit Party or such Subsidiary, as the case may be, in accordance with
GAAP; and (b) permit, upon at least two (2) Business Days’ notice to the Parent
Borrower, officers and designated representatives of the Administrative Agent to
visit and inspect any of the properties or assets of the Parent Borrower and/or
its Restricted Subsidiaries in whomsoever’s possession (but only to the extent
such Credit Party or such Subsidiary, as applicable, has the right to do so to
the extent in the possession of another Person), to examine the books of account
of the Parent Borrower or such Restricted Subsidiary, as applicable, and make
copies thereof and take extracts therefrom, and to discuss the affairs, finances
and accounts of the Parent Borrower and/or such Restricted Subsidiary, as
applicable, with, and be advised as to the same by, its and their officers and
independent accountants and independent actuaries, if any, but no more than two
such visits in any fiscal year unless an Event of Default has occurred and is
continuing. All such visits and inspections shall be at the Parent Borrower’s
expense; provided that so long as no Event of Default has occurred and is
continuing, then the Parent Borrower shall not be required to pay for more than
one such visit in any consecutive four fiscal quarter period. Notwithstanding
anything to the contrary in this Section 6.02, none of the Parent Borrower or
any of its Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding
confidentiality agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.
 
Section 6.03 Insurance
 
. The Parent Borrower will, and will cause each of its Restricted Subsidiaries
to, maintain insurance coverage (i) by such insurers and in such forms and
amounts and against such risks as are generally consistent with the insurance
coverage maintained by the Parent Borrower and its Restricted Subsidiaries as of
the Closing Date (after giving effect to any self-insurance) or (ii) as is
customary, reasonable and prudent in light of the size and nature of the
business as of any date after the Closing Date, (after giving effect to any
self-insurance). Subject to Section 6.16, the Parent Borrower shall use
commercially reasonable efforts to (i) have such insurance endorsed to the
Administrative Agent’s and/or Collateral Agent’s satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as loss payee for the benefit of the Secured Creditors (with respect to
Collateral) or, to the extent not prohibited by applicable law, as an additional
insured), (ii) in the case of any such certificates or endorsements in favor of
the Collateral Agent, deliver to or deposit with the Collateral Agent and (iii)
keep effective such insurance and such endorsements in favor of the Collateral
Agent.
 
Section 6.04 Payment of Taxes and Government Obligations
 
. Except as would not reasonably be expected to have a Material Adverse Effect,
the Parent Borrower will pay and discharge, and will cause each of their
Restricted Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, might become a Lien (other than
a Permitted Lien) or charge upon any properties of the Parent Borrower or the
Parent Borrower or any of their Restricted Subsidiaries; provided, however, that
neither the Parent Borrower nor any of its Restricted Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith, as reasonably determined by management of the Parent
Borrower, and by proper proceedings if (i) it has maintained adequate reserves
with respect thereto in accordance with GAAP and (ii) in the case of a tax or
claim that has or may become a Lien that is not a Permitted Lien against any of
the Collateral, such proceedings conclusively operate to stay the sale of any
portion of the Collateral to satisfy such tax or claim.
 
Section 6.05 Preservation of Existence
 
. (a) The Parent Borrower will, and, except as would not reasonably be expected
to have a Material Adverse Effect, will cause each of its Restricted
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and (b) except as would
not reasonably be expected to have a Material Adverse Effect, the Parent
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve and keep in full force and
effect its rights and authority, qualification, franchises, licenses and
permits; provided, however, that nothing in this Section 6.05 shall be deemed to
prohibit any transaction permitted by Section 7.01.
 
Section 6.06 Maintenance of Property
 
. Except as would not reasonably be expected to have a Material Adverse Effect,
the Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
ensure that its material properties and equipment used or useful in its business
in whomsoever’s possession they may be, are kept in reasonably good repair,
working order and condition, normal wear and tear excepted, and that from time
to time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, in each case, to the extent and in the manner customary
for companies in similar businesses.
 
Section 6.07 Compliance with Laws, etc.
 
 Except as would not reasonably be expected to have a Material Adverse Effect,
the Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all applicable statutes (including ERISA), regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property.
 
Section 6.08 Compliance with Environmental Laws
 
. Without limitation of the covenants contained in Section 6.07:
 
(a) Except as would not reasonably be expected to have a Material Adverse
Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, comply with all Environmental Laws applicable to its ownership,
lease or use of all Real Property now or hereafter owned, leased or operated, as
applicable, by it.
 
(b) The Parent Borrower will keep or cause to be kept, and will cause each of
its Restricted Subsidiaries to keep or cause to be kept, all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws other
than Permitted Liens.
 
(c) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Parent Borrower nor any of its Restricted Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Credit Parties or any
of their Subsidiaries or transport or permit the transportation of Hazardous
Materials to or from any such Real Property other than in compliance with
applicable Environmental Laws.
 
(d) Except as would not reasonably be expected to have a Material Adverse
Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, undertake any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries, in each case, in accordance with the requirements of material
Environmental Laws applicable to Parent Borrower and its applicable Restricted
Subsidiaries and in accordance with lawful orders of Governmental Authorities,
except to the extent that the Parent Borrower or such Restricted Subsidiary is
contesting such order in good faith (as reasonably determined by management of
the Parent Borrower) and by appropriate proceedings.
 
Section 6.09 Certain Subsidiaries to Join in Guaranty
 
. In the event that at any time after the Closing Date, any Credit Party
acquires, creates or has any Subsidiary that is not an Excluded Subsidiary and
is not already a party to the Guaranty, such Credit Party will promptly, but in
any event within forty-five (45) days or such longer period as the
Administrative Agent may in its discretion agree, (a) cause such Subsidiary to
deliver to the Administrative Agent, in sufficient quantities for the Lenders,
(i) a guaranty supplement, substantially in the form attached as Exhibit I to
the Guaranty, duly executed by such Subsidiary, pursuant to which such
Subsidiary joins in the Guaranty as a guarantor thereunder, (ii) resolutions of
the board of directors or equivalent governing body of such Subsidiary,
certified by an Authorized Officer of such Subsidiary, as duly adopted and in
full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Loan Documents to which such Subsidiary is or will be a
party, together with such other corporate documentation as the Administrative
Agent shall reasonably request, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and (iii) all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 6.10 and (b) deliver to the Collateral Agent all certificates, if any,
representing the Capital Stock of such Subsidiary, and other instruments, in
each case required to be delivered by such Credit Party pursuant to the terms of
the applicable Security Document, together with appropriate instruments of
transfer duly executed in blank.
 
Section 6.10 Additional Security; Real Estate Matters; Further Assurances
 
.
 
(a) Additional Security. Subject to subpart (b) below, if any Credit Party
acquires, owns or holds an interest in any fee-owned Real Property not (i)
constituting Excluded Real Property or Excluded Collateral and (ii) at the time
included in the Collateral and subject to a Mortgage, the Parent Borrower will
promptly (and in any event within forty-five (45) days of the acquisition
thereof (or such longer period as the Administrative Agent may agree)) notify
the Administrative Agent in writing of such event, identifying the property or
interests in question and referring specifically to the rights of the Collateral
Agent and the Secured Creditors under this Section 6.10, and, upon the request
of the Administrative Agent and/or the Collateral Agent, the Credit Party will,
or will cause such Subsidiary to, within ninety (90) days or such longer period
as the Administrative Agent may agree, following request by the Administrative
Agent and/or the Collateral Agent, (x) grant to the Collateral Agent for the
benefit of the Secured Creditors a Lien on such Real Property or such personal
property pursuant to the terms of such security agreements, assignments,
Mortgages or other documents as the Administrative Agent and/or Collateral Agent
reasonably deems appropriate (collectively, the “Additional Security Documents”)
or execute and deliver a joinder to each applicable existing Security Document
and (y) take whatever action the agent reasonably requests (including the
recording of mortgages, the filing of UCC financing statements or equivalents
thereof in any jurisdiction (including UCC fixture financing statements), the
giving of notices and the endorsement of notices on title documents) that may be
necessary or advisable in the opinion of the Administrative Agent and/or
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid, perfected and enforceable Liens on
such property.  Furthermore, the Parent Borrower or such other Credit Party
shall cause to be delivered to the Administrative Agent and the Collateral Agent
such opinions of counsel (including local counsel), corporate resolutions, a
counterpart to the Intercompany Note and other related documents as may be
reasonably requested by the Administrative Agent and/or Collateral Agent in
connection with the execution, delivery and recording of any such Additional
Security Document or joinder, all of which documents shall be in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent.
 
(b) Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Capital Stock
designated as having Voting Power and 100% of the Capital Stock designated as
having non-Voting Power in any Excluded Subsidiary that is an Excluded CFC or a
FSHCO, (ii) pledge (or cause to be pledged) any Capital Stock in any Subsidiary
that is not a first-tier Subsidiary of such Credit Party or of a FSHCO, or
(iii) cause a Subsidiary that is an Excluded CFC or a FSHCO to join in the
Guaranty or to become a party to any Security Document. Notwithstanding anything
herein to the contrary, the parties hereby agree that (a) no Credit Party shall
be required to enter into or obtain any landlord, bailee or warehouseman
waivers, consents or other letters, and (b) no security documents governed by
the laws of any jurisdiction other than the United States shall be required.
 
(c) Real Estate Matters. The Parent Borrower shall have delivered to the
Administrative Agent (x) with respect to each parcel of Real Property subject to
a Mortgage as of the Closing Date, and (y) with respect to each parcel of Real
Property acquired by a Credit Party after the Closing Date, to the extent that
such parcel of Real Property becomes subject to a Mortgage pursuant to Section
6.10(a) above, within ninety (90) days or such longer period as the
Administrative Agent may in its discretion agree after such parcel of Real
Property becomes subject to a Mortgage, the documents and other deliverables set
forth on Schedule 6.10(c).
 
(d) Further Assurances. The Credit Parties will, at the expense of the Parent
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent and/or Collateral Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
and/or Collateral Agent may reasonably require; provided that such further steps
shall not be inconsistent with the foregoing limitations of this Section
6.10.  If at any time the Administrative Agent and/or Collateral Agent
determines, based on applicable law, that all applicable taxes (including
mortgage recording taxes or similar charges) were not paid in connection with
the recordation of any Mortgage, the Parent Borrower shall promptly pay the same
upon demand.
 
Section 6.11 Use of Proceeds
 
. The Parent Borrower will use the proceeds of the Initial Term Loans on the
Closing Date to consummate the Transactions including the payments of fees and
expenses in connection with the Transactions.  Following the Closing Date, the
Borrowers will use the proceeds of the Initial Revolving Facility and LC
Issuances (i) to provide working capital to the Parent Borrower and its
Restricted Subsidiaries (including to replace or provide credit support for any
existing letters of credit), (ii) to provide funds for other general corporate
purposes of the Parent Borrower and its Restricted Subsidiaries (including
Permitted Acquisitions), (iii) to fund certain fees and expenses relating
thereto and (iv) to finance any transaction not prohibited hereby. The Borrowers
will use the proceeds of Loans and LC Issuances in compliance with the
representations and warranties contained in Sections 5.20 and 5.21.
 
Section 6.12 Change in Business
 
. The Parent Borrower and its Restricted Subsidiaries, taken as a whole, will
not fundamentally and substantively alter the character of their business, taken
as a whole, from the business conducted by them on the Closing Date and other
business activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing; provided that for the
avoidance of doubt, nothing in this paragraph shall prohibit the Parent Borrower
and its Restricted Subsidiaries from completing any Permitted Acquisition or
other Investment permitted by the Agreement to the extent a Financial Officer
determines (which determination shall be conclusive) in good faith that such
Permitted Acquisition or other Investment is incidental, reasonably related or
ancillary to the business, taken as a whole, on the Closing Date.
 
Section 6.13 Designation of Subsidiaries
 
. The Parent Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that immediately after such designation, no Default or
Event of Default shall have occurred and be continuing. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Parent Borrower therein at the date of designation in an amount equal to the
Fair Market Value of the Parent Borrower’s Investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness, Liens or Investments
of such Subsidiary existing at such time.
 
Section 6.14 Post-Closing Obligations
 
. Anything to the contrary herein notwithstanding, the Credit Parties will cause
each obligation specified on Schedule 6.16 hereto to be completed no later than
the date set forth with respect to such obligation on such schedule, or such
later date as the Administrative Agent shall reasonably agree.
 
ARTICLE VII.                                
 


 
NEGATIVE COVENANTS
 
Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated and the
Loans, together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations, indemnification and other contingent obligations for
which no demand has been made and obligations in respect of Letters of Credit
that have been Cash Collateralized) incurred hereunder and under the other Loan
Documents, have been paid in full, as follows:
 
Section 7.01 Consolidation, Merger, Acquisitions, Asset Sales, etc.
 
 The Parent Borrower will not, nor will the Parent Borrower permit its
Restricted Subsidiaries to, (i) wind up, liquidate or dissolve its affairs,
(ii) consummate a merger, consolidation or amalgamation, (iii) make any
Acquisition or (iv) make any Asset Sale, except that, each of the following
shall be permitted:
 
(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Parent Borrower with or into any Borrower, provided (A) such Borrower is the
surviving, continuing or resulting Person or (B) if the Person formed by,
surviving or resulting from any such merger, consolidation or amalgamation (any
such Person, the “Successor Borrower”) is not such Borrower (the “Previous
Borrower”), (1) the Successor Borrower shall be a wholly-owned domestic
Subsidiary of the Parent Borrower and shall expressly assume all the obligations
of the Previous Borrower under this Agreement and the other Loan Documents to
which the Previous Borrower was a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (2) each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have by a supplement to the Guaranty confirmed that its
Guaranty shall apply to the Successor Borrower’s obligations under this
Agreement at least to the same extent as it applied the those of the Previous
Borrower and (3) each Credit Party, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to the Security
Document confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement at least to the same extent as it
applied the those of the Previous Borrower; provided further that if the
foregoing requirements set forth in clauses (1) through (3) above are satisfied,
the Successor Borrower will succeed to, and be substituted for, the Previous
Borrower under this Agreement, (ii) any Subsidiary of the Parent Borrower with
or into any Subsidiary Guarantor, provided that the surviving, continuing or
resulting Person is, or immediately after giving effect thereto, becomes, a
Subsidiary Guarantor, (iii) any Subsidiary of the Parent Borrower that is not a
Credit Party into any other Subsidiary of the Parent Borrower that is not a
Credit Party, (iv) any Subsidiary Guarantor into any other Credit Party and (v)
subject to the foregoing provisions of this Section 7.01(a), any Subsidiary of
the Parent Borrower into any other Subsidiary of the Parent Borrower to the
extent permitted under Section 7.04;
 
(b) any Asset Sale or other disposition of property or assets (i) to the Parent
Borrower or other Credit Party, (ii) from any Subsidiary of the Parent Borrower
that is not a Credit Party to any other Subsidiary of the Parent Borrower that
is not a Credit Party and (iii) from the Parent Borrower or any Subsidiary of
the Parent Borrower to any other Subsidiary of the Parent Borrower to the extent
permitted under Section 7.04;
 
(c) any transaction permitted pursuant to (i) Section 7.04 or (ii) Section 7.05;
 
(d) any Restricted Subsidiary of the Parent Borrower may liquidate, amalgamate
or dissolve if (x) the Parent Borrower determines in good faith that such
liquidation, amalgamation or dissolution is in the best interests of the Parent
Borrower and is not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Subsidiary Guarantor or Additional
Borrower, any assets or business not otherwise disposed of or transferred in
accordance with this Section 7.01, Section 7.04 or Section 7.05, or, in the case
of any such business, discontinued shall be transferred to, or otherwise owned
or conducted by, the Parent Borrower, another Borrower or another Subsidiary
Guarantor after giving effect to such liquidation or dissolution;
 
(e) the Transactions may be consummated;
 
(f) any Restricted Subsidiary of the Parent Borrower may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or disposition, the
purpose of which is to effect a disposition or Asset Sale otherwise permitted
pursuant to this Section 7.01, an Investment otherwise permitted under Section
7.04 or a Restricted Payment otherwise permitted under Section 7.05;
 
(g) the Parent Borrower and its Restricted Subsidiaries may sell, compromise or
transfer accounts receivable, in each case other than in connection with a
financing transaction;
 
(h) any disposition of Capital Stock in, or Indebtedness or other securities of,
(i) a Restricted Subsidiary that is not a Material Subsidiary or (ii) an
Unrestricted Subsidiary;
 
(i) the Parent Borrower or any Restricted Subsidiary may consummate any Sale and
Lease-Back Transaction (to the extent constituting an Asset Sale);
 
(j) in addition to any Asset Sale permitted by this Section 7.01, the Parent
Borrower or any of its Restricted Subsidiaries may consummate any Asset Sale
(other than a Sale and Lease-Back Transaction) for Fair Market Value, provided
that (i) at the time of the execution of the definitive agreement relating to
such Asset Sale, no Default shall be continuing, (ii) at the time of the
consummation of such Asset Sale, no Specified Event of Default shall be
continuing, and (ii) with respect to any Asset Sale pursuant to this clause (j)
for a purchase price in excess of $3.0 million, the Parent Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, that for purposes of this clause
(ii), any Designated Non-Cash Consideration received in respect of such Asset
Sale having an aggregate Fair Market Value not in excess of $3.0 million shall
be deemed to be cash (with the Fair Market Value of each item of Designated
Non-Cash Consideration being determined at the time received and without giving
effect to subsequent changes in value); provided further that no such Asset Sale
or series of related Asset Sales shall constitute the sale, transfer or
disposition of all or substantially all of the assets of the Parent Borrower and
its Restricted Subsidiaries;
 
(k) any Asset Sale involving property (i) no longer used or useful in the
conduct of the business of the Parent Borrower and the Restricted Subsidiaries
or (ii) acquired pursuant to or in order to effectuate a Permitted Acquisition
which assets are not used or useful to the core or principal business of the
Parent Borrower and the Restricted Subsidiaries; and
 
(l) any Restricted Subsidiary may make any Acquisition that is a Permitted
Acquisition; provided that the aggregate amount of Consideration paid in respect
of all such Permitted Acquisitions of any Restricted Subsidiary that does not
become a Credit Party (or assets of which do not become part of the Collateral)
shall not exceed $15.0 million.
 
Section 7.02 Liens
 
. The Parent Borrower will not, nor will the Parent Borrower permit its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets of any kind of the Parent
Borrower or such Restricted Subsidiary whether now owned or hereafter acquired,
except that the foregoing shall not apply to:
 
(a) any Standard Permitted Lien;
 
(b) Liens in existence on the Closing Date that are listed in Schedule 7.02
hereto or, to the extent not listed in such Schedule, the principal amount of
obligations secured by such property or assets does not exceed $1.0 million in
the aggregate, and in each case, any modifications, replacements, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03.
 
(c) Liens that are placed upon fixed or capital assets acquired, constructed or
improved by any Restricted Subsidiary, provided that (A) such Liens only secure
Indebtedness permitted by Section 7.03(c), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction or improvement (C)
such Liens do not encumber to any other property or assets of any Restricted
Subsidiary other than the property financed by such Indebtedness, replacements
thereof, additions and accessions to such property and the proceeds and the
products thereof and customary security deposits and (D) with respect to
Capitalized Lease Obligations, such Liens do not at any time extend to or cover
any assets (except for replacements, additions and accessions to such assets)
other than the assets subject to such Capitalized Leases and the proceeds and
products thereof and customary security deposits; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
 
(d) Liens securing Indebtedness permitted by Section 7.03(g) and related
obligations; provided, that (A) such Liens are not created or incurred in
connection with, or in contemplation of, such Permitted Acquisition or such
Investment and (B) such Liens encumber only the assets subject to such Liens
immediately prior to such assumption and such Liens encumber only the assets
subject to such Permitted Acquisition or such Investment (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such Permitted Acquisition or Investment) and (C) the holders of such
Indebtedness (or their duly authorized representative) shall have entered into a
Customary Intercreditor Agreement with the Administrative Agent and/or
Collateral Agent (or, if such Customary Intercreditor Agreement shall then
exist, shall have become a party to and otherwise bound by the terms thereof) to
the extent that any such Liens extend to any Collateral;
 
(e) Liens on assets of any Restricted Subsidiaries that are not Credit Parties
securing Indebtedness of such Restricted Subsidiaries to the extent the
Indebtedness secured thereby is permitted under Section 7.03(h) and any
Permitted Refinancing Indebtedness in respect thereof;
 
(f) any Lien granted to the Administrative Agent and/or the Collateral Agent
securing any of the Obligations or any other Indebtedness of the Credit Parties
under the Loan Documents or any Indebtedness under any Designated Hedge
Agreement or in respect of any Cash Management Agreements which otherwise
constitute Obligations;
 
(g) additional Liens; provided that, at the time of the incurrence thereof and
after giving Pro Forma Effect thereto, the aggregate outstanding amount of
Indebtedness and other obligations secured thereby does not exceed the greater
of (i) $6.0 million and (ii) 4.00% of Consolidated Total Assets;
 
(h) Liens on Cash Collateral granted in favor of any Lender and/or LC Issuer
created as a result of any requirement or option to Cash Collateralize pursuant
to this Agreement or any other Loan Document;
 
(i) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;
 
(j) Liens in respect of Sale and Lease-Back Transactions;
 
(k) [reserved];
 
(l) [reserved];
 
(m) Liens securing Credit Agreement Refinancing Indebtedness;
 
(n) Liens securing Permitted Incremental Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof permitted to be incurred pursuant to
Section 7.03(w);
 
(o) other Liens securing Indebtedness and related obligations otherwise
permitted hereunder; provided that the Leverage Ratio for the Testing Period
most recently ended on or prior to such date of determination, calculated on a
Pro Forma Basis after giving effect to the incurrence of such Lien, the related
Indebtedness and the application of net proceeds therefrom would be no greater
than the lesser of (x) 3.00 to 1.00 and (y) 0.25 to 1.00 less than the Leverage
Ratio applicable to the most recently ended four-quarter period pursuant to
Section 7.06(a); provided that, (A) in the case of Liens on Collateral securing
Indebtedness for borrowed money that constitutes First Lien Obligations, the
applicable parties to such Indebtedness (or an authorized representative thereof
on behalf of such holders) shall have entered into with the Administrative Agent
and/or the Collateral Agent a Customary Intercreditor Agreement which agreement
shall provide that the Liens on Collateral securing such Indebtedness shall rank
equal in priority to the Liens on Collateral securing the Obligations and (B) in
the case of Liens on Collateral securing such Indebtedness that do not
constitute First Lien Obligations, the applicable parties to such Indebtedness
(or an authorized representative thereof on behalf of such holders) shall have
entered into the Second Lien Intercreditor Agreement or another Customary
Intercreditor Agreement with the Administrative Agent and/or the Collateral
Agent which agreement shall provide that the Liens on Collateral securing such
Indebtedness shall rank junior to the Liens on Collateral securing the
Obligations and any other First Lien Obligations. Without any further consent of
the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Creditors
any amendment (or amendment and restatement) to the Security Documents or a
Customary Intercreditor Agreement to effect the provisions contemplated by this
clause; and
 
(p) Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to clauses (c) and (g) of Section
7.03; provided (i) they relate only to obligations relating to Permitted
Refinancing Indebtedness that (x) is secured by Liens on the same assets as the
assets securing the Refinanced Indebtedness (other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof ) and does not secure such Indebtedness
with a greater priority with respect to any Collateral than the Indebtedness so
Refinanced or (y) Refinances Indebtedness issued under Section 7.03(c); (ii) in
the case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to Section 7.03(g), they are
solely on acquired property or the assets of the acquired entity (and
after-acquired property that is affixed or incorporated into the property
covered by such Lien and the proceeds and products thereof), and (iii) in the
case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness to be incurred pursuant to Section 7.03(c), they extend only to the
assets so purchased, constructed or improved and any replacements, additions and
accessions to such property and the proceeds and products thereof and customary
security deposits.
 
Section 7.03 Indebtedness
 
. The Parent Borrower will not, nor will the Parent Borrower permit any of its
Restricted Subsidiaries to, create, incur or assume any Indebtedness of the
Parent Borrower or any of its Restricted Subsidiaries, except:
 
(a) Indebtedness incurred under this Agreement and the other Loan Documents;
 
(b) (i) the Indebtedness set forth on Schedule 7.03 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness and (ii)
intercompany Indebtedness outstanding on the Closing Date and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that all
such intercompany Indebtedness of any Credit Party owed to any Restricted
Subsidiary that is not a Credit Party shall be subordinated to the Obligations
pursuant to an Intercompany Note;
 
(c) (i) Indebtedness (including Capitalized Lease Obligations) financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within one hundred eighty (180) days after the applicable acquisition,
construction, repair, replacement or improvement; provided that the aggregate
amount of such Indebtedness incurred pursuant to this clause (c) and outstanding
at any one time shall not exceed the greater of (x) $7.5 million and (y) 5.00%
of Consolidated Total Assets (measured as of the date such Indebtedness is
incurred (and after giving Pro Forma Effect thereto)) and (ii) any Permitted
Refinancing Indebtedness in respect of such Indebtedness (it being understood
that such Permitted Refinancing Indebtedness shall be taken into account in
future determinations of Indebtedness incurred under this Section 7.03(c) for
purposes of the cap set forth herein (other than any Permitted Refinancing
Indebtedness incurred in respect of Indebtedness listed on Schedule 7.03));
 
(d) any Indebtedness issued or loaned by the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower (i) to any Credit Party, provided that such
Indebtedness is Subordinated Debt, (ii) to any Restricted Subsidiary that is not
a Credit Party to the extent otherwise permitted by Section 7.04 or (iii) to the
extent the amount of any such loan or guarantee would have been permitted to be
made as a Restricted Payment under Section 7.05; provided further that all such
Indebtedness shall be evidenced by an Intercompany Note;
 
(e) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Hedge Agreements, provided such Hedge Agreements have not been entered into for
speculative purposes;
 
(f) Indebtedness constituting Guaranty Obligations permitted by Section 7.04;
provided that if the Guaranty Obligations are in respect of Subordinated
Indebtedness, such Guaranty Obligations shall be subordinated to the guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such underlying Indebtedness;
 
(g) Indebtedness of Restricted Subsidiaries in an amount not to exceed $12.5
million in the aggregate assumed in connection with a Permitted Acquisition or
other Investment permitted by this Agreement and any Permitted Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness; provided that:
 
(A)  
immediately after giving effect to such Indebtedness, no Specified Event of
Default exists or is continuing;

 
(B)  
such Indebtedness is and remains solely the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Permitted Acquisition or such Investment); and

 
(C)  
the aggregate principal amount of Indebtedness at any time outstanding under
this clause (g) in respect of which the primary obligor is a Restricted
Subsidiary that is not a Credit Party, together with Indebtedness which is then
outstanding pursuant to Section 7.03(r) and Section 7.03(y) in respect of which
the primary obligor is a Restricted Subsidiary that is not a Credit Party, shall
not exceed the greater of (x) $6.0 million and (y) 4.00% of Consolidated Total
Assets (measured as of the date such Indebtedness is incurred (and after giving
Pro Forma Effect thereto));

 
(h) [reserved];
 
(i) (x) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and (y)
Indebtedness represented by Letters of Credit, to the extent such Letters of
Credit support Indebtedness otherwise permitted under this Section 7.03, in an
amount not to exceed 105% of the Stated Amount of such Letters of Credit;
 
(j) (x) Indebtedness in respect of obligations of the Parent Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Parent Borrower or any Restricted Subsidiary in
respect of accounts payable incurred in connection with goods sold or services
rendered in the ordinary course of business and not in connection with the
borrowing of money;
 
(k) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Capital Stock
permitted hereunder;
 
(l) Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with Permitted Acquisitions
or other Investments permitted by this Agreement;
 
(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;
 
(n) Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;
 
(o) (i) Indebtedness representing deferred compensation to employees,
consultants or independent contractors of, the Parent Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business; and
(ii) Indebtedness consisting of obligations of the Parent Borrower (or any
Parent Entity thereof) or its Restricted Subsidiaries under deferred
compensation to employees, consultants or independent contractors of the Parent
Borrower (or any Parent Entity thereof) or its Restricted Subsidiaries or other
similar arrangements incurred by such Persons in connection with the
Transactions and Permitted Acquisitions or any other Investment permitted under
this Agreement;
 
(p) Indebtedness and consisting of promissory notes issued by the Parent
Borrower or any of its Restricted Subsidiaries to current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of Capital Stock of the
Parent Borrower (or any Parent Entity thereof to the extent such Parent Entity
uses the proceeds to finance the purchase or redemption (directly or indirectly)
of their Capital Stock, in each case to the extent permitted by Section 7.05
(including all applicable limitations);
 
(q) obligations, under Cash Management Agreements, Cash Management Services and
other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
 
(r) (i) additional Indebtedness of any Restricted Subsidiaries; provided that
the aggregate outstanding principal amount of all such Indebtedness does not
exceed the greater of (x) $6.0 million and (y) 4.00% of Consolidated Total
Assets (measured as of the date such Indebtedness is incurred (and after giving
Pro Forma Effect thereto)), which Indebtedness may be secured to the extent
permitted under Section 7.02; provided, further, that on the date of such
incurrence, the aggregate principal amount of Indebtedness which is then
outstanding under this clause (r) in respect of which the primary obligor is a
Restricted Subsidiary that is not a Credit Party, together with Indebtedness
which is then outstanding pursuant to Section 7.03(g) and Section 7.03(y) in
respect of which the primary obligor is a Restricted Subsidiary that is not a
Credit Party, shall not exceed the greater of (x) $6.0 million and (y) 4.00% of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
(and after giving Pro Forma Effect thereto)) and (ii) and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this Section
7.03(r) for purposes of the cap set forth herein);
 
(s) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (i) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (ii) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;
 
(t) Credit Agreement Refinancing Indebtedness;
 
(u) Indebtedness comprising obligations in respect of take or pay contracts
entered into the ordinary course of business;
 
(v) Indebtedness incurred in connection with a Sale and Lease-Back Transaction;
 
(w) (i) Permitted Incremental Indebtedness of any Credit Party and (ii) any
Permitted Refinancing Indebtedness in respect of any such Indebtedness;
 
(x) Indebtedness of Restricted Subsidiaries that are not Credit Parties in an
aggregate principal amount not to exceed $5.0 million at any time outstanding
and (ii) and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness (it being understood that such Permitted Refinancing Indebtedness
shall be taken into account in future determinations of Indebtedness incurred
under this Section 7.03(x) for purposes of the cap set forth herein);
 
(y) (i) Permitted Ratio Debt; provided, that on the date of such incurrence, the
aggregate principal amount of Indebtedness which is then outstanding under this
clause (y) in respect of which the primary obligor is a Restricted Subsidiary
that is not a Credit Party, together with Indebtedness which is then outstanding
pursuant to Section 7.03(g) and Section 7.03(r) in respect of which the primary
obligor is a Restricted Subsidiary that is not a Credit Party, shall not exceed
the greater of (x) $6.0 million and (y) 4.00% of Consolidated Total Assets
(measured as of the date such Indebtedness is incurred (and after giving Pro
Forma Effect thereto)) and (ii) any Permitted Refinancing Indebtedness in
respect of any such Indebtedness (it being understood that such Permitted
Refinancing Indebtedness shall be taken into account in future determinations of
Indebtedness incurred under this Section 7.03(y) for purposes of the cap set
forth herein);
 
(z) (i) Indebtedness in an aggregate principal amount not to exceed 100% of the
Net Cash Proceeds received by the Parent Borrower after the Closing Date from
the issuance and sale of its Capital Stock (other than Disqualified Equity
Interests or Specified Equity Contributions); provided that (A) such
Indebtedness is incurred within 210 days after such contribution to Parent
Borrower is made and (B) such Indebtedness is designated as “Contribution
Indebtedness” in a certificate from an Authorized Officer on the date incurred;
provided further that such Net Cash Proceeds shall not increase the Available
Amount and (ii) any Permitted Refinancing Indebtedness in respect of any such
Indebtedness; and
 
(aa) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Sections 7.03(a) through (z) above.
 
Section 7.04 Investments and Guaranty Obligations
 
. The Parent Borrower will not, nor will the Parent Borrower permit any of its
Restricted Subsidiaries to (i) make any Investment or (ii) be or become
obligated under any Guaranty Obligations (to the extent constituting
Investments), except:
 
(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
cash and Cash Equivalents;
 
(b) (i) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business and (ii)
asset purchases (including purchases of inventory, Intellectual Property,
supplies and materials), the lease of any asset and the licensing of any
Intellectual Property, in each case, in the ordinary course of business;
 
(c) the Parent Borrower and its Restricted Subsidiaries may acquire and hold
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;
 
(d) any Permitted Creditor Investment;
 
(e) loans, advances and other extensions of credit to officers, directors and
employees of the Parent Borrower or the Restricted Subsidiaries (i) for
reasonable and customary business-related travel expenses, moving expenses,
costs of replacement homes, business machines or supplies, automobiles and other
similar expenses, in each case incurred in the ordinary course of business, (ii)
in connection with such Person’s purchase of Capital Stock of the Parent
Borrower; provided that the amount of such loans and advances used to acquire
such Capital Stock shall be contributed to the Parent Borrower in cash as common
equity and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding at any time under clause
(iii) not to exceed $2.5 million;
 
(f) Investments existing as of the Closing Date and described on Schedule 7.04
hereto and any modification, replacement, renewal, reinvestment or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.04(f) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.04;
 
(g) any Guaranty Obligations of the Credit Parties or any of their respective
Restricted Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders and any other Secured Creditors under any Cash Management Agreement,
Designated Hedge Agreements or in respect of any other Obligations, in each
case, pursuant to the Loan Documents;
 
(h) Investments of the Parent Borrower and its Restricted Subsidiaries in Hedge
Agreements permitted to be entered into pursuant to this Agreement;
 
(i) Investments (i) by the Parent Borrower or any of its Restricted Subsidiaries
in any Subsidiary existing as of the Closing Date and any modification, renewal
or extension thereof; provided that the amount of any Investment permitted
pursuant to this Section 7.04(i)(i) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date or as otherwise permitted by this Section 7.04, (ii) by
any Restricted Subsidiary that is not a Credit Party made in any Credit Party or
in any Restricted Subsidiary that is not a Credit Party, (iii) by any Credit
Party in any other Credit Party, or (iv) by any Credit Party into any Restricted
Subsidiary that is not a Credit Party (valued at the Fair Market Value of such
Investments at the time such Investment is made); provided that the aggregate
amount of Investments made pursuant to this clause (iv) shall not exceed the
greater of (x) $6.0 million and (y) 4.00% of Consolidated Total Assets (measured
as of the date such Investment is made (and after giving Pro Forma Effect
thereto)) at any time outstanding and (v) by the Parent Borrower or any of its
Restricted Subsidiaries in lieu of Restricted Payments permitted under Section
7.05 (it being understood that such Investments shall be deemed Restricted
Payments for the purposes of compliance with Section 7.05);
 
(j) Investments consisting of Indebtedness permitted by Section 7.03;
 
(k) transactions permitted by Section 7.01 (other than clause (c)(i) thereof),
Section 7.02 and Section 7.05 (other than clause (j) thereof);
 
(l) (i) Guaranty Obligations incurred by the Parent Borrower or any other
Restricted Subsidiary in respect of Indebtedness or other obligations of any
Restricted Subsidiary that is permitted to be incurred under this Agreement,
(ii) Guaranty Obligations incurred in the ordinary course of business in respect
of obligations (other than Total Funded Debt) to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners and (iii)
Investments in the ordinary course of business consisting of (I) endorsements
for collection or deposit and (II) customary trade arrangements with customers
consistent with past practices;
 
(m) (i) Investments by the Parent Borrower or any Restricted Subsidiary,
provided that the aggregate amount of all such Investments that are so made
pursuant to this clause (m) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) and outstanding
at any time (taking into account the repayment of any loans or advances
comprising, or any other returns in respect of, such Investments) shall not
exceed an amount equal to the greater of (x) $6.0 million and (y) 4.00% of
Consolidated Total Assets (measured as of the date such Investment is made (and
after giving Pro Forma Effect thereto)) and (ii) so long as no Event of Default
has occurred and is continuing or would result therefrom, Investments by the
Parent Borrower or any Restricted Subsidiary in an amount not to exceed the
Available Amount at the time of the making of such Investment;
 
(n) the Parent Borrower may make an Investment or incur a Guaranty Obligation
with respect to any Parent Entity that could otherwise be made as a Restricted
Payment under Section 7.05, so long as the amount of such loan is deducted from
the amount available to be made as a Restricted Payment under the applicable
clause of Section 7.05;
 
(o) Guaranty Obligations by the Parent Borrower or any Restricted Subsidiary of
leases (other than Capitalized Lease Obligations) or of other obligations
incurred in the ordinary course of business that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
 
(p) to the extent constituting Investments, the Transactions;
 
(q) Investments held by any Person acquired by the Parent Borrower or a
Restricted Subsidiary after the Closing Date or of any Person merged into the
Parent Borrower or merged, amalgamated or consolidated with a Restricted
Subsidiary, in each case, in accordance with Section 7.01 after the Closing Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;
 
(r) the forgiveness or conversion to equity of any Indebtedness owed by the
Parent Borrower or any Restricted Subsidiary and permitted by Section 7.03;
 
(s) Subsidiaries of the Parent Borrower may be established or created (but any
Investment in such Subsidiary must be made in accordance with the other
provisions of Section 7.01 or Section 7.04, as applicable) if the Parent
Borrower and such Subsidiary comply with the applicable requirements of Section
6.09 and Section 6.10, if applicable; provided that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an Acquisition permitted by Section 7.01 or Investment
otherwise permitted under this Section 7.04, and such new Subsidiary at no time
holds any assets or liabilities other than any Consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.09 and Section
6.10, as applicable, until the respective acquisition or Investment is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
 
(t) Investments constituting Permitted Acquisitions to the extent permitted by
Section 7.01(l);
 
(u) intercompany Investments in connection with reorganizations and related
activities related to tax planning and reorganizations; provided that, after
giving effect to any such reorganization and related activities and Investments,
the security interest of the Lenders on the Collateral, taken as a whole, is not
materially impaired;
 
(v) Investments in any Term Loans in accordance with Sections 11.06(g) or
Section 2.15(a)(v);
 
(w) Investments arising as a result of Sale and Lease-Back Transactions; and
 
(x) to the extent constituting an Investment, the Permitted Share Repurchase may
be consummated.
 
Section 7.05 Restricted Payments
 
. The Parent Borrower will not, nor will the Parent Borrower permit any of its
Restricted Subsidiaries to, make any Restricted Payment, except:
 
(a) the Parent Borrower or any of its Restricted Subsidiaries may declare and
pay or make Capital Distributions that are (i) payable solely in additional
shares of its common stock or Qualified Equity (or warrants, options or other
rights to acquire additional shares of its common stock or Qualified Equity) and
(ii) deemed to occur upon the exercise of stock options or warrants if such
Capital Distribution represents a portion of the exercise price of such options
or warrants;
 
(b) any Restricted Subsidiary of the Parent Borrower may declare and pay or make
Capital Distributions to the Parent Borrower or any other Restricted Subsidiary,
as applicable (provided, in the case of a Capital Distribution by a non-wholly
owned Restricted Subsidiary of the Parent Borrower, Capital Distributions may be
made to each owner of Capital Stock of such Restricted Subsidiary based on their
relative ownership interests);
 
(c) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity (including without limitation, any of its members or other
owners), (i) to facilitate any payment under the Indemnification Agreement in
the nature of an indemnity or reimbursement or to pay customary fees and
operating expenses (including those respect to accounting, legal, director,
corporate reporting and similar administrative functions, but excluding the
payment of interest and fees in respect of Indebtedness of Parent Entity) and to
pay other customary fees, and expenses necessary to maintain its corporate
existence and franchises plus any actual, reasonable and customary
indemnification claims made by directors or officers of any Parent Entity, in
each case to the extent attributable to the ownership or operation of the Parent
Borrower and its Restricted Subsidiaries (ii) to pay franchise taxes necessary
to maintain the corporate existence of such Parent Entity, as applicable,
(iii) to pay fees and expenses (other than to Affiliates) related to any
unsuccessful equity issuance or offering or debt issuance, incurrence or
offering, disposition or acquisition, Investment or other transaction permitted
by this Agreement, in each case to the extent relating to the Parent Borrower
and its Restricted Subsidiaries, (iv) to pay customary salary, bonus and other
benefits payable to officers, employees and consultants of any Parent Entity to
the extent such salaries, bonuses and other benefits are attributable solely to
the ownership or operation of the Parent Borrower and its Restricted
Subsidiaries, including the Parent Entity’s proportionate share of such amounts
relating to such parent entity being a public company and (v) that are necessary
to consummate the Transactions or the proceeds of which shall be distributed in
connection with the Transactions;
 
(d) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity, to (A) pay federal, state, provincial, territorial, local
and foreign income Taxes of a consolidated, combined or similar income tax group
(a “Tax Group”) of which the Parent Borrower or the applicable Parent Entity is
the common parent, with respect to any taxable year (or portion thereof ending
after the date of this Agreement or any taxable year (or portion thereof) that
is the subject of any audit adjustment after the date of this Agreement (to the
extent of any Taxes attributable to such audit adjustments) with respect to
which any Restricted Subsidiary is a member of such Tax Group, that are
attributable to the taxable income of the Parent Borrower and/or its
Subsidiaries; provided, that for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Parent Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided, further, that the
permitted payment pursuant to this clause (A) with respect to any Taxes of an
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Parent Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes, (B) effect the repurchase, redemption,
acquisition, cancellation or other retirement for value of the Capital Stock on
any Parent Entity or its Restricted Subsidiaries or to effect the termination of
options to purchase Capital Stock of Parent Borrower (or any Parent Entity), in
each instance, held by any employee, former or current directors, officers,
consultants, managers and employees (or their estates, spouses or former spouses
successors, executors, administrators, heirs, legatees or distributees) of
Parent Borrower (or any Parent Entity) or its Restricted Subsidiaries, (C) the
Parent Borrower may make Capital Distributions in the ordinary course pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Parent Borrower and its Restricted Subsidiaries
and (D) pay Taxes of such directors, officers, consultants, managers and
employees (or their estates, spouses or former spouses successors, executors,
administrators, heirs, legatees or distributees) in connection with any such
repurchase, redemption, acquisition, cancellation or other retirement for value
referred to in clause (B), (C) and (D) above; provided that, the aggregate
amount of all cash paid pursuant to clauses (B) and (D) above in any fiscal year
does not exceed the sum of (i) $3.0 million, plus (ii) all Net Cash Proceeds
obtained by the Parent Borrower during such fiscal year from the sale of such
Capital Stock to other present or former officers, consultants, employees and
directors in connection with any permitted compensation and incentive
arrangements plus (iii) all net cash proceeds obtained from any key-man life
insurance policies received during such fiscal year; notwithstanding the
foregoing, 100% of the unused amount of payments in respect of this Section
7.05(d) (before giving effect to any carry forward) may be carried forward to
the immediately succeeding fiscal year (but not any other) and utilized to make
payments pursuant to this Section 7.05(d) (any amount so carried forward shall
be deemed to be used last in the subsequent fiscal year);
 
(e) the Parent Borrower may make Restricted Payments, or may make Restricted
Payments to any Parent Entity to allow such entity to make payments, that the
Parent Borrower would be permitted to make under Section 7.08(f), (g) or (h);
 
(f)  (i) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower or any Restricted
Subsidiary may make Restricted Payments in aggregate amount not to exceed $4.5
million and (ii) so long as no Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in aggregate amount not exceed the Available Amount at
such time; provided that Restricted Payments made pursuant to this clause
(f)(ii) with the portion of the Available Amount not constituting the Available
Amount Equity Component shall only be permitted if, after giving Pro Forma
Effect to such Restricted Payment the Leverage Ratio shall be less than 2.50 to
1.00;
 
(g) the Parent Borrower may (or may make Restricted Payments to allow any Parent
Entity to) (i) pay cash in lieu of fractional shares in connection with any
Restricted Payment, split or combination thereof or any Permitted Acquisition or
other Investment permitted by this Agreement and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;
 
(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments (or
make Restricted Payments to allow any Parent Entity to make such payments) to
its equity holders or the equity holders of such parent in an aggregate amount
not exceeding 6.00% per annum of the cash contributed to the common Capital
Stock of the Parent Borrower from the net cash proceeds of such initial public
offering;
 
(i) (i) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in respect of prepayments, repurchases, redemptions or
defeasances of any Subordinated Indebtedness, in each case, prior to the stated
maturity thereof, in aggregate amount, when taken with the aggregate amount of
all Restricted Payments made pursuant to Section 7.05(f)(i), does not exceed
$9.0 million, (ii) so long as no Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in respect of prepayments, repurchases, redemptions or
defeasances of any Subordinated Indebtedness, in each case, prior to the stated
maturity thereof, in an amount not exceed the Available Amount at such time;
provided that Restricted Payments made pursuant to this clause (i)(ii) with the
portion of the Available Amount not constituting the Available Amount Equity
Component shall only be permitted if, after giving Pro Forma Effect to such
Restricted Payment the Leverage Ratio shall be less than 2.50 to 1.00, (iii) the
Parent Borrower or any Restricted Subsidiary may make Restricted Payments to
prepay, repurchase, redeem or defease Subordinated Indebtedness with the
proceeds of any Permitted Refinancing Indebtedness in respect of such
Subordinated Indebtedness and (iv) the Parent Borrower or any Restricted
Subsidiary may make Restricted Payments by converting or exchanging any such
Indebtedness to Capital Stock (other than Disqualified Equity Interests) of the
Parent Borrower or any of its Parent Entities or other Indebtedness permitted
under Section 7.03;
 
(j) to the extent constituting Restricted Payments, the Parent Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.01 and Section 7.04, and the Parent
Borrower or any Restricted Subsidiary may make any Restricted Payment to the to
a Parent Entity, the Parent Borrower or any Restricted Subsidiary, as the case
may be, as and when necessary to enable the Parent Entity, the Parent Borrower
or any Restricted Subsidiary to effect such Restricted Payments;
 
(k) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.06;
 
(l) Restricted Payments if, immediately after giving Pro Forma Effect to such
Restricted Payment, the Leverage Ratio shall be less than 1.50 to 1.00;
 
(m) (a) the redemption, repurchase, retirement or other acquisition of any
Capital Stock (“Treasury Capital Stock”) of any Credit Party, in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to a
Restricted Subsidiary) of, Capital Stock of the Parent Borrower (in each case,
other than any Disqualified Equity Interests) (“Refunding Capital Stock”) and
(b) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividend thereon was permitted hereunder, the
declaration and payment of dividend on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Capital Stock of any Parent Entity of the Parent
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that were declarable and payable on such Treasury Capital
Stock immediately prior to such retirement;
 
(n) Restricted Payments made within 10 Business Days following the Closing Date
in respect of or to the extent required to effect the Permitted Share Repurchase
and additional repurchases of shares of the Capital Stock of the Parent Borrower
in an aggregate amount not to exceed $5 million; and
 
(o) Restricted Payments to JLL to reimburse JLL for costs and expenses incurred
in connection with secondary equity offerings of Capital Stock of the Parent
Borrower.
 
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 7.05 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Parent Borrower and/or the
Subsidiaries, in each case, to the extent otherwise permitted under Section 7.04
or (ii) substantially concurrent transfers of credit positions in connection
with intercompany debt restructurings so long as such Indebtedness is permitted
by Section 7.03 after giving effect to such transfer.
 
Section 7.06 Financial Covenants
 
.
 
(a) Leverage Ratio. The Parent Borrower will not permit the Leverage Ratio as of
the last day of a Testing Period (commencing with the Testing Period ending June
30, 2013) to be greater than the ratio set forth below opposite such Testing
Period:
 
Testing Period Ending
Maximum Ratio
June 30, 2013
3.75 to 1.00
September 30, 2013 through June 30, 2014
3.50 to 1.00
September 30, 2014 through June 30, 2015
3.25 to 1.00
September 30, 2015 and thereafter
3.00 to 1.00



Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.06(a)
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the Leverage Ratio for the applicable Testing Period be no greater
than 3.75 to 1.00.
 
(b) Fixed Charge Covenant. The Parent Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of a Testing Period (commencing with the
Testing Period ending June 30, 2013) to be less than 1.25 to 1.00 as of the last
day of such Testing Period.
 
(c) For the purpose of determining compliance with the Financial Covenants set
forth in this Section 7.06, any cash equity contribution (which equity shall be
common equity, Qualified Equity or other equity (other than Disqualified Equity
Interests) (such other equity to be on terms reasonably acceptable to the
Administrative Agent) made to the Parent Borrower, directly or indirectly, by
one or more of its stockholders after the beginning of the relevant fiscal
quarter during the Specified Contribution Period, will, at the written direction
of the Parent Borrower, be included in the calculation of Consolidated EBITDA
solely for the purposes of determining compliance with the Financial Covenants
set forth in this Section 7.06 at the end of such fiscal quarter, and applicable
subsequent periods which includes such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided, that (A) in each trailing four fiscal quarter
period, there shall be at least two fiscal quarters in respect of which no
Specified Equity Contribution is made, (B) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Parent
Borrower to be in compliance with the Financial Covenants set forth in this
Section 7.06, (C) during any fiscal quarter in which a Specified Equity
Contribution has been made, such Specified Equity Contributions shall be
disregarded for purposes of determining any financial ratio-based conditions,
pricing or any baskets with respect to any other covenants contained in this
Agreement, (D) there shall be no Pro Forma Effect or other reduction in
Indebtedness, including Total Funded Debt, with the proceeds of any Specified
Equity Contribution for determining compliance with the Financial Covenants set
forth in this Section 7.06 with respect to the fiscal quarters for which such
Specified Equity Contribution was made, (E) the proceeds of any Specified Equity
Contribution shall be applied to scheduled installments of the Term Loans in
inverse order of maturity and (F) no more than four (4) Specified Equity
Contributions shall be made during the term of the Credit Facility.
 
Section 7.07 Restrictions on Negative Pledges
 
. The Parent Borrower will not, nor will the Parent Borrower permit any of its
Restricted Subsidiaries to become and remain a party to any Contractual
Obligations (other than this Agreement or any other Loan Document) that
expressly prohibits any Credit Party from creating, incurring, assuming or
suffering to exist Liens on the Collateral of such Credit Party for the benefit
of the Lenders with respect to the Obligations outstanding under the Loan
Documents; except:
 
(a) Contractual Obligations that (i) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.07) and are listed on Schedule
7.07 hereto and (ii) any agreement evidencing any permitted renewal, extension
or refinancing of such Contractual Obligations so long as such renewal,
extension or refinancing does not expand the scope of such agreement or
obligation;
 
(b) Contractual Obligations that are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such agreement or obligation was not entered into in contemplation of such
Person becoming a Restricted Subsidiary;
 
(c) Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.13;
 
(d) Contractual Obligations of any Restricted Subsidiary in respect of
Indebtedness of a Restricted Subsidiary which is not a Credit Party which is
permitted by Section 7.03;
 
(e) Contractual Obligations relating to any Permitted Lien or any Asset Sale or
other disposition not prohibited by Section 7.01 and relate solely to assets or
Persons subject to such Permitted Lien, Asset Sale or disposition;
 
(f) Contractual Obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.04 and applicable solely to such joint venture entered into in
the ordinary course of business;
 
(g) Contractual Obligations that include negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Subordinated Indebtedness) and the proceeds thereof;
 
(h) Contractual Obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto;
 
(i) Contractual Obligations relating to secured Indebtedness permitted pursuant
to Section 7.03 to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with a Permitted Acquisition or other Investment permitted by this
Agreement, only to the Person incurring or guaranteeing such Indebtedness;
 
(j) Contractual Obligations that include customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent Borrower or any Restricted Subsidiary;
 
(k) Contractual Obligations that include customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;
 
(l) Contractual Obligations that include restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; and
 
(m) Contractual Obligations that include customary restrictions that arise in
connection with cash or other deposits permitted under Section 7.02 and limited
to such cash deposit.
 
Section 7.08 Transactions with Affiliates
 
. The Parent Borrower will not, nor will the Parent Borrower permit any of its
Restricted Subsidiaries to, consummate any transaction or series of transactions
with any Affiliate (including any payment in respect of Management Fees,
consulting fees or similar fees) other than upon fair and reasonable terms no
less favorable to the Parent Borrower or such Restricted Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except:
 
(a) Contractual Obligations and transactions among the Parent Borrower and the
Restricted Subsidiaries to the extent not otherwise prohibited hereunder;
 
(b) agreements and transactions with and payments to officers, directors,
employees and shareholders (to the extent constituting Affiliates) that are
either entered into in the ordinary course of business and not prohibited by any
of the other provisions of this Agreement (other than transactions of the type
described in Section 7.08(f) or (h));
 
(c) the consummation of the Transactions and the payment of fees and expenses
relating thereto;
 
(d) (i) transactions permitted under Section 7.01; Investments permitted under
Section 7.04; and Restricted Payments permitted under Section 7.05; and (ii)
Liens permitted under Section 7.02 and Indebtedness permitted under Section
7.03; provided that such Liens and Indebtedness are on terms which are fair and
reasonable to the Parent Borrower and its Subsidiaries as determined by the
majority of the members of the board of directors of the Parent Borrower in good
faith;
 
(e) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Parent Borrower and the Restricted
Subsidiaries and their respective directors, officers, employees (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Capital Stock pursuant to
put/call rights or similar rights with current or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business;
 
(f) the payment of reasonable out of pocket costs to, and indemnities (including
pursuant to the Indemnification Agreement) provided on behalf of, Sponsors,
directors, managers, consultants, officers and employees of any Parent Entity,
the Parent Borrower and the Restricted Subsidiaries to the extent attributable
to the ownership or operation of the Parent Borrower and the Restricted
Subsidiaries;
 
(g) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not materially adverse to the Lenders in any respect;
 
(h) the Parent Borrower or any Subsidiary may pay (i) reimbursements to the
Sponsor for out of pocket expenses or in accordance with the Management
Agreement and (ii) so long as no Specified Event of Default shall have occurred
and be continuing or would result therefrom, Management Fees in accordance with
the Management Agreement in an amount up to 3.00% of Consolidated EBITDA
calculated on a Pro Forma Basis for the applicable period; provided that such
payments may be greater than 3.00% of Consolidated EBITDA calculated on a Pro
Forma Basis for the applicable period to the extent such additional payments
represent amounts deferred or accrued but not paid in prior periods;
 
(i) customary payments by the Parent Borrower and any Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors of the Parent
Borrower in good faith;
 
(j) the issuance of Capital Stock (other than Disqualified Equity Interests) of
the Parent Borrower to any Parent Entity or to any Permitted Holder or to any
employee, director, officer, manager, distributor or consultant (or their
respective Controlled Investment Affiliates) of the Parent Borrower, any of its
Parent Entities or any Restricted Subsidiary;
 
(k) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services that are Affiliates, in each case in the ordinary course of
business and not otherwise prohibited hereunder and that are upon fair and
reasonable terms no less favorable to the Parent Borrower and the Restricted
Subsidiaries than would be obtained in a comparable arm’s-length transaction
with a Person other than an Affiliate, in the reasonable determination of an
Authorized Officer thereof;
 
(l) the Parent Borrower may reimburse JLL for costs and expenses incurred in
connection with secondary equity offerings of Capital Stock of the Parent
Borrower; and
 
(m) the Transactions, including the Permitted Share Repurchase, may be
consummated.
 
Section 7.09 Amendment of Junior Debt Document.
 
 The Parent Borrower will not, and will not permit any of the Restricted
Subsidiaries to, waive, amend or modify any Junior Debt Document to the extent
the terms of such amendment (excluding any pricing terms) would not have been
permitted hereunder at the time the applicable Junior Indebtedness was incurred.
 
Section 7.10 Fiscal Year
 
. The Parent Borrower shall not change its fiscal year end from December 31;
provided, however, that the Parent Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Parent Borrower and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year.
 
Section 7.11 Limitation on Capital Expenditures
 
.
 
(a) Subject to Section 7.11(b), the Parent Borrower  will not, nor will the
Parent Borrower permit any of its Restricted Subsidiaries to, permit the
aggregate amount of Capital Expenditures for the Parent Borrower and its
Restricted Subsidiaries made in any fiscal year set forth below to exceed (i)
the Available Amount, plus (ii) the amount set forth below:
 
Fiscal Year Ending
Capital Expenditure Amount
December 31, 2013
$9,500,000
December 31, 2014 and each fiscal year ending thereafter
$8,250,000



provided, however, that the aggregate amount of Capital Expenditures made in any
fiscal year shall be increased by an amount equal to (x) 100% of the excess, if
any, of the combined aggregate amount of Capital Expenditures permitted pursuant
to this Section 7.11(a) for the immediately preceding fiscal year over the
actual amount of Capital Expenditures for the immediately preceding previous
fiscal year (the “Rollover Amount”) plus (y) 15% of the Consolidated EBITDA of
any Person acquired in connection a Permitted Acquisition.
 
(b) Notwithstanding the foregoing Section 7.11(a), the Parent Borrower and any
of its Restricted Subsidiaries shall be permitted to make any Capital
Expenditure if, immediately after giving Pro Forma Effect to such Capital
Expenditure, the Leverage Ratio shall be less than 1.50 to 1.00.  For the
avoidance of doubt, any Capital Expenditures made pursuant to this Section
7.11(b) in any fiscal year shall not reduce the amount of Capital Expenditures
permitted pursuant to Section 7.11(a) in such fiscal year or the Rollover Amount
for such fiscal year.
 
ARTICLE VIII.                                
 


 
EVENTS OF DEFAULT
 
Section 8.01 Events of Default
 
. The occurrence and continuation of any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
 
(a) Payments: any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing or (ii) default, and such default shall continue for five (5) or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations or the requirement to Cash Collateralize any Letter of
Credit;
 
(b) Representations, etc.: any representation or warranty made by the Parent
Borrower or any other Credit Party herein or in any other Loan Document or in
any written statement of factual information or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to have been
untrue in any material respect when made (except where such representations and
warranties are qualified by materiality, in which case such representations and
warranties shall be correct in all respects on the date as of which made, deemed
made, or confirmed or deemed confirmed);
 
(c) Certain Covenants: the Parent Borrower shall (x) default in the performance
or observance by it of any covenant contained in Section 6.01(e)(i), Section
6.05(a) (as it relates to the Parent Borrower only), Section 6.11 or Article VII
of this Agreement or (y) default in the performance or observance by it of any
covenant contained in Section 6.01 (other than Section 6.01(e)(i)) and such
Default is not remedied within ten (10) Business Days of such Default; provided
that, notwithstanding anything to the contrary contained herein, with respect to
Section 7.06, a Default or an Event of Default in respect of Section 7.06 shall
not occur until the expiration of the start of the 11th Business Day (the
“Specified Contribution Period”) subsequent to the date the certificate
calculating compliance with Section 7.06 as of the last day of any fiscal
quarter is required to be delivered pursuant Section 6.01(c) with respect to
such fiscal quarter or fiscal year, as applicable;
 
(d) Other Covenants: any Credit Party shall Default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within thirty (30) days of
the Parent Borrower receiving written notice of such Default from the
Administrative Agent or the Required Lenders (any such notice to be identified
as a “notice of default” and to refer specifically to this paragraph);
 
(e) Cross Default Under Other Agreements: the Parent Borrower or any of its
Restricted Subsidiaries, shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or covenant relating to such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity (other than by (A) a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof or (B) secured Material Indebtedness that becomes due solely as
a result of the sale, transfer or other disposition (including as a result of an
Event of Loss) of the property or assets securing such Material Indebtedness);
provided that, in the case of clauses (i) through (ii) such default or failure
remains unremedied or has not been waived by the holders of such Indebtedness;
 
(f) Invalidity of Security Documents: any Security Document after delivery
thereof pursuant to Section 4.01 or 6.10 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or Section 7.05) cease to create a valid and
perfected lien, with the priority required by the Security Documents (or other
security purported to be created on the applicable Collateral) on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.02, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to file financing continuation
statements or to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage;
 
(g) Judgments: one or more judgments, orders or decrees shall be entered against
the Parent Borrower and/or any of its Restricted Subsidiaries, involving a
liability (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and has not denied
or failed to acknowledge coverage thereof) of $10.0 million or more in the
aggregate for all such judgments, orders, decrees and settlements for the Parent
Borrower and its Subsidiaries, and any such judgments or orders or decrees or
settlements shall not have been vacated, discharged or stayed or bonded pending
appeal within sixty (60) days from the entry thereof;
 
(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Parent Borrower, any Additional Borrower or any Guarantor that is a Material
Subsidiary;
 
(i) ERISA: any ERISA Event shall have occurred and such event or events would
reasonably be expected to have a Material Adverse Effect; or
 
(j) Change in Control: if there occurs a Change in Control.
 
For the avoidance of doubt, (i) any “going concern” or similar qualification in
connection with the maturity of the Loans, termination of the Revolving
Commitments or any projected Default or Event of Default pursuant to the
requirements of Section 7.06 in connection with the Section 6.01 Financials
shall not be a Default or Event of Default and (ii) any Default or Event of
Default which may occur as a result of the failure to meet any delivery
requirements hereunder shall cease to constitute a Default or Event of Default
upon any delivery otherwise in compliance with such requirement.
 
Section 8.02 Remedies
 
. If any Event of Default shall then be continuing, the Administrative Agent
(i) may, in its discretion, or (ii) shall, upon the written request of the
Required Lenders, by written notice to the Parent Borrower and the other
Lenders, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, the Collateral Agent or any Lender to
enforce its claims against the Parent Borrower or any other Credit Party in any
manner permitted under applicable law:
 
(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;
 
(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;
 
(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Parent Borrower to Cash Collateralize all or
any portion of the LC Outstandings; or
 
(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;
 
provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.
 
Section 8.03 Application of Certain Payments and Proceeds
 
. All payments and other amounts received by the Administrative Agent, the
Collateral Agent or any Lender after the Obligations have been accelerated (or
have matured) or through the exercise of remedies hereunder or under the other
Loan Documents shall, unless otherwise required by applicable law, be applied as
follows (in each case, subject to the terms of any Customary Intercreditor
Agreement which is then in effect):
 
(a) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent or to the
Collateral Agent in each case in its capacity as such;
 
(b) second, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;
 
(c) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;
 
(d) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans, Unpaid Drawings, the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements and the amounts due
to Cash Management Banks under Cash Management Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice ratably among the Lenders, each LC Issuer, the Designated Hedge
Creditors and the Cash Management Banks in proportion to the aggregate of all
such amounts;
 
(e) fifth, to the Administrative Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;
 
(f) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Collateral Agent, each LC Issuer, the Swing Line
Lender, the Lenders, the Designated Hedge Creditors and the Cash Management
Banks, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and
 
(g) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Parent Borrower or to whomsoever shall be lawfully entitled
thereto.
 
ARTICLE IX.                                
 


 
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
Section 9.01 Appointment
 
.
 
(a) Each Lender hereby irrevocably designates and appoints SunTrust Bank to act
as specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes SunTrust Bank as the Administrative Agent and Collateral
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent and
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to, without the consent of any Lender, to enter into any
Intercreditor Agreement contemplated by this Agreement to give effect to the
provisions of this Agreement, which Intercreditor Agreement shall be binding on
the Lender. The Administrative Agent and/or the Collateral Agent agrees to act
as such upon the express conditions contained in this Article IX.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent and/or the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor any fiduciary relationship with any Lender or LC Issuer, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent or Collateral Agent. In performing its functions and duties
under this Agreement, the Administrative Agent and Collateral Agent shall each
act solely as agent of the Lenders and do not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Credit Parties or any of their respective Subsidiaries.
 
(b) Each Lender and the LC Issuer hereby further irrevocably authorizes the
Administrative Agent and/or the Collateral Agent on behalf of and for the
benefit of the Lenders and the LC Issuer, to be the agent for and representative
of the Lenders and the LC Issuer with respect to the Guaranty, the Security
Documents, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders or the LC Issuer,
the Administrative Agent and/or the Collateral Agent may execute any documents
or instruments necessary to (i) release any Lien or Guaranty encumbering or
relating to any item of Collateral or Guarantor that is the subject of a sale,
disposition or other transfer (or, in the case of any Guarantor, to the extent
such Guarantor is no longer required to be a Guarantor pursuant to the terms
hereof) to a Person that is not a Credit Party permitted hereby or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 11.12) have otherwise consented, (ii) release any Guarantor from
the Guaranty with respect to which the Required Lenders (or such other Lenders
as may be required to give such consent under Section 11.12) have otherwise
consented, (iii) to release any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Collateral Agent under any Security Document (x)
upon the payment in full of all Obligations (other than obligations in respect
of Cash Management Agreements, Designated Hedge Agreements, contingent indemnity
obligations for which no demand has been made), termination or expiration of the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit and
termination or Cash Collateralization in accordance with the provisions of this
Agreement of all Letters of Credit, or (y) that constitutes Excluded Collateral,
(iv) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Collateral Agent under any Security Document to
the holder of any Lien on such property that is permitted by Sections 7.02(c),
(d) (solely as it relates to Indebtedness permitted under Section 7.03(g)), (h),
(i), (j) and (p)(ii) and clauses (ii), (v) through (x), (xii), (xv), (xvi),
(xviii), (xxii), (xxiv), (xxviii) and (xxix) of the definition of “Standard
Permitted Lien,” (iv) enter into any amendment to any Loan Document to correct
any errors or omissions pursuant to Section 11.12(g), or (iv) enter into any
Customary Intercreditor Agreement, Incremental Revolving Credit Assumption
Agreements, Incremental Term Loan Assumption Agreements, Extension Amendments
and Refinancing Amendments, in each case, in accordance with the applicable
terms hereof. Upon request by the Administrative Agent and/or the Collateral
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and/or the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 9.01(b). In each case as specified in this Section
9.01(b), the Administrative Agent will, at the Parent Borrower’s expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Loan Documents, in each case in accordance with the
terms of the Loan Documents, this Section 9.01(b) and Section 11.25. The Parent
Borrower agrees to deliver to the Administrative Agent and/or the Collateral
Agent, upon its request and prior to any release or subordination of the Liens
of the Administrative Agent provided for in this Section, a certificate of an
Authorized Officer confirming that any such release and/or subordination of the
Liens in the Collateral is permitted pursuant to the terms of the Loan
Documents, upon which certificate the Administrative Agent and the Collateral
Agent may conclusively rely without further inquiry.
 
(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent Borrower, the Administrative Agent, the Collateral
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that, except as otherwise set forth in the Loan
Documents with respect to rights of set off, all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent and/or the
Collateral Agent, on behalf of the Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent and/or the Collateral Agent, and (ii) in the
event of a foreclosure by the Administrative Agent and/or the Collateral Agent
on any of the Collateral pursuant to a public or private sale, in accordance
with the terms hereof, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent and/or the Collateral Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale.
 
(d) Notwithstanding the provisions of Section 9.11, if the Administrative Agent
shall become a Defaulting Lender, the Parent Borrower may appoint, subject to
the consent of the Required Lenders, a successor Administrative Agent and/or the
Collateral Agent. Such successor Administrative Agent and/or the Collateral
Agent shall have all of the rights, duties and powers of the Administrative
Agent.
 
(e) Except as specifically provided in a Loan Document (i) nothing in the Loan
Documents makes the Collateral Agent a trustee or fiduciary for any other party
or any other person, and (ii) the Collateral Agent need not hold in trust any
moneys paid to it for any other party or be liable to account for interest on
those moneys.
 
(f) The Collateral Agent may at any time appoint (and subsequently remove) any
person to act as a separate security trustee or as a co-trustee jointly with it
(i) if it is necessary in performing its duties and if the Collateral Agent
considers that appointment to be in the interest of the Secured Creditors, or
(ii) for the purposes of complying with or confirming to any legal requirements,
restrictions or conditions which the Collateral Agent deems to be relevant, or
(iii) for the purposes of obtaining or enforcing any judgment or decree in any
jurisdiction, and the Collateral Agent will give notice to the other parties of
any such appointment.
 
Section 9.02 Delegation of Duties
 
. Each of the Administrative Agent and/or the Collateral Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents, sub-agents or attorneys-in-fact selected
by it with reasonable care except to the extent otherwise required by Section
9.03. All of the rights, benefits and privileges (including the exculpatory and
indemnification provisions) of Section 9.03 shall apply to any such sub-agent
and to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and/or the Collateral Agent and not to any Credit Party,
any Lender or any other Person and no Credit Party, Lender or any other Person
shall have the rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.
 
Section 9.03 Exculpatory Provisions
 
. Neither the Administrative Agent, the Collateral Agent nor any of their
respective Related Parties shall be (a) liable to any of the Lenders for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its or
such Related Parties’ own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) or (b)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent and/or the Collateral Agent under or in connection with, this Agreement or
any other Loan Document or for any failure of any Credit Party or any of its
officers to perform its obligations hereunder or thereunder. Neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of the Credit
Parties or any of their respective Subsidiaries. Neither the Administrative
Agent nor the Collateral Agent shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent and/or the Collateral Agent to the
Lenders or by or on behalf of the Credit Parties or any of their respective
Subsidiaries to the Administrative Agent, the Collateral Agent or any Lender or
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained herein
or therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Default or Event of Default.
 
Section 9.04 Reliance by Administrative Agent and Collateral Agent
 
. Each of the Administrative Agent and Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Parent Borrower or any of
its Subsidiaries), independent accountants and other experts selected by the
Administrative Agent and/or the Collateral Agent. The Administrative Agent and
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders or all
of the Lenders, as applicable, as to any matter that, pursuant to Section 11.12,
can only be effectuated with the consent of all Required Lenders, or all
applicable Lenders, as the case may be), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
Section 9.05 Notice of Default
 
. Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent and/or the Collateral Agent has
received notice from the Required Lenders or the Parent Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” If the Administrative Agent and/or the
Collateral Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders and the Parent Borrower, if applicable. The
Administrative Agent and/or the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent and/or the Collateral Agent shall have received such
directions, the Administrative Agent and/or the Collateral Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall reasonably deem
advisable in the best interests of the Lenders.
 
Section 9.06 Non-Reliance
 
. Each Lender expressly acknowledges that neither the Administrative Agent, the
Collateral Agent nor any of their respective Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
and/or the Collateral Agent hereinafter taken, including, without limitation,
any review of the affairs of the Credit Parties or their respective
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent or Collateral Agent to any Lender. Each Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent or Collateral
Agent, or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Credit Parties and their Subsidiaries and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. Neither the Administrative Agent nor the Collateral Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent, the
Collateral Agent or any of their respective Related Parties.
 
Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program
 
. Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to any Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Credit Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the Loan
Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under any
Anti-Terrorism Law.
 
Section 9.08 Patriot Act
 
. Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the Patriot Act and the
applicable regulations because it is both (a) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (b) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the Patriot Act and the applicable
regulations: (i) within ten (10) days after the Closing Date, and (ii) at such
other times as are required under the Patriot Act.
 
Section 9.09 Indemnification
 
. The Lenders agree to indemnify the Administrative Agent, the Collateral Agent
and their respective Related Parties, ratably according to their pro rata share
of the Aggregate Credit Facility Exposure (excluding Swing Loans), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent, the Collateral Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent, the Collateral Agent or such Related Parties under or
in connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Parent Borrower; provided, however, that no Lender
shall be liable to the Administrative Agent, the Collateral Agent or any of
their respective Related Parties for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s, the Collateral Agent’s or such Related Parties’ gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent, the Collateral Agent or any such Related Parties for any
purpose shall, in the reasonable opinion of the Administrative Agent or the
Collateral Agent, respectively, be insufficient or become impaired, the
Administrative Agent or Collateral Agent, as applicable, may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished. The agreements in this Section 9.09
shall survive the payment of all Obligations.
 
Section 9.10 The Administrative Agent and Collateral Agent in Each Individual
Capacity
 
. Each of the Administrative Agent and the Collateral Agent and their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Credit Parties, their respective Subsidiaries and
their Affiliates as though not acting as Administrative Agent and/or the
Collateral Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent and/or the Collateral Agent
shall have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not the Administrative Agent and/or the
Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and/or the Collateral Agent in its individual capacity.
 
Section 9.11 Successor Administrative Agent
 
. The Administrative Agent may resign at any time upon not less than thirty (30)
days’ written notice to the Lenders, each LC Issuer and the Parent Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to the consent of the Parent Borrower (which consent shall
not be unreasonably withheld or delayed, provided that the Parent Borrower’s
consent shall not be required if a Specified Event of Default then exists), to
appoint a successor, with written notice to all other Lenders of such
appointment. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Parent Borrower and the Lenders that no
such successor which has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 11.02 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
Section 9.12 Other Agents
 
. Any Lender identified herein as an Agent, Co-Syndication Agent, Managing
Agent, Manager, Arranger or any other corresponding title, other than
“Administrative Agent,” or “Collateral Agent” shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
 
Section 9.13 Agency for Perfection
 
. The Administrative Agent and each Lender hereby appoints the Administrative
Agent, the Collateral Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets that can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and the Administrative
Agent, the Collateral Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Secured Creditors as secured party. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Administrative
Agent and/or the Collateral Agent thereof, and, promptly upon the Administrative
Agent’s or the Collateral Agent’s request therefor shall deliver such Collateral
to the Administrative Agent or in accordance with the Administrative Agent’s
and/or Collateral Agent’s instructions. Each Credit Party by its execution and
delivery of this Agreement hereby consents to the foregoing.
 
Section 9.14 Proof of Claim
 
. The Lenders and the Parent Borrower hereby agree that after the occurrence and
continuation of an Event of Default pursuant to Section 8.01(h), in case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent Borrower or any of the Guarantors, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower or any of the Guarantors) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
 
(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.14
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten (10)
days prior to any applicable bar date and (ii) require an amendment of the proof
of claim to accurately reflect such Lender’s outstanding Obligations.
 
Section 9.15 Posting of Approved Electronic Communications
 
.
 
(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
 
(b) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
 
(c) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.
 
(d) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
 
Section 9.16 Withholding Taxes
 
. To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within
ten (10) days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers pursuant to Section 3.02 and without
limiting or expanding the obligation of the Borrowers to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.16. The agreements in
this Section 9.16 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For purposes of this Section 9.16, the term “Lender” includes any LC Issuer.
 
Section 9.17 Resignation/Replacement of LC Issuer and Swing Line Lender.
 


 
Notwithstanding anything to the contrary contained herein, any LC Issuer or
Swing Line Lender may, upon sixty (60) days’ notice to the Parent Borrower and
the Lenders, resign as an LC Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 60-day period with respect to such
resignation, the relevant LC Issuer or Swing Line Lender shall have identified a
successor LC Issuer or Swing Line Lender reasonably acceptable to the Parent
Borrower willing to accept its appointment as successor LC Issuer or Swing Line
Lender, as applicable, and such LC Issuer or Swing Line Lender, as applicable
shall have accepted such appointment. For the avoidance of doubt, in the event
of any such resignation of an LC Issuer or Swing Line Lender, the Parent
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor LC Issuer or Swing Line Lender hereunder; provided
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of the relevant LC Issuer or the Swing Line Lender, as
the case may be, except as expressly provided above. If an LC Issuer resigns as
an LC Issuer, it shall retain all the rights and obligations of an LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an LC Issuer and all LC Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts). If the Swing Line Lender resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Swing Line Loans.
 
Section 9.18 Right to Realize on Collateral and Enforce Guaranty.
 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrowers, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
 
Section 9.19 Cash Management Banks and Designated Hedge Creditors.
 
Cash Management Banks and Designated Hedge Creditors. No Cash Management Bank or
Designated Hedge Creditor that obtains the benefits of Section 8.02, the
Security Documents or any Collateral by virtue of the provisions hereof or of
any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations in
favor of Cash Management Banks and Designated Hedge Creditor unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Designated Hedge Creditor, as the case
may be.
 
ARTICLE X.                                
 


 
[RESERVED]
 
ARTICLE XI.                                
 


 
MISCELLANEOUS
 
Section 11.01 Payment of Expenses etc.
 
 The Parent Borrower agrees to pay upon presentation of a summary statement, all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent and the LC Issuers (and in the case of clause (iv)
below, the Lenders) in connection with: (i) the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments (including reasonable due diligence expenses, reasonable syndication
expenses, reasonable travel expenses and reasonable legal fees and expenses of
one transaction counsel for the Administrative Agent, any other Agents and the
Lenders, taken as a whole, and, if reasonably necessary, of one local counsel in
any material relevant jurisdiction); (ii) any amendment, modification or waiver
relating to any of the Loan Documents requested by the Parent Borrower;
(iii) creating and perfecting Liens in favor of the Collateral Agent, for the
benefit of Secured Creditors; (iv) the exercise of remedies under Section 8.02,
(including the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent, the Collateral Agent and the
Lenders, taken as a whole, and, if reasonably necessary, of one local counsel in
any material relevant jurisdiction and separate litigation or bankruptcy
counsel); and (v) upon the exercise of remedies under Section 8.02, all the
actual costs and expenses (including the fees, expenses and disbursements of
counsel (including allocated costs of internal counsel) and of any appraisers,
consultants, advisors and agents employed or retained by the Administrative
Agent and its counsel) in connection with such exercise of remedies.
 
Section 11.02 Indemnification
 
. Each Credit Party agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, each LC Issuer, each Lender, and their respective Related
Parties (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses, liabilities, claims, damages or expenses to which
such Indemnitee may become subject arising out of, resulting from or in
connection with any claim, litigation, investigation or proceeding (each, a
“Proceeding” (including any Proceedings under Environmental Laws)) relating to
the Loan Documents or any other agreement, document, instrument or transaction
related thereto, the use of proceeds thereof and the Transactions, regardless of
whether any Indemnitee is a party thereto and whether or not such Proceedings
are brought by the Parent Borrower, its equity holders, affiliates, creditors or
any other third party, and to reimburse each Indemnitee upon written demand
therefore (together with reasonable back-up documentation supporting such
reimbursement request) for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing of one counsel to such Indemnitees, taken as a whole, and,
in the case of a conflict of interest, of one additional counsel to the affected
Indemnitee taken as a whole (and, if reasonably necessary, of one local counsel
and/or one regulatory counsel in any material relevant jurisdiction); provided,
that, except in the case of any indemnity or reimbursement obligation to the
Administrative Agent as a result of the application of the provisions of clause
(i) of Section 11.12(g) of this Agreement, the foregoing indemnity and
reimbursement obligation will not, as to any Indemnitee, apply to (i) losses,
claims, damages, liabilities or related expenses (A) to the extent they are
found in a final non-appealable judgment of a court of competent jurisdiction to
arise from the willful misconduct, bad faith or gross negligence of, or material
breach of the Loan Documents by, such Indemnitee or any of its affiliates or
controlling persons or any of the officers, directors, employees, advisors or
agents of any of the foregoing or (B) arising out of any claim, litigation,
investigation or proceeding that does not involve an act or omission of Parent
Borrower or any of Parent Borrower’s affiliates and that is brought by such
Indemnitee against another Indemnitee (other than an Indemnitee acting in its
capacity as agent, arranger or any other similar role in connection with the
Loan Documents) or (ii) any settlement entered into by such Indemnitee without
Parent Borrower’s written consent (such consent not to be unreasonably withheld
or delayed). This Section 11.02 shall not apply with respect to Taxes other than
any Taxes that represent losses, liabilities, claims and damages arising from
any non-Tax Proceeding.
 
Section 11.03 Right of Setoff
 
. In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, each Agent, each Lender and
each LC Issuer is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Agent, such Lender or such
LC Issuer (including, without limitation, by branches, agencies and Affiliates
of such Agent, such Lender or LC Issuer wherever located) to or for the credit
or the account of any Credit Party against and on account of the Obligations and
liabilities of any Credit Party to such Agent, such Lender or LC Issuer under
this Agreement or under any of the other Loan Documents, including, without
limitation, all claims of any nature or description arising out of or connected
with this Agreement or any other Loan Document, irrespective of whether or not
such Agent, Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Agent, Lender and LC Issuer agrees to promptly
notify the Parent Borrower after any such set off and application, provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.
 
Section 11.04 Equalization
 
.
 
(a) Equalization. Except as otherwise permitted hereunder, if at any time any
Lender receives any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise, but excluding any amount received in respect of an
assignment pursuant to Section 11.06) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.
 
(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.
 
(c) Consent of Parent Borrower. The Parent Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Parent Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent Borrower in the amount of such participation.
 
Section 11.05 Notices
 
.
 
(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
 
PGT, Inc.
1070 Technology Drive
North Venice, Florida, 34275
Attention: Jeffrey Jackson
Telephone: 941-480-2720
Telecopier: 941-486-8634


With a copy to:
 
Christopher J. Brown, Esq.
 
Simpson Thacher & Bartlett LLP
 
1155 F Street NW
 
Washington, D.C. 20004
 
Telephone: 202-636-5513
 
Telecopier: 202-636-5502;
 
(i) if to the Administrative Agent, Collateral Agent, the Swing Line Lender and
LC Issuer, to it at the Notice Office; and
 
(ii) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party.
 
(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).
 
(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Parent Borrower may, in their discretion, agree in a separate writing to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
 
(d) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
 
Section 11.06 Successors and Assigns
 
.
 
(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Parent Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of all the Lenders except to the extent expressly
permitted hereunder (including in connection with a transaction permitted by
Section 7.01), provided, further, that any assignment or participation by a
Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 11.06.
 
(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person (other than a Disqualified Institution; except to the extent that
such Disqualified Institution is of the type referred to in clause (a) of the
definition thereof and the identity of such Disqualified Institution has been
made available to the Lenders) (such Eligible Assignee or other Person, a
“Participant”), provided that in the case of any such participation,
 
(i) the Participant shall not have any rights under this Agreement or any of the
other Loan Documents (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto),
 
(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,
 
(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,
 
(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and
 
(v) the Parent Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Parent Borrower hereunder shall be determined as if such Lender
had not sold such participation, except that the Participant shall be entitled
to the benefits of Article III to the extent that such Lender would be entitled
to such benefits if the participation had not been entered into or sold,
 
and, provided further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (A) extend the final scheduled
maturity of the date of any Scheduled Repayment of any of the Loans in which
such Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such Participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment) or (B) release all or substantially all of
the Collateral, except in accordance with the terms of the Loan Documents,
provided still further that each Participant shall be entitled to the benefits
(and subject to the limitations) of Sections 3.01 and 3.02 with respect to its
participation as if it was a Lender, except that a Participant shall (i) only
deliver the forms described in Section 3.02(g) to the Lender granting it such
participation and (ii) not be entitled to receive any greater payment under
Sections 3.01 or 3.02 than the applicable Lender would have been entitled to
receive absent the participation, except to the extent such entitlement to a
greater payment arose from a change in law, treaty or governmental rule,
regulation or order, or any change in interpretation, administration or
application thereof by the relevant Governmental Authority, after the
Participant became a Participant hereunder.
 
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name of all Participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary. A Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
The Participant Register shall be available for inspection by the Parent
Borrower at any reasonable time and from time to time upon reasonable prior
notice to the extent reasonably necessary in connection with a Tax audit or
other inquiry to establish the status of the applicable Loan as an obligation in
registered form; provided, that no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(c) Assignments by Lenders.
 
(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that
 
(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than $1.0
million, in the case of Term Loans or $2.0 million, in the case of Revolving
Loans and Revolving Commitments (unless otherwise mutually agreed upon by the
Parent Borrower and the Administrative Agent);
 
(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;
 
(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Parent Borrower’s expense, to such new Lender and
to the assigning Lender, to the extent needed to reflect the revised
Commitments;
 
(D) unless waived by the Administrative Agent, except in the case of an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, or any Lenders in connection with the initial
syndication of the Credit Facilities on or after the Closing Date, the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500;
 
(E) Parent Borrower will be deemed to have given the consent required in the
definition of “Eligible Assignee” to such Assignment if Parent Borrower has not
responded in writing within five (5) Business Days of a request for consent.
 
(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.
 
(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Parent Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.02(g).
 
(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the Borrowers) with respect
to ownership of such Commitment and Loans, including the name and address of the
Lenders and the principal amount of the Loans (and stated interest thereon).
Prior to such recordation, all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c). The entries in the Lender
Register shall be conclusive absent manifest error, and each Borrower, the
Administrative Agent and each Lender shall treat each person whose name is
recorded in the Lender Register as a Lender hereunder for all purposes of this
Agreement notwithstanding any notice to the contrary. The Lender Register shall
be available for the inspection by the Parent Borrower and any Lender (solely
with respect to its own interest in any Loan or Commitment) at any reasonable
time and from time to time upon reasonable prior notice.
 
(v) Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Parent Borrower shall (i) promptly (and in any case,
not less than five (5) Business Days (or shorter period as agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 11.12) provide to the Administrative
Agent, a complete list of all Affiliated Lenders holding Term Loans at such time
and (ii) not less than five (5) Business Days (or shorter period as agreed to by
the Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 11.12, provide to the Administrative
Agent, a complete list of all Affiliated Debt Funds holding Term Loans at such
time.
 
(vi) Nothing in this Section 11.06(c) shall prevent or prohibit (A) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank or to any Person that extends credit to
such Lender in support of borrowings made by such Lender from such Federal
Reserve Bank or such other Person, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.
 
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 11.06, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Parent
Borrower to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any State.
 
(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section 11.06 will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.
 
(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the Parent Borrower, the
option to provide to the Parent Borrower all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Parent Borrower
pursuant to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Parent Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Parent Borrower and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 11.06 may not be amended without the
written consent of the SPC. The Parent Borrower acknowledges and agrees, subject
to the next sentence that, to the fullest extent permitted under applicable law,
each SPC, for purposes of Sections 2.10, 2.14, 3.01, 3.02, 11.01, 11.02 and
11.03, shall be considered a Lender. The Parent Borrower shall not be required
to pay any amount under Sections 2.10, 2.14, 3.01, 3.02, 11.01, 11.02 and 11.03
that is greater than the amount that it would have been required to pay had no
grant been made by a Granting Lender to a SPC, except to the extent such SPC’s
entitlement to a greater payment arose from a change in law, treaty or
governmental rule, regulation or order, or any change in interpretation,
administration or application thereof by the relevant Governmental Authority,
after the grant was made to the SPC.
 
(g) Certain Assignments or Purchases of Term Loans.
 
(i) Notwithstanding anything to the contrary contained in this Section 11.06 or
any other provision of this Agreement, any Lender may at any time assign all of
any portion of its Terms Loans to the Sponsor or any of its Affiliates (other
than the Parent Borrower and its Subsidiaries) (the “Affiliated Lender”) through
(x) Dutch auctions open to all Lenders on a pro rata basis in accordance with
the procedures of the type described in Section 2.15(a)(v) or (y) open market
purchases on a non-pro rata basis, in each case, subject to the following
limitations:
 
(A) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender, and will not be permitted to attend
and/or participate in any conference calls or meetings not attended by the
Parent Borrower;
 
(B) for purposes of any amendment, waiver or modification of any Loan Document
or any plan of reorganization that in either case does not require the consent
of each Lender or each affected Lender or does not adversely affect such
Affiliated Lender in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
non-Affiliated Lenders voting on such matter; provided, that an Affiliated
Lender that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct of cause the direction of the investment
policies of such entity (each, an “Affiliated Debt Fund”), will not be subject
to such voting limitations and will be entitled to vote as if it was a Lender,
except that for any Required Lender vote Affiliated Debt Funds may not, in the
aggregate, account for more than 49.9% of the amounts included in determining
whether the Required Lenders have consented to any amendment or waiver;
 
(C) the aggregate amount of Term Loans purchased by Affiliated Lenders
(excluding Term Loans (x) cancelled pursuant to clause (iv) below and (y)
purchased by Affiliated Debt Funds), may not be equal to or greater than 25% of
the aggregate amount of the Term Loans outstanding at the time of any such
purchase (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio; and
 
(D) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K-1 hereto (an “Affiliated Lender
Assignment Agreement”).
 
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days or such later date as the
Administrative Agent may reasonably agree) if it acquires any Person who is also
a Lender, and each Lender agrees to notify the Administrative Agent promptly
(and in any event within ten (10) Business Days or such later date as the
Administrative Agent may reasonably agree) if it becomes an Affiliated Lender.
 
(ii) Notwithstanding anything to the contrary contained in this Section 11.06 or
any other provision of this Agreement, any Lender may assign all or any portion
of its Term Loans to a Company Party through (x) Dutch auctions open to all
lenders on a pro rata basis in accordance with the provisions described in
Section 2.15(a)(v) or (y) notwithstanding Sections 2.15, 2.16 and 11.04, open
market purchases on a non-pro rata basis, provided that in connection with
assignments pursuant to clause (y):
 
(A) no Default or Event of Default has occurred and is continuing at the time of
such assignment;
 
(B) any Term Loans repurchased by a Company Party shall, without further action
by any Person, be deemed cancelled for all purposes and no longer outstanding
(and may not be resold), for all purposes of this Agreement and all other Loan
Documents, including, but not limited to (1) the making of, or the application
of, any payments to the Lenders under this Agreement or any other Loan Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (3) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Loan Document; and
 
(C) no proceeds of Revolving Loans may be used to fund such assignments.
 
(iii) In connection with any Term Loans repurchased and cancelled pursuant to
Section 11.06(g)(ii) the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.
 
(iv) Assignments by a Company Party or assignments to an Affiliated Lender or
Company Party shall not be deemed to be voluntary prepayments pursuant to
Section 2.15(a) except that the amount of the Loans deemed cancelled pursuant to
clause (ii) above shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on such Term Loan.
 
(h) Failure by any Affiliated Lender or any Company Party to make any payment to
a Lender in respect of a transaction contemplated by Section 11.06(g) or Section
2.15(a)(v) shall not constitute an Event of Default hereunder.
 
(i) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment Agreement shall provide a confirmation that, if a proceeding
under any Debtor Relief Law shall be commenced by or against the Parent Borrower
or any other Credit Party at a time when such Lender is an Affiliated Lender,
such Affiliated Lender irrevocably authorizes and empowers the Administrative
Agent to vote on behalf of such Affiliated Lender with respect to the Term Loans
held by such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion in a manner consistent with the terms of this Section 11.06(g),
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Term Loans held
by it as the Administrative Agent directs in a manner consistent with the terms
of this Section 11.06(g).
 
Section 11.07 No Waiver; Remedies Cumulative
 
. No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Parent Borrower and the
Administrative Agent or any Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder or thereunder. No
notice to or demand on the Parent Borrower in any case shall entitle the Parent
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand. Without limiting the generality of the foregoing, the making
of a Loan or any LC Issuance shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or any LC Issuer may have had notice or knowledge of such Default or Event of
Default at the time. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies that the Administrative
Agent or any Lender would otherwise have.
 
Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial
 
.
 
(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.
 
(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF ANY SECURED CREDITOR TO BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY
HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION 11.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES (PROVIDED THAT THE FOREGOING SHALL IN NO WAY LIMIT THE INDEMNIFICATION
OBLIGATIONS OF THE CREDIT PARTIES PURSUANT TO SECTION 11.02).
 
(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
PARTY HERETO ENTERING INTO THE LOAN DOCUMENTS.
 
Section 11.09 Counterparts
 
. This Agreement may be executed in any number of counterparts (including by
email “.pdf” or other electronic means) and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Parent Borrower and the Administrative Agent.
 
Section 11.10 Integration
 
. This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent, for its own account
and benefit and/or for the account, benefit of, and distribution to, the
Lenders, constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof. To the extent that there is any conflict between the terms and
provisions of this Agreement and the terms and provisions of any other Loan
Document, the terms and provisions of this Agreement will prevail.
 
Section 11.11 Headings Descriptive
 
. The headings of the several Sections and other portions of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
Section 11.12 Amendment or Waiver; Acceleration by Required Lenders
 
.
 
(a) Except as otherwise expressly set forth herein, including in Sections 2.18,
2.19, 2.20 and 11.06(g), neither this Agreement nor any other Loan Document, nor
any terms hereof or thereof, may be amended, changed, waived or otherwise
modified unless such amendment, change, waiver or other modification is in
writing and signed by the Parent Borrower and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that
 
(i) no change, waiver or other modification shall without the written consent of
each Lender directly and adversely affected thereby (but not the Required
Lenders):
 
(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default or
Event Default, mandatory prepayment or related mandatory reduction of the
Commitments shall not constitute an increase of any Commitment of any Lender);
 
(B) extend or postpone the Revolving Facility Termination Date, the Initial Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as to which such Lender is an LC Participant beyond the latest
expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Term Loans shall not constitute a postponement
of any date scheduled for the payment of principal or interest);
 
(C) reduce the principal amount of any Loan made by any Lender (other than, for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.15), or
reduce the rate or extend, defer or delay the time of payment of, or excuse the
payment of, principal or interest or premium (or extend the time period during
which such premium is payable) thereon or extend any scheduled amortization
payments (other than as a result of (1) the waiver of any mandatory prepayments
owing pursuant to Section 2.15, (2) waiving the applicability of any
post-default increase in interest rates, (3) any financial covenant, (4) waiver
of any Default or Event of Default or (5) the waiver of any “most favored
nation” pricing requirement contained in Section 2.18), without the written
consent of such Lender;
 
(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of the waiver of any
post-default increase in interest rates, (y) any financial covenant, or (z)
waiver of any Default or Event of Default), without the written consent of such
Lender;
 
(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees (other than default interest) to which any Lender is entitled
hereunder, without the written consent of such Lender; or
 
(F) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of such Lender; and
 
(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender,
 
(A) release the Parent Borrower or any other Borrower from all or substantially
all of its obligations hereunder except in connection with transactions
permitted under this Agreement;
 
(B) release all or substantially all (or substantially all of the value of the)
guaranty obligations of the other Credit Parties under the Guaranty, except, in
each case, in connection with transactions permitted under this Agreement;
 
(C) release all or substantially all of the Collateral, except in connection
with a transaction permitted under this Agreement;
 
(D) amend, modify or waive any provision of this Section 11.12 or any other
provision of any of the Loan Documents pursuant to which the consent or approval
of all Lenders is required; or
 
(E) reduce the percentage specified in, or otherwise modify, the definition of
“Required Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents, without the written consent of such Lender.
 
(iii) this Agreement may be amended with only the written consent of the Parent
Borrower, the Parent Borrower and the Administrative Agent to effect the
provisions of Section 2.18, Section 2.19 or Section 2.20 upon the effectiveness
of any Incremental Term Loan Assumption Agreement, Incremental Revolving Credit
Assumption Agreement, Extension Amendment or Refinancing Amendment, as
applicable; and
 
(iv) the consent of Lenders holding more than 50% of any Class of Commitments or
Loans shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in respect of payments pursuant to
Section 8.03 or Collateral hereunder in a manner different than such amendment
affects other Classes.
 
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 11.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.
 
(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer directly and adversely affected thereby. No provision of Article
IX may be amended without the consent of the Administrative Agent and no
provision of Section 2.04 may be amended without the consent of any Swing Line
Lender directly and adversely affected.
 
(c) No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document.
 
(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section 11.12) waive the provisions of Section 7.01
with respect to the sale, transfer or other disposition of any Collateral, or
any Collateral is sold, transferred or disposed of as permitted by Section 7.01,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be automatically released from the Security Agreement and such Subsidiary shall
be automatically released from the Guaranty and (iii) the Administrative Agent
shall be authorized to take actions deemed appropriate by it in order to
evidence or effectuate the foregoing.
 
(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.
 
(f) If in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”) then the Parent Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Non-Consenting Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
any other Loan Document to an Eligible Assignee (including any Affiliated
Lender, the Parent Borrower or any Restricted Subsidiary in accordance with the
terms of Section 11.06(g) and Section 2.15(a)(v)) that shall assume such
obligations; provided that such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Parent Borrower (in the case of all other amounts, including any breakage
compensation under Section 3.04 and any amounts accrued and owing to such Lender
under Section 3.01 or 3.02). Each Lender agrees that, if it becomes a
Non-Consenting Lender and is being replaced in accordance with this Section
11.12(f), it shall execute and deliver to the Administrative Agent an Assignment
Agreement to evidence such assignment and shall deliver to the Administrative
Agent any Notes previously delivered to such Non-Consenting Lender. If such
Non-Consenting Lender fails to execute such Assignment Agreement within two (2)
Business Days following its receipt thereof from the Administrative Agent, it
shall be deemed to have executed such Assignment Agreement.
 
(g) Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Equal Priority Intercreditor Agreement, any
Second Lien Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of such Equal
Priority Intercreditor Agreement, such Second Lien Intercreditor Agreement or
such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.
 
(h) Any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Parent Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency; at Parent Borrower’s option, to effect this clause (h), such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five (5) Business Days’ prior written notice of such change
and the Administrative Agent shall not have received, within five (5) Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment;
provided that the consent of the Lenders or the Required Lenders, as the case
may be, shall not be required to make any such changes necessary to be made in
connection with any Incremental Term Loan Assumption Agreement, any Incremental
Revolving Credit Commitment Assumption Agreement, any Extension Amendment or any
Refinancing Amendment.
 
(i) Notwithstanding anything to the contrary contained in Section 11.12,
guarantees, collateral documents and related documents executed by Restricted
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without the consent of
any other person, by the applicable Credit Party or Credit Parties and the
Administrative Agent in its or their respective sole discretion, to (i) effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Creditors, (ii) as required by local law to give effect
to, or protect any security interest for the benefit of the Secured Creditors,
in any property or so that the security interests therein comply with applicable
requirements of law, or (iii) to cure ambiguities, omissions, mistakes or
defects or to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.
 
(j) Notwithstanding the foregoing, in addition to the rights set forth above in
Section 11.12(a)(iii), this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent,  and
the Parent Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in benefits with the Term Loans and/or the Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
 
(k) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms materially and
adversely affects any Defaulting Lender (if such Lender were not a Defaulting
Lender) to a greater extent than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any reduction or postponement of
payments due to Defaulting Lenders (other than as provided in Section 2.17).
 
Section 11.13 Survival of Indemnities
 
. All indemnities set forth herein including, without limitation, Article III,
Section 9.09 or Section 11.02 shall survive the execution and delivery of this
Agreement and the making and repayment of the Obligations.
 
Section 11.14 Domicile of Loans
 
. Each Lender may transfer and carry its Loans at, to or for the account of any
branch office, subsidiary or affiliate of such Lender; provided, however, that
the Parent Borrower shall not be responsible for costs arising under Section
3.01 resulting from any such transfer (other than a transfer pursuant to Section
3.03) to the extent not otherwise applicable to such Lender prior to such
transfer.
 
Section 11.15 Confidentiality
 
.
 
(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a confidential and need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor on a confidential and need-to-know basis),
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section 11.15, (3) to the extent requested
by any regulatory authority having jurisdiction over the applicable disclosing
party, (4) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or other compulsory process
or otherwise as required by applicable laws or regulations (in which case, each
disclosing party agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to inform you to the extent not
prohibited by law), (5) to any other party to this Agreement, (6) in connection
with the exercise of any remedies hereunder or under any of the other Loan
Documents, or any suit, action or proceeding relating to this Agreement or any
of the other Loan Documents or the enforcement of rights hereunder or
thereunder, (7) subject to an agreement containing provisions substantially the
same as those of this Section 11.15, to any current or prospective funding
source of a Lender and to any assignee of or participant in any of its rights or
obligations under this Agreement, or in connection with transactions permitted
pursuant to Section 11.06(c)(v) or Section 11.06(f), (8) with the written
consent of the Parent Borrower, or (9) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.15, or (ii) becomes available to the Administrative Agent, any
LC Issuer or any Lender on a non-confidential basis from a source other than a
Credit Party or any of their Affiliates or any other Person with a
confidentiality obligation to any Credit Party or any of their Affiliates and
not otherwise in violation of this Section 11.15.
 
(b) As used in this Section 11.15, “Confidential Information” shall mean all
information received from the Parent Borrower or its Affiliates relating to the
Parent Borrower, its Subsidiaries or their businesses.
 
(c) The Parent Borrower hereby agrees that the failure of the Administrative
Agent, any LC Issuer or any Lender to comply with the provisions of this Section
11.15 shall not relieve the Parent Borrower, or any other Credit Party, of any
of its obligations under this Agreement or any of the other Loan Documents.
 
Section 11.16 Limitations on Liability of the LC Issuers
 
. The Parent Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letters of Credit. Neither any LC Issuer nor any of its officers or
directors shall be liable or responsible for: (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by an LC Issuer against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the LC Obligor shall have a claim against an LC Issuer,
and an LC Issuer shall be liable to such LC Obligor, to the extent of any
direct, but not consequential, damages suffered by such LC Obligor that such LC
Obligor proves were caused by such LC Issuer’s willful misconduct, gross
negligence or breach of a Loan Document as determined by a final non-appealable
judgment of a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, an LC Issuer may accept documents that reasonably
appear on their face to be in order, without responsibility for further
investigation.
 
Section 11.17 General Limitation of Liability
 
. No claim may be made by any Credit Party, any Lender, the Administrative
Agent, any LC Issuer or any other Person against the Administrative Agent, any
LC Issuer, or any other Lender or the Affiliates, directors, officers,
employees, attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Parent Borrower, each of the
other Borrowers and Credit Parties, each Lender, the Administrative Agent and
each LC Issuer hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.
 
Section 11.18 No Duty
 
. All attorneys, accountants, appraisers, consultants and other professional
persons (including the firms or other entities on behalf of which any such
Person may act) retained by the Administrative Agent or any Lender with respect
to the transactions contemplated by the Loan Documents shall have the right to
act exclusively in the interest of the Administrative Agent or such Lender, as
the case may be, and shall have no duty of disclosure, duty of loyalty, duty of
care, or other duty or obligation of any type or nature whatsoever to the Parent
Borrower, to any of its Subsidiaries, or to any other Person, with respect to
any matters within the scope of such representation or related to their
activities in connection with such representation. The Parent Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such Persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
 
Section 11.19 Lenders and Agent Not Fiduciary to Parent Borrower, etc.
 
 The relationship among the Parent Borrower and its Subsidiaries, on the one
hand, and the Administrative Agent, the Collateral Agent, each LC Issuer and the
Lenders, on the other hand, is solely that of debtor and creditor, and the
Administrative Agent, the Collateral Agent, each LC Issuer and the Lenders have
no fiduciary or other special relationship with the Parent Borrower and its
Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.
 
Section 11.20 Survival of Representations and Warranties
 
. All representations and warranties herein shall survive the making of Loans
and all LC Issuances hereunder, the execution and delivery of this Agreement,
the Notes and the other documents the forms of which are attached as Exhibits
hereto, the issue and delivery of the Notes, any disposition thereof by any
holder thereof, and any investigation made by the Administrative Agent or any
Lender or any other holder of any of the Notes or on its behalf.
 
Section 11.21 Severability
 
. Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 11.22 Interest Rate Limitation
 
. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 11.22 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Base Rate to the date of repayment, shall have been received by such Lender.
 
Section 11.23 Patriot Act
 
. Each Lender subject to the Patriot Act hereby notifies the Parent Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Parent Borrower, which
information includes the name and address of the Parent Borrower and other
information that will allow such Lender to identify the Parent Borrower in
accordance with the Patriot Act.
 
Section 11.24 Customary Intercreditor Agreement
 
. Notwithstanding anything to the contrary set forth herein, to the extent the
Parent Borrower and the Administrative Agent enter into a Customary
Intercreditor Agreement in accordance with the terms hereof, this Agreement will
be subject to the terms and provisions of such Customary Intercreditor
Agreement. In the event of any inconsistency between the provisions of this
Agreement and any such Customary Intercreditor Agreement, the provisions of the
Customary Intercreditor Agreement govern and control. The Lenders acknowledge
and agree that the Administrative Agent is authorized to, and the Administrative
Agent agrees that with respect to any applicable secured Indebtedness permitted
to be incurred under this Agreement, upon request by the Parent Borrower, it
shall, enter into a Customary Intercreditor Agreement in accordance with the
terms hereof. The Lenders authorize the Administrative Agent to (a) enter into
any such Customary Intercreditor Agreement, (b) bind the Lenders on the terms
set forth in such Customary Intercreditor Agreement and (c) perform and observe
its obligations under such Customary Intercreditor Agreement.
 
Section 11.25 Release of Guarantees and Liens
 
. Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent and/or Collateral Agent shall take any action
reasonably requested by the Parent Borrower having the effect of evidencing the
release of any Collateral or guarantee obligations under the circumstances
provided for in Section 9.01(b). When this Agreement has been terminated and all
of the Obligations have been fully and finally discharged (other than
obligations in respect of Cash Management Agreements, Designated Hedge
Agreements (other than in connection with a repayment of the Obligations in full
during the continuation of an Event of Default), contingent indemnity
obligations for which no demand has been made and obligations in respect of
Letters of Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent and the Collateral Agent a written release
of all claims against the Administrative Agent, the Collateral Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, the Administrative Agent and/or the Collateral
Agent will, at the Parent Borrower’s sole expense, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments or
releases of Intellectual Property, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are necessary or advisable and in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent to release, as of record,
the Administrative Agent’s and/or the Collateral Agent’s Liens and all notices
of security interests and liens previously filed by the Administrative Agent
and/or the Collateral Agent with respect to the Obligations.
 
 [Remainder of page intentionally left blank.]
 





075030-0002-08530-Active.13958716.14
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 

 
PGT, INC., as the Parent Borrower
By:          /s/ Rod
Hershberger                                                        
Name:  Rod Hershberger
Title:           President and Chief Executive Officer
 
   


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




 
SUNTRUST BANK, as Administrative Agent
By:          /s/ J. Haynes Gentry
III                                                        
Name:   J. Haynes Gentry III
Title:            Director
 




[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
SUNTRUST BANK, as a Lender, an LC Issuer and Swing Line Lender
By:          /s/ J. Haynes Gentry
III                                                        
Name:   J. Haynes Gentry III
Title:            Director
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
KEYBANK NATIONAL ASSOCIATION, as a Lender
By:          /s/ Peter W.
Richer                                                        
Name:   Peter W. Richer
Title:            Managing Director
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
By:          /s/ Kevin
Marchetti                                                        
Name:   Kevin Marchetti
Title:            Duly Authorized Signatory
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
CADENCE BANK, N.A., as a Lender
By:          /s/ Valerie
Digennaro                                                        
Name:   Valerie Digennaro
Title:            Senior Vice President
 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:          /s/ Kurt
Swanson                                                        
Name:   Kurt Swanson
Title:            Senior Vice President
 




[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
